Exhibit 10.1

 

Execution Copy

 

Confidential Treatment Requested. Confidential portions of this document have
been redacted

and have been separately filed with the Commission.

 

 

LICENSE, DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION AGREEMENT

 

by and between

 

Vertex Pharmaceuticals Incorporated

 

and

 

Janssen Pharmaceutica, N.V.

 

CONFIDENTIAL TREATMENT REQUESTED

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Article 1

Definitions

 

1.1

Intentionally Left Blank

1

1.2

“Additional Development Activities”

1

1.3

“Affiliate”

1

1.4

“API”

1

1.5

[***]

1

1.6

“Business Day”

1

1.7

“Calendar Quarter”

2

1.8

“Calendar Year”

2

1.9

“Change of Control”

2

1.10

“Clinical Trial”

2

1.11

“Code”

2

1.12

“Combination Product”

2

1.13

“Commercialization” or “Commercialize”

2

1.14

“Committees”

3

1.15

(Intentionally left blank)

3

1.16

“Compound”

3

1.17

“Control” or “Controlled by”

3

1.18

“Desired Label”

3

1.19

“Development” or “Develop”

3

1.20

“Development Program”

3

1.21

[***]

3

1.22

[***]

3

1.23

“Diligent Efforts”

3

1.24

“Effective Date”

3

1.25

“EMEA”

4

1.26

“European Union” or “EU”

4

1.27

“Excluded Claim”

4

1.28

“Excluded Territory”

4

1.29

“Exclusivity Period”

4

1.30

“Executive Officers”

4

1.31

“Existing Third Party Agreements”

4

1.32

“Far East”

4

1.33

“FDA”

4

1.34

“Field”

4

1.35

“First Commercial Sale”

4

1.36

“FTE”

4

1.37

“FTE Rate”

4

1.38

“GAAP”

5

1.39

“Generic Version”

5

1.40

“Global Development Costs”

5

1.41

“Global Development Plan” or “GDP”

5

1.42

“Good Clinical Practice” or “GCP”

6

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

i

--------------------------------------------------------------------------------


 

1.43

“Good Laboratory Practice” or “GLP”

6

1.44

“Good Manufacturing Practice” or “GMP”

6

1.45

“HCV Infection”

6

1.46

“Improvement”

6

1.47

“IND”

6

1.48

“Indemnitee”

6

1.49

“Indemnitor”

6

1.50

“Information”

6

1.51

“Initiation”

7

1.52

“Invention”

7

1.53

“Investigator-Initiated Clinical Study”

7

1.54

“Janssen Know-How”

7

1.55

“Janssen Patent Rights”

7

1.56

“Joint Commercialization Committee” and “JCC”

7

1.57

“Joint Development Committee” and “JDC”

8

1.58

“Joint Information and Inventions”

8

1.59

“Joint Manufacturing Committee” and “JMC”

8

1.60

“Joint Patent Rights”

8

1.61

“Joint Philanthropic Committee” and “JPC”

8

1.62

“Joint Steering Committee” and “JSC”

8

1.63

“Key Country”

8

1.64

“Key Opinion Leaders” or “KOLs”

8

1.65

“MAA”

8

1.66

“Major Market Countries”

8

1.67

“Manufacturing” or “Manufacture”

8

1.68

“Manufacturing Cost”

9

1.69

(Intentionally left blank)

9

1.70

“Marketing Authorization”

9

1.71

“Material Adverse Effect”

9

1.72

“Medical Science Liaisons” or “MSL”

9

1.73

“Milestone Event”

9

1.74

“Milestone Payment”

9

1.75

“NDA”

9

1.76

[***]

9

1.77

“Net Sales”

9

1.78

“Non-Incurred Amount”

11

1.79

“Non-Publishing Party”

11

1.80

[***]

11

1.81

“North America”

11

1.82

[***]

11

1.83

“Packaging”

11

1.84

“Packaging Regulatory Approval”

11

1.85

“Party”

11

1.86

“Patent Costs”

11

1.87

“Permitted Sublicensee”

12

1.88

“Person”

12

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

ii

--------------------------------------------------------------------------------


 

1.89

“Phase I Clinical Trial”

12

1.90

“Phase II Clinical Trial”

12

1.91

“Phase III Clinical Trial”

12

1.92

“Phase IV Clinical Trial”

12

1.93

“Philanthropic Funds”

12

1.94

“Pivotal Clinical Trial”

12

1.95

“Primary Detail”

13

1.96

“Product”

13

1.97

“Product Candidate”

13

1.98

“Publishing Party”

13

1.99

“Regulatory Approval”

13

1.100

“Regulatory Authority”

13

1.101

“Related Party”

13

1.102

“Results”

13

1.103

“Sales Call”

13

1.104

“Sales Representative”

13

1.105

“Specifications”

14

1.106

“Supply Agreement”

14

1.107

“Tablet”

14

1.108

“Territory”

14

1.109

“Territory Product Materials”

14

1.110

“Third Party”

14

1.111

“Third Party Product”

14

1.112

“Trademark”

14

1.113

“U.S.” and United States” and “United States of America”

14

1.114

“Valid Patent Claim”

14

1.115

“Vertex Know-How”

14

1.116

“Vertex Patent Rights”

14

1.117

“VX-950”

15

 

 

 

Article 2

Collaboration Scope and Governance

15

2.1

Purposes of the Collaboration

15

2.2

Joint Steering Committee

15

2.3

Committee Governance

16

2.4

Alliance Managers

17

 

 

 

Article 3

Global Development of Product Candidate

17

3.1

Current Status

17

3.2

Development Program

17

3.3

Joint Development Committee

18

3.4

Global Development Plan

18

3.5

Additional Development Activities

19

3.6

Development Efforts; Manner of Performance; Reports

20

3.7

Regulatory Submissions and Regulatory Approvals

21

 

 

 

Article 4

Manufacture and Supply

23

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

iii

--------------------------------------------------------------------------------


 

4.1.

General Background

23

4.2

Joint Manufacturing Committee

24

4.3

Manufacturing Director

24

4.4

Initial Forecast

24

4.5

Supply of Product

24

4.6

Packaging

26

4.7

Support for Establishment of Supply Capabilities

26

 

 

 

Article 5

Commercialization in the Territory

27

5.1

Janssen Commercialization Efforts.

27

5.2

Joint Commercialization Committee

27

5.3

Commercialization Plans

28

5.4

Scientific Meetings; [***]

29

5.5

Advertising and Promotional Materials

29

5.6

Referral of Orders; Returns

30

5.7

Adverse Event and Product Complaint Reporting Procedures

30

5.8

Commercial Information

31

5.9

[***]

31

5.10

Recalls, Market Withdrawals or Corrective Actions

31

5.11

Medical Inquiries

32

 

 

 

Article 6

Philanthropic Program

32

 

 

 

Article 7

License Grants

33

7.1

Development License

33

7.2

Commercialization License

33

7.3

Know-How License

33

7.4

Licenses from Janssen

34

7.5

Manufacturing License

34

7.6

License of Trademarks

34

7.7

Right to Sublicense

34

7.8

Vertex Retained Rights

35

7.9

No Implied Licenses

35

7.10

[***]

35

7.11

[***]

35

 

 

 

Article 8

(Intentionally left blank)

36

 

 

 

Article 9

Financial Provisions

36

9.1

Upfront License Fee

36

9.2

Milestones

36

9.3

Development Cost Reimbursement

37

9.4

Royalties

38

9.5

Third Party Licenses

40

9.6

Reports; Payment of Royalty

40

9.7

Audits

41

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

iv

--------------------------------------------------------------------------------


 

9.8

Payments

41

9.9

Income Tax Withholding

42

9.10

Interest Penalty

42

9.11

[***]

42

 

 

 

Article 10

Intellectual Property Ownership, Protection and Related Matters

42

10.1

Filing, Prosecution and Maintenance of Vertex Patent Rights

42

10.2

Filing, Prosecution and Maintenance of Joint Patent Rights

43

10.3

Option to Prosecute and Maintain Patents

43

10.4

Interference, Opposition, Re-examination and Re-issue

44

10.5

Enforcement and Defense

44

10.6

Patent Term Restoration

46

10.7

Third Party Claims

46

10.8

Trademarks

47

 

 

 

Article 11

Confidentiality, Publication and Publicity

47

11.1

Nondisclosure Obligation

47

11.2

Employee, Consultant and Advisor Obligations

48

11.3

Publication

49

11.4

Publicity/Use of Names

50

 

 

 

Article 12

Representations and Warranties: Indemnification

50

12.1

Representations and Warranties of Vertex

50

12.2

Representations and Warranties of Janssen

52

12.3

Indemnification

53

 

 

 

Article 13

Term and Termination

54

13.1

Term and Expiration

54

13.2

Termination by Janssen Without Cause

54

13.3

Termination for Cause

55

13.4

Effect on License of Termination by Janssen for Cause

55

13.5

Effect of Termination by Vertex for Cause or by Janssen Without Cause

56

13.6

[***]

58

13.7

Survival

58

13.8

Non-exclusive Remedies

59

 

 

 

Article 14

Governing Law and Dispute Resolution

59

14.1

Governing Law

59

14.2

Referral to Executive Officers

59

14.3

Final Decision-Making Authority

59

14.4

Decision to Terminate or Suspend a Study Based on Safety Concerns

60

14.5

Dispute Resolution

60

 

 

 

Article 15

Miscellaneous

63

15.1

Force Majeure

63

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

v

--------------------------------------------------------------------------------


 

15.2

Assignment

63

15.3

Severability

64

15.4

Notices

64

15.5

Entire Agreement; Amendments

65

15.6

Headings

65

15.7

Independent Contractors

65

15.8

Waiver

65

15.9

Cumulative Remedies

65

15.10

Waiver of Rule of Construction

65

15.11

Certain Conventions

66

15.12

Counterparts

66

15.13

Performance by Affiliates

66

15.14

Standstill

66

15.15

Export Controls

67

 

Schedules

 

Schedule 1.7

Janssen Universal Calendar

Schedule 1.19

[***]

Schedule 1.31

Existing Third Party Agreements

Schedule 1.32

Far East

Schedule 1.55

Janssen Patent Rights

Schedule 1.116

Vertex Patent Rights

Schedule 1.117

VX-950

[***]

 

 

Exhibits

 

 

Exhibit 4.5(a)

Supply Agreement Key Elements

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

vi

--------------------------------------------------------------------------------


 

License, Development, Manufacturing and Commercialization Agreement

 

This License, Development, Manufacturing and Commercialization Agreement (this
“Agreement”) is effective as of June 30, 2006 (the “Effective Date”) and is
entered into by and between Vertex Pharmaceuticals Incorporated, a Massachusetts
corporation with corporate offices at 130 Waverly Street, Cambridge, MA
02139-4242, United States of America (“Vertex”) and Janssen Pharmaceutica, N.V.,
a Belgium corporation with corporate offices at 30, Turnhoutsesteenweg, B-2340
Beerse, Belgium (“Janssen”).

 

Background

 

WHEREAS, Vertex is developing VX-950, a novel inhibitor of the NS3/4A hepatitis
C viral protease, under a global development plan; and

 

WHEREAS, Vertex and Janssen would like Janssen to assist in the development of,
and to commercialize, VX-950 in the Territory (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows.

 


ARTICLE 1 - DEFINITIONS


 


1.1       (INTENTIONALLY LEFT BLANK)


 


1.2       “ADDITIONAL DEVELOPMENT ACTIVITIES” SHALL HAVE THE MEANING SET FORTH
IN SECTION 3.5.


 


1.3       “AFFILIATE” SHALL MEAN, WITH RESPECT TO ANY PERSON, ANY OTHER PERSON
THAT DIRECTLY OR INDIRECTLY CONTROLS, IS CONTROLLED BY OR IS UNDER DIRECT OR
INDIRECT COMMON CONTROL WITH, SUCH PERSON. FOR PURPOSES OF THIS SECTION 1.3, THE
TERM “CONTROL” MEANS THE POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT
OR CAUSE THE DIRECTION OF THE MANAGEMENT AND POLICIES OF A PERSON, WHETHER
THROUGH THE OWNERSHIP OF VOTING SECURITIES, BY CONTRACT OR OTHERWISE. CONTROL OF
ANY PERSON BY ANOTHER PERSON WILL BE PRESUMED IF FIFTY PERCENT (50%) OR MORE OF
THE SECURITIES OR OTHER OWNERSHIP INTERESTS REPRESENTING THE EQUITY, THE VOTING
STOCK OR GENERAL PARTNERSHIP INTEREST OF THE FIRST PERSON ARE OWNED, CONTROLLED
OR HELD, DIRECTLY OR INDIRECTLY, BY THE OTHER PERSON, OR BY AN AFFILIATE OF THE
OTHER PERSON.


 


1.4       “API” MEANS THE ACTIVE PHARMACEUTICAL INGREDIENT THAT IS INTENDED TO
BE USED IN THE MANUFACTURE OF A PRODUCT CANDIDATE OR A PRODUCT.


 


1.5       [***]


 


1.6       “BUSINESS DAY” MEANS A DAY IN WHICH BANKING INSTITUTIONS IN BOSTON,
MASSACHUSETTS ARE OPEN FOR BUSINESS.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

1

--------------------------------------------------------------------------------


 


1.7       “CALENDAR QUARTER” SHALL MEAN A CALENDAR QUARTER DURING ANY CALENDAR
YEAR BASED ON THE JANSSEN UNIVERSAL CALENDAR FOR THAT YEAR, A COPY OF WHICH, FOR
2006, IS ATTACHED HERETO AS SCHEDULE 1.7, AND WHICH SHALL BE UPDATED BY JANSSEN
FOR EACH CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT CONSISTENT WITH THE
JANSSEN UNIVERSAL CALENDAR USED FOR JANSSEN’S INTERNAL BUSINESS PURPOSES;
PROVIDED, HOWEVER, THAT THE FIRST CALENDAR QUARTER UNDER THIS AGREEMENT SHALL
EXTEND FROM THE EFFECTIVE DATE TO THE END OF THE THEN-CURRENT CALENDAR QUARTER
AND THE LAST CALENDAR QUARTER UNDER THIS AGREEMENT SHALL EXTEND FROM THE FIRST
DAY OF SUCH CALENDAR QUARTER UNTIL THE EFFECTIVE DATE OF THE TERMINATION OR
EXPIRATION OF THE AGREEMENT.


 


1.8       “CALENDAR YEAR” SHALL MEAN A CALENDAR YEAR DURING THE TERM OF THIS
AGREEMENT BASED ON THE JANSSEN UNIVERSAL CALENDAR FOR THAT YEAR, A COPY OF
WHICH, FOR 2006, IS ATTACHED HERETO AS SCHEDULE 1.7, AND WHICH SHALL BE UPDATED
BY JANSSEN FOR EACH CALENDAR YEAR DURING THE TERM OF THIS AGREEMENT CONSISTENT
WITH THE JANSSEN UNIVERSAL CALENDAR USED FOR JANSSEN’S INTERNAL BUSINESS
PURPOSES. FOR THE FIRST CALENDAR YEAR, THE CALENDAR YEAR SHALL BEGIN ON THE
EFFECTIVE DATE AND THE LAST DAY SHALL BE DECEMBER 31, 2006. THE LAST CALENDAR
YEAR OF THE TERM OF THIS AGREEMENT SHALL BEGIN ON THE FIRST DAY OF THE JANSSEN
UNIVERSAL CALENDAR YEAR FOR THE YEAR DURING WHICH TERMINATION OR EXPIRATION OF
THE AGREEMENT WILL OCCUR, AND THE LAST DAY OF SUCH CALENDAR YEAR SHALL BE THE
EFFECTIVE DATE OF SUCH TERMINATION OR EXPIRATION.


 


1.9       “CHANGE OF CONTROL” MEANS A TRANSACTION OR SERIES OF RELATED
TRANSACTIONS THAT RESULTS IN (A) THE HOLDERS OF OUTSTANDING VOTING SECURITIES OF
A PARTY IMMEDIATELY PRIOR TO SUCH TRANSACTION CEASING TO REPRESENT AT LEAST
[***] OF THE COMBINED OUTSTANDING VOTING POWER OF THAT PARTY, OR IF THE
SURVIVING ENTITY (OR ITS PARENT) INTO WHICH THAT PARTY MAY HAVE MERGED OR BEEN
COMBINED, IMMEDIATELY AFTER SUCH TRANSACTION OR SERIES OF TRANSACTIONS; (B) ANY
THIRD PARTY (OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN) BECOMING THE BENEFICIAL OWNER OF [***] OF THE COMBINED
VOTING POWER OF THE OUTSTANDING SECURITIES OF A PARTY, INCLUDING AS A SINGLE
THIRD PARTY ALL THIRD PARTIES WHO ACT TOGETHER AS A “GROUP” FOR PURPOSES OF
ACQUIRING SHARES OF A PARTY, AS REFERENCED IN SECTION 13(D) OF THE SECURITIES
ACT OF 1934; OR (C) A SALE OR OTHER DISPOSITION TO A THIRD PARTY OF ALL OR
SUBSTANTIALLY ALL OF A PARTY’S ASSETS OR BUSINESS.


 


1.10     “CLINICAL TRIAL” MEANS A PHASE I CLINICAL TRIAL, A PHASE II CLINICAL
TRIAL, A PHASE III CLINICAL TRIAL OR A PIVOTAL CLINICAL TRIAL.


 


1.11     “CODE” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.4.2.


 


1.12     “COMBINATION PRODUCT” MEANS A SINGLE PRODUCT THAT INCLUDES ONE OR MORE
THERAPEUTICALLY ACTIVE INGREDIENTS OTHER THAN A PRODUCT CANDIDATE OR A PRODUCT,
IN COMBINATION WITH A PRODUCT CANDIDATE OR PRODUCT. ALL REFERENCES TO PRODUCT IN
THIS AGREEMENT SHALL BE DEEMED TO INCLUDE A COMBINATION PRODUCT UNLESS OTHERWISE
SPECIFICALLY NOTED.


 


1.13     “COMMERCIALIZATION” OR “COMMERCIALIZE” MEANS TO TAKE ANY ACTION
DIRECTED TO MARKETING, PROMOTING, DISTRIBUTING, IMPORTING OR SELLING A PRODUCT,
OR OBTAINING PRICING AND REIMBURSEMENT APPROVALS FOR THAT PRODUCT.
COMMERCIALIZATION SHALL ALSO INCLUDE POST-APPROVAL INVESTIGATOR-INITIATED
CLINICAL STUDIES AND PHASE IV CLINICAL TRIALS.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

2

--------------------------------------------------------------------------------


 


1.14     “COMMITTEES” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.3.


 


1.15     INTENTIONALLY LEFT BLANK.


 


1.16     “COMPOUND” MEANS VX-950, [***], AND ALL OF ITS OR THEIR PRODRUGS AND
METABOLITES, ITS OR THEIR STEREOISOMERS AND TAUTOMERS, AND ALL OF THE ESTERS,
SALTS, HYDRATES, SOLVATES, INCLUSION COMPLEXES AND POLYMORPHS OF ANY OF THE
FOREGOING.


 


1.17     “CONTROL” OR “CONTROLLED BY” MEANS THE OWNERSHIP OR OTHER LEGAL
AUTHORITY OR RIGHT OF A PARTY TO GRANT A LICENSE OR SUBLICENSE OF INTELLECTUAL
PROPERTY TO ANOTHER PARTY WITHOUT BREACHING THE TERMS OF ANY AGREEMENT WITH A
THIRD PARTY, INFRINGING THE INTELLECTUAL PROPERTY RIGHTS OF A THIRD PARTY, OR
MISAPPROPRIATING THE PROPRIETARY OR TRADE SECRET INFORMATION OF A THIRD PARTY.


 


1.18     “DESIRED LABEL” SHALL HAVE THE MEANING SET FORTH IN SECTION 1.41.


 


1.19     “DEVELOPMENT” OR “DEVELOP” MEANS ANY NON-CLINICAL AND CLINICAL DRUG
DEVELOPMENT ACTIVITIES THAT ARE CUSTOMARILY UNDERTAKEN AFTER A COMPOUND HAS BEEN
DESIGNATED AS A DEVELOPMENT CANDIDATE [***] INCLUDING BUT NOT LIMITED TO [***]


 


1.20     “DEVELOPMENT PROGRAM” MEANS ALL ACTIVITIES ASSOCIATED WITH THE
DEVELOPMENT OF PRODUCT CANDIDATES PURSUANT TO THE GLOBAL DEVELOPMENT PLAN AND
ALL ADDITIONAL DEVELOPMENT ACTIVITIES.


 


1.21     [***]


 


1.22     [***]


 


1.23     “DILIGENT EFFORTS” MEANS, WITH RESPECT TO EACH PARTY’S OBLIGATIONS
RELATED TO DEVELOPING, MANUFACTURING AND COMMERCIALIZING PRODUCT CANDIDATES AND
PRODUCTS, THE CARRYING OUT OF THOSE OBLIGATIONS [***]


 


1.24     “EFFECTIVE DATE” SHALL HAVE THE MEANING SET FORTH IN THE PREAMBLE TO
THIS AGREEMENT.


 


1.25     “EMEA” MEANS THE EUROPEAN MEDICINES EVALUATION AGENCY OR ANY SUCCESSOR
EU AGENCY THAT IS RESPONSIBLE FOR APPROVING THE SALE OF PHARMACEUTICALS IN THE
EU.


 


1.26     “EUROPEAN UNION” OR “EU” MEANS THE COUNTRIES OF THE EUROPEAN UNION, AS
THE EUROPEAN UNION IS CONSTITUTED AS OF THE EFFECTIVE DATE AND AS IT MAY BE
EXPANDED FROM TIME TO TIME, [***]


 


1.27     “EXCLUDED CLAIM” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.5.7.


 


1.28     “EXCLUDED TERRITORY” MEANS THE FAR EAST AND NORTH AMERICA.


 


1.29     “EXCLUSIVITY PERIOD” MEANS THE [***] BEGINNING ON THE EFFECTIVE DATE.


 


1.30     “EXECUTIVE OFFICERS” MEANS THE CHIEF EXECUTIVE OFFICER OF VERTEX AND
THE WORLD WIDE CHAIRMAN, PHARMACEUTICALS GROUP OF JOHNSON & JOHNSON.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

3

--------------------------------------------------------------------------------


 


1.31     “EXISTING THIRD PARTY AGREEMENTS” MEANS THE AGREEMENTS BETWEEN VERTEX
AND THIRD PARTIES LISTED ON SCHEDULE 1.31 HERETO.


 


1.32     “FAR EAST” MEANS THE COUNTRIES LISTED ON SCHEDULE 1.32 HERETO.


 


1.33     “FDA” MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION, OR ANY
SUCCESSOR U.S. GOVERNMENTAL AGENCY THAT IS RESPONSIBLE FOR APPROVING THE SALE OF
PHARMACEUTICALS IN THE UNITED STATES.


 


1.34     “FIELD” MEANS ALL HUMAN AND ANIMAL THERAPEUTIC AND/OR PROPHYLACTIC USES
OF PRODUCT CANDIDATES AND PRODUCTS.


 


1.35     “FIRST COMMERCIAL SALE” MEANS, WITH RESPECT TO ANY PRODUCT, THE FIRST
ARM’S-LENGTH SALE OF THAT PRODUCT TO A THIRD PARTY IN A COUNTRY OF THE TERRITORY
FOR USE OR CONSUMPTION BY THE GENERAL PUBLIC IN SUCH COUNTRY (RATHER THAN, E.G.,
IN A PHASE IV CLINICAL TRIAL) AFTER MARKETING AUTHORIZATION FOR SUCH PRODUCT HAS
BEEN OBTAINED IN SUCH COUNTRY. FOR THE AVOIDANCE OF DOUBT, A SALE IN A
PARTICULAR COUNTRY PRIOR TO RECEIPT OF ALL MARKETING APPROVALS NECESSARY TO
COMMENCE REGULAR COMMERCIAL SALES IN THAT COUNTRY, SUCH AS SO-CALLED “TREATMENT
IND SALES,” “NAMED PATIENT SALES” AND “COMPASSIONATE USE SALES,” SHALL NOT BE
CONSTRUED AS A FIRST COMMERCIAL SALE IN THAT COUNTRY. ANY SUCH SALE SHALL
HOWEVER CONSTITUTE A PART OF NET SALES.


 


1.36     “FTE” MEANS THE EQUIVALENT IN TIME OF THE WORK OF ONE SCIENTIST OR
OTHER PROFESSIONAL CONDUCTING ACTIVITIES HEREUNDER ON A FULL TIME BASIS FOR A
CALENDAR YEAR, [***]


 


1.37     “FTE RATE” MEANS, FOR 2006, [***] PER FTE; PROVIDED THAT EFFECTIVE
JANUARY 1 OF EACH CALENDAR YEAR, COMMENCING WITH JANUARY 1, 2007, THE FTE RATE
APPLICABLE TO EACH PARTY’S FTE’S WILL BE THE AMOUNT OBTAINED BY MULTIPLYING THE
FTE RATE APPLICABLE ON DECEMBER 31 OF THE IMMEDIATELY PRECEDING CALENDAR YEAR BY
1 + ((CPIX – CIPY) / CPIY), WHERE CPIX IS THE CONSUMER PRICE INDEX FOR ALL URBAN
CONSUMERS IN THE BOSTON METROPOLITAN AREA PUBLISHED BY THE BUREAU OF LABOR
STATISTICS OF THE UNITED STATES DEPARTMENT OF LABOR FOR DECEMBER OF THE
IMMEDIATELY PRECEDING CALENDAR YEAR AND CPIY IS THE CONSUMER PRICE INDEX FOR ALL
URBAN CONSUMERS IN THE BOSTON METROPOLITAN AREA PUBLISHED BY THE BUREAU OF LABOR
STATISTICS OF THE UNITED STATES DEPARTMENT OF LABOR FOR THE MONTH IMMEDIATELY
PRECEDING THE EFFECTIVE DATE, [***]  ANY SUCH INCREASE SHALL BE ROUNDED TO THE
NEAREST [***].


 


1.38     “GAAP” MEANS ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE UNITED
STATES, APPLIED ON A CONSISTENT BASIS.


 


1.39     “GENERIC VERSION” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.4.2.


 


1.40     “GLOBAL DEVELOPMENT COSTS” [***]


 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

4

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

[***]

 


1.41     “GLOBAL DEVELOPMENT PLAN” OR “GDP” MEANS THE INITIAL PLAN OUTLINING THE
PARTIES’ INTENDED PROGRAM TO DEVELOP PRODUCT CANDIDATES OR PRODUCTS IN NORTH
AMERICA AND THE TERRITORY, INCLUDING A GENERAL DESCRIPTION OF ALL RELATED
ACTIVITIES THEREFOR, ALL AS REFLECTED IN THE GLOBAL DEVELOPMENT PLAN, WITH
ASSOCIATED BUDGETS, DISCUSSED BY THE PARTIES IMMEDIATELY PRIOR TO THE EFFECTIVE
DATE AND TO WHICH THE PARTIES HAVE AGREED. THE PARTIES HAVE DESIGNED THE GLOBAL
DEVELOPMENT PLAN TO SUPPORT CERTAIN ANTICIPATED PRODUCT INDICATIONS AND LABEL
CLAIMS AND RELATED NECESSARY LABEL INFORMATION (THE “DESIRED LABEL”), AND THE
DEVELOPMENT ACTIVITIES LISTED IN THE GLOBAL DEVELOPMENT PLAN ARE CONSIDERED
CRITICAL TO OBTAINING REGULATORY APPROVAL IN BOTH THE UNITED STATES AND THE EU
FOR THE DESIRED LABEL. OTHER DEVELOPMENT ACTIVITIES THAT ARE CRITICAL TO
OBTAINING REGULATORY APPROVAL FOR THE DESIRED LABEL IN THE UNITED STATES OR THE
EU, OR THAT ARE REQUIRED BY A REGULATORY AUTHORITY IN EITHER THE UNITED STATES
OR THE EU FOR THE DESIRED LABEL, MAY BE ADDED TO THE GLOBAL DEVELOPMENT PLAN
FROM TIME TO TIME BY AMENDMENT AS PROVIDED HEREIN. DEVELOPMENT ACTIVITIES THAT
ARE NOT CRITICAL TO OBTAINING REGULATORY APPROVAL IN THE UNITED STATES OR THE EU
FOR THE DESIRED LABEL SHALL BE CONSIDERED ADDITIONAL DEVELOPMENT ACTIVITIES,
UNLESS THE PARTIES MUTUALLY AGREE TO INCLUDE SUCH ACTIVITIES IN THE GLOBAL
DEVELOPMENT PLAN. THE GLOBAL DEVELOPMENT PLAN AS AMENDED FROM TIME TO TIME IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL CONSTITUTE, AS SO AMENDED, THE
GLOBAL DEVELOPMENT PLAN.


 


1.42     “GOOD CLINICAL PRACTICE” OR “GCP” MEANS THE CURRENT GOOD CLINICAL
PRACTICE APPLICABLE TO THE CLINICAL DEVELOPMENT OF THE PRODUCT UNDER APPLICABLE
LAW INCLUDING WITHOUT LIMITATION THE ICH GUIDELINES, OR IN THE EVENT SUCH
STANDARDS ARE LESS STRINGENT THAN THE CURRENT U.S. GOOD CLINICAL PRACTICE, THEN
“GOOD CLINICAL PRACTICE” OR “GCP” SHALL MEAN CURRENT U.S. GOOD CLINICAL
PRACTICE.


 


1.43     “GOOD LABORATORY PRACTICE” OR “GLP” MEANS THE CURRENT GOOD LABORATORY
PRACTICE APPLICABLE TO THE DEVELOPMENT OF THE PRODUCT UNDER APPLICABLE LAW,
INCLUDING WITHOUT LIMITATION 21 C.F.R. PART 58, OR IN THE EVENT SUCH STANDARDS
ARE LESS STRINGENT THAN THE CURRENT U.S. GOOD LABORATORY PRACTICE, THEN “GOOD
LABORATORY PRACTICE” OR “GLP” SHALL MEAN CURRENT U.S. GOOD LABORATORY PRACTICE.


 


1.44     “GOOD MANUFACTURING PRACTICE” OR “GMP” MEANS THE CURRENT GOOD
MANUFACTURING PRACTICE APPLICABLE TO THE MANUFACTURING OF THE PRODUCT UNDER
APPLICABLE LAW, INCLUDING WITHOUT LIMITATION 21 C.F.R. PARTS 210 AND 211 (AS THE
SAME MAY BE AMENDED) AND ALL APPLICABLE FDA RULES, REGULATIONS, ORDERS AND
GUIDANCES.


 


1.45     “HCV INFECTION” MEANS HUMAN INFECTION WITH THE HEPATITIS C VIRUS.


 


1.46     “IMPROVEMENT” MEANS ANY ENHANCEMENT, WHETHER OR NOT PATENTABLE, IN THE
FORMULATION, USE, PREPARATION, PRESENTATION, MEANS OF DELIVERY, OR DOSAGE OF A
PRODUCT CANDIDATE OR PRODUCT.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

5

--------------------------------------------------------------------------------


 


1.47     “IND” SHALL MEAN AN INVESTIGATIONAL NEW DRUG APPLICATION FILED WITH FDA
OR A SIMILAR APPLICATION FILED WITH AN APPLICABLE REGULATORY AUTHORITY OUTSIDE
OF THE UNITED STATES, SUCH AS A CLINICAL TRIAL APPLICATION (CTA) OR A CLINICAL
TRIAL EXEMPTION (CTX).


 


1.48     “INDEMNITEE” SHALL HAVE THE MEANING SET FORTH IN SECTION 12.3.3.


 


1.49     “INDEMNITOR” SHALL HAVE THE MEANING SET FORTH IN SECTION 12.3.3.


 


1.50     “INFORMATION” MEANS ANY AND ALL INFORMATION AND DATA, INCLUDING ALL
SCIENTIFIC, PRE-CLINICAL, CLINICAL, REGULATORY, MANUFACTURING, MARKETING,
FINANCIAL AND COMMERCIAL INFORMATION OR DATA, WHETHER COMMUNICATED IN WRITING,
ELECTRONICALLY OR ORALLY OR BY ANY OTHER METHOD, WHICH IS PROVIDED BY ONE PARTY
TO THE OTHER PARTY IN CONNECTION WITH THIS AGREEMENT.


 


1.51     “INITIATION” MEANS, WITH RESPECT TO A PARTICULAR CLINICAL TRIAL, THE
ADMINISTRATION OF THE [***] DOSE OF A PRODUCT CANDIDATE TO THE [***] PATIENT IN
THAT CLINICAL TRIAL.


 


1.52     “INVENTION” MEANS ANY PROCESS, METHOD, USE, COMPOSITION OF MATTER,
ARTICLE OF MANUFACTURE, DISCOVERY OR FINDING THAT IS CONCEIVED OR REDUCED TO
PRACTICE (WHETHER OR NOT PATENTABLE).


 


1.53     “INVESTIGATOR-INITIATED CLINICAL STUDY” MEANS A HUMAN CLINICAL TRIAL OR
STUDY OF THE PRODUCT THAT IS SPONSORED AND CONDUCTED BY A THIRD PARTY WHO IS A
HEALTH-CARE PROFESSIONAL, UNDER AN AGREEMENT WITH A PARTY PURSUANT TO WHICH THAT
PARTY PROVIDES CLINICAL SUPPLIES OF THE PRODUCT AND/OR FUNDING FOR THE CLINICAL
TRIAL OR STUDY.


 


1.54     “JANSSEN KNOW-HOW” MEANS ALL INFORMATION, MATERIALS, DISCOVERIES,
IMPROVEMENTS, PROCESSES, METHODS, PROTOCOLS, FORMULAS, DATA, INVENTIONS AND
TRADE SECRETS, PATENTABLE OR OTHERWISE, THAT DO NOT FALL WITHIN JANSSEN PATENT
RIGHTS, AND (I) THAT ARE CONTROLLED BY JANSSEN OR ANY OF ITS AFFILIATES AS OF
THE EFFECTIVE DATE OR (II) ARE DISCOVERED, CREATED OR DEVELOPED, AND CONTROLLED,
BY JANSSEN OR ITS AFFILIATES IN THE COURSE OF JANSSEN’S PERFORMANCE OF THE
DEVELOPMENT PROGRAM, OR OF MANUFACTURING ACTIVITIES, UNDER THIS AGREEMENT OR ANY
SUPPLY AGREEMENT UNDER WHICH JANSSEN OR ANY OF ITS AFFILIATES SUPPLIES
COMPOUNDS, PRODUCT CANDIDATES OR PRODUCTS TO VERTEX, OR DURING STUDIES OF A
COMPOUND, PRODUCT CANDIDATE OR PRODUCT UNDERTAKEN AFTER THE END OF THE
DEVELOPMENT PROGRAM, OR AS PART OF THE COMMERCIALIZATION OF A COMPOUND, PRODUCT
CANDIDATE OR PRODUCT, AND (III) THAT ARE RELATED TO THE DEVELOPMENT,
UTILIZATION, MANUFACTURE OR COMMERCIALIZATION OF ANY COMPOUND, PRODUCT CANDIDATE
OR PRODUCT.


 


1.55     “JANSSEN PATENT RIGHTS” MEANS ALL PATENTS AND PATENT APPLICATIONS THAT
GENERICALLY OR SPECIFICALLY CLAIM (A) (I) A COMPOUND, A PRODUCT CANDIDATE OR A
PRODUCT, (II) A PROCESS FOR MANUFACTURING A COMPOUND, A PRODUCT CANDIDATE OR A
PRODUCT, OR AN INTERMEDIATE USED IN SUCH PROCESS; OR (III) A USE OF THE
COMPOUND, A PRODUCT CANDIDATE OR A PRODUCT, AND THAT ARE CONTROLLED BY JANSSEN
OR ANY OF ITS AFFILIATES AS OF THE EFFECTIVE DATE, OR (B) INVENTIONS CONTROLLED
BY JANSSEN OR ANY OF ITS AFFILIATES THAT ARE CONCEIVED OR REDUCED TO PRACTICE IN
THE COURSE OF JANSSEN’S PERFORMANCE OF THE DEVELOPMENT PROGRAM, OR OF
MANUFACTURING ACTIVITIES, UNDER THIS AGREEMENT OR ANY SUPPLY AGREEMENT UNDER
WHICH JANSSEN OR ANY OF ITS AFFILIATES SUPPLIES PRODUCT CANDIDATES OR PRODUCTS
TO VERTEX, OR DURING STUDIES OF A PRODUCT

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

6

--------------------------------------------------------------------------------


 


CANDIDATE OR PRODUCT UNDERTAKEN AFTER THE END OF THE DEVELOPMENT PROGRAM, OR AS
PART OF THE COMMERCIALIZATION OF A PRODUCT CANDIDATE OR PRODUCT, AND THAT ARE
RELATED TO THE DEVELOPMENT, UTILIZATION, MANUFACTURE OR COMMERCIALIZATION OF THE
COMPOUND OR ANY PRODUCT CANDIDATE OR PRODUCT. INCLUDED WITHIN THE DEFINITION OF
JANSSEN PATENT RIGHTS ARE ALL CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONS,
PATENTS OF ADDITION, REISSUES, RENEWALS OR EXTENSIONS, SUBSTITUTIONS,
RE-EXAMINATIONS OR RESTORATIONS, REGISTRATIONS AND REVALIDATIONS THEREOF, AND
ALL SUPPLEMENTARY PROTECTION CERTIFICATES AND THE LIKE. SCHEDULE 1.55 LISTS ALL
PATENT APPLICATIONS AND PATENTS ENCOMPASSED WITHIN JANSSEN PATENT RIGHTS ON THE
EFFECTIVE DATE.


 


1.56     “JOINT COMMERCIALIZATION COMMITTEE” AND “JCC” HAVE THE MEANING SET
FORTH IN SECTION 5.2.


 


1.57     “JOINT DEVELOPMENT COMMITTEE” AND “JDC” HAVE THE MEANING SET FORTH IN
SECTION 3.1.


 


1.58     “JOINT KNOW-HOW” MEANS ALL INFORMATION, IMPROVEMENTS AND INVENTIONS
CREATED, DEVELOPED OR INVENTED JOINTLY BY EMPLOYEES OF JANSSEN AND VERTEX OR
THEIR AFFILIATES, OR BY OTHERS ACTING ON BEHALF OF JANSSEN AND VERTEX, IN THE
COURSE OF ACTIVITIES UNDERTAKEN UNDER THIS AGREEMENT.


 


1.59     “JOINT MANUFACTURING COMMITTEE” AND “JMC” HAVE THE MEANING SET FORTH IN
SECTION 4.2.


 


1.60     “JOINT PATENT RIGHTS” MEANS ALL NATIONAL, REGIONAL AND INTERNATIONAL
PATENTS AND PATENT APPLICATIONS, CERTIFICATES OF INVENTION AND APPLICATIONS FOR
CERTIFICATES OF INVENTION, INCLUDING DIVISIONS, CONTINUATIONS,
CONTINUATIONS-IN-PART, ADDITIONS, REISSUES, RENEWALS, EXTENSIONS, SUBSTITUTIONS,
RE-EXAMINATIONS OR RESTORATIONS, REGISTRATIONS AND REVALIDATIONS, AND
SUPPLEMENTARY PROTECTION CERTIFICATES OR THE LIKE OR ANY OF THE FOREGOING AND
ALL FOREIGN EQUIVALENTS THEREOF, THAT, WHEN GRANTED, RECITE A CLAIM DIRECTED TO
JOINT KNOW-HOW.


 


1.61     “JOINT PHILANTHROPIC COMMITTEE” AND “JPC” SHALL HAVE THE MEANING SET
FORTH IN ARTICLE 6.


 


1.62     “JOINT STEERING COMMITTEE” AND “JSC” HAVE THE MEANING SET FORTH IN
SECTION 2.2.


 


1.63     “KEY COUNTRIES” MEANS AT THE TIME OF MEASUREMENT THE MAJOR MARKET
COUNTRIES, AND TO THE EXTENT NOT INCLUDED AS A MAJOR MARKET COUNTRY, THE [***]
IN THE TERRITORY WITH RESPECT TO ALL PHARMACEUTICAL SALES AS REPORTED BY IMS, OR
BY ANOTHER INDEPENDENT THIRD PARTY SOURCE OF MARKET DATA SELECTED BY THE PARTIES
BY MUTUAL AGREEMENT.


 


1.64     “KEY OPINION LEADERS” OR “KOLS” MEANS SCIENTIFIC OR HEALTH CARE
PROFESSIONALS WHO ARE RECOGNIZED EXPERTS IN THE RELEVANT SCIENTIFIC OR HEALTH
CARE FIELD, WHICH IN THE CONTEXT OF THIS AGREEMENT IS THE INVESTIGATION AND
TREATMENT OF HCV INFECTION.


 


1.65     “MAA” MEANS A MARKETING AUTHORIZATION APPLICATION, OR SIMILAR
APPLICATION OR SUBMISSION FOR MARKETING AUTHORIZATION, THAT IS FILED TO OBTAIN
MARKETING APPROVAL FOR A PRODUCT CANDIDATE OR PRODUCT IN THE EU.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

7

--------------------------------------------------------------------------------


 


1.66     “MAJOR MARKET COUNTRIES” MEANS [***]


 


1.67     “MANUFACTURING” OR “MANUFACTURE” MEANS ALL OF THE ACTIVITIES RELATING
TO PRODUCTION OF A PRODUCT CANDIDATE OR PRODUCT, INCLUDING WITHOUT LIMITATION,
PURCHASING RAW MATERIALS AND INTERMEDIATES, PRODUCTION OF API, [***], TABLETING,
AND ALL RELATED QUALITY CONTROL AND QUALITY ASSURANCE AND ALL STORAGE, SHIPPING
AND HANDLING. MANUFACTURING ALSO INCLUDES PACKAGING AND MANUFACTURING TECHNICAL
TRANSFER ACTIVITIES. “INTERMEDIATE” AS USED HEREIN MEANS [***].


 


1.68     “MANUFACTURING COST” MEANS THE COST OF [***]


 


1.69     INTENTIONALLY LEFT BLANK.


 


1.70     “MARKETING AUTHORIZATION” MEANS ALL APPROVALS FROM THE RELEVANT
REGULATORY AUTHORITY NECESSARY TO MARKET AND SELL A PRODUCT IN A PARTICULAR
COUNTRY. FOR COUNTRIES WHERE GOVERNMENTAL APPROVAL IS REQUIRED FOR PRICING OR
REIMBURSEMENT FOR THE PRODUCT, “MARKETING AUTHORIZATION” SHALL NOT BE DEEMED TO
OCCUR UNTIL SUCH PRICING OR REIMBURSEMENT APPROVAL IS OBTAINED.


 


1.71     “MATERIAL ADVERSE EFFECT” MEANS, WITH RESPECT TO ANY ACTION BY A PARTY
OR ITS RELATED PARTIES, [***]


 


1.72     “MEDICAL SCIENCE LIAISONS” OR “MSL” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.11.


 


1.73     “MILESTONE EVENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.2.1.


 


1.74     “MILESTONE PAYMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.2.1.


 


1.75     “NDA” MEANS A NEW DRUG APPLICATION OR SIMILAR APPLICATION OR SUBMISSION
FOR MARKETING AUTHORIZATION THAT IS FILED WITH THE FDA TO OBTAIN MARKETING
APPROVAL FOR A PRODUCT CANDIDATE OR PRODUCT IN THE UNITED STATES.


 


1.76     [***]


 


1.77     “NET SALES” MEANS THE GROSS AMOUNT BILLED OR INVOICED BY JANSSEN OR ITS
RELATED PARTIES ON ARMS-LENGTH SALES OF PRODUCT CANDIDATES AND PRODUCTS (FOR
PURPOSES OF THIS DEFINITION, PRODUCT CANDIDATES AND PRODUCTS ARE REFERRED TO
COLLECTIVELY AS “PRODUCTS” OR A “PRODUCT”) TO A THIRD PARTY OTHER THAN A RELATED
PARTY, LESS PERMITTED DEDUCTIONS. “PERMITTED DEDUCTIONS” FOR ANY PRODUCT
INCLUDES ONLY THE FOLLOWING, TO THE EXTENT PERMITTED BY APPLICABLE LAW AND
SPECIFICALLY RELATED TO THE GROSS AMOUNT BILLED OR INVOICED:


 

(i)            customary transportation charges relating to the Product,
including handling charges and insurance premiums relating thereto;

 

(ii)           sales taxes, excise taxes and duties paid by and not refunded to
the selling party and directly related to sale of the Product, and any other
equivalent governmental charges imposed upon the importation, use or sale of the
Product, but excluding income and similar taxes;

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

8

--------------------------------------------------------------------------------


 

(iii)         government-mandated rebates;

 

(iv)          customary trade, quantity and prompt payment discounts allowed on
the Product;

 

(v)            allowances or credits to customers on account of retrospective
price reductions affecting the Product; and

 

(vi)          customary Product rebates and Product wholesaler charge-backs
including those customarily granted to managed care entities

 

(vii)         [***]

 

[***]

 

For the purposes of determining royalty rates and the royalties payable on
Combination Products, Net Sales of a Product shall be calculated as follows:
[***]

 

For purposes of clarity, no permitted deduction to Net Sales will be counted
more than once or, with the exception of [***], adjusted more than [***]
following the calculation of Net Sales for a given month.

 

Solely for the purposes of this Section 1.77, a Related Party of Janssen or of
any of its Affiliates shall include a distributor acting as an actual or
constructive sublicensee of rights granted hereunder with respect to sales of a
Product in a particular country in the Territory, as evidenced by the fact that
the distributor holds (A) sales and distribution rights for the Product in that
country, coupled with (B) pricing authority or government pricing negotiation
authority with respect to wholesalers or sub-distributors in that country.

 

If Janssen or any of its Related Parties makes any transfer of a Product to a
Third Party as part of a multiproduct transaction, Net Sales of each unit of the
Product transferred will be determined on a country-by-country basis, and will
be equal to [***]

 


1.78     “NON-INCURRED AMOUNT” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.4.3.


 


1.79     “NON-PUBLISHING PARTY” SHALL HAVE THE MEANING SET FORTH IN SECTION
11.3.


 


1.80     [***]


 


1.81     (A)  “NORTH AMERICA” MEANS THE UNITED STATES, CANADA AND MEXICO, AND
THE TERRITORIES AND POSSESSIONS OF EACH OF THEM.


 


(B)  “NORTH AMERICA PRODUCT MATERIALS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.5(A).


 


1.82     [***]


 


1.83     “PACKAGING” MEANS IMPORTATION, QUALITY CONTROL, TESTING, PRIMARY AND
SECONDARY PACKAGING (INCLUDING ALL LABELING), QUALIFIED PERSON RELEASE, STORAGE
AND SHIPPING AND HANDLING.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

9

--------------------------------------------------------------------------------


 


1.84     “PACKAGING REGULATORY APPROVAL” MEANS ALL REQUISITE APPROVALS OF
APPLICABLE REGULATORY AUTHORITIES NECESSARY FOR THE PACKAGING OF A PRODUCT.


 


1.85     “PARTY” MEANS JANSSEN OR VERTEX, AND “PARTIES” MEANS JANSSEN AND
VERTEX.


 


1.86     “PATENT COSTS” SHALL MEAN ALL REASONABLE COSTS AND EXPENSES INCURRED BY
VERTEX IN PREPARING, FILING, PROSECUTING AND/OR MAINTAINING VERTEX PATENT
RIGHTS, INCLUDING, WITHOUT LIMITATION, OUT-OF-POCKET COSTS AND REASONABLE TIME
SPENT BY VERTEX’S PROFESSIONAL PERSONNEL IN PATENT PREPARATION AND PROSECUTION,
MEASURED AT THE FTE RATE THEN IN EFFECT.


 


1.87     “PERMITTED SUBLICENSEE” MEANS A SUBLICENSEE OF EITHER PARTY UNDER A
SUBLICENSE PERMITTED UNDER ARTICLE 7 OF THIS AGREEMENT.


 


1.88     “PERSON” MEANS ANY INDIVIDUAL, CORPORATION, PARTNERSHIP, LIMITED
LIABILITY COMPANY, ASSOCIATION, JOINT-STOCK COMPANY, TRUST, UNINCORPORATED
ORGANIZATION OR GOVERNMENT OR POLITICAL SUBDIVISION THEREOF.


 


1.89     “PHASE I CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL FOR A PRODUCT
CANDIDATE OR PRODUCT, IN ANY COUNTRY, THAT WOULD SATISFY THE REQUIREMENTS OF 21
CFR §312.21(A).


 


1.90     “PHASE II CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL IN ANY COUNTRY
THAT WOULD SATISFY THE REQUIREMENTS OF 21 CFR §312.21(B) AND IS INTENDED TO
EXPLORE ONE OR MORE DOSES, DOSE RESPONSE, AND DURATION OF EFFECT, AND TO
GENERATE INITIAL EVIDENCE OF CLINICAL ACTIVITY AND SAFETY, FOR A PRODUCT
CANDIDATE OR PRODUCT IN THE TARGET PATIENT POPULATION


 


1.91     “PHASE III CLINICAL TRIAL” MEANS A HUMAN CLINICAL TRIAL IN ANY COUNTRY
THAT WOULD SATISFY THE REQUIREMENTS OF 21 CFR §312.21(C) AND IS INTENDED TO
CONFIRM WITH STATISTICAL SIGNIFICANCE THE EFFICACY AND SAFETY OF THE PRODUCT
CANDIDATE OR PRODUCT, AND IS PERFORMED TO OBTAIN REGULATORY APPROVAL.


 


1.92     “PHASE IV CLINICAL TRIAL” MEANS A STUDY OR DATA COLLECTION EFFORT FOR
THE PRODUCT THAT IS INITIATED AFTER RECEIPT OF REGULATORY APPROVAL FOR THE
PRODUCT AND IS NOT PRINCIPALLY INTENDED TO SUPPORT OR MAINTAIN A REGULATORY
APPROVAL, MAINTAIN A LABEL OR OTHERWISE OBTAIN A LABELING CHANGE. PHASE IV
CLINICAL TRIALS SHALL INCLUDE, WITHOUT LIMITATION, STUDIES RELATED TO THE
PRODUCT THAT ARE SPONSORED BY A THIRD PARTY BUT SUPPORTED BY A PARTY (EITHER
THROUGH FINANCIAL SUPPORT OR THROUGH THE PROVISION OF STUDY DRUGS). PHASE IV
CLINICAL TRIALS MAY ALSO INCLUDE A HUMAN CLINICAL TRIAL OF THE PRODUCT THAT IS
REQUIRED BY THE REGULATORY AUTHORITY IN A COUNTRY TO BE CONDUCTED FOLLOWING
REGULATORY APPROVAL OF THE PRODUCT IN THAT COUNTRY, AS AN EXPLICIT CONDITION OF
THAT REGULATORY APPROVAL.


 


1.93     “PHILANTHROPIC FUNDS” SHALL HAVE THE MEANING SET FORTH IN ARTICLE 6.


 


1.94     “PIVOTAL CLINICAL TRIAL” MEANS A PHASE III CLINICAL TRIAL OR, UNDER THE
FOLLOWING CIRCUMSTANCES, A PHASE II CLINICAL TRIAL. A PHASE II CLINICAL TRIAL
SHALL BE CONSIDERED A PIVOTAL CLINICAL TRIAL IF AND WHEN (A) IN THE UNITED
STATES, THE PROTOCOL FOR THAT PHASE II CLINICAL TRIAL SHALL HAVE BEEN REVIEWED
BY THE FDA UNDER ITS CURRENT SPECIAL PROTOCOL ASSESSMENT GUIDELINES (OR
EQUIVALENT GUIDELINES ISSUED IN THE FUTURE), AND ANY COMMENTS FROM THE FDA ON
THAT PROTOCOL ARE INCORPORATED IN THE FINAL PROTOCOL FOR THAT PHASE II

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

10

--------------------------------------------------------------------------------


 


CLINICAL TRIAL OR ARE RESOLVED TO THE FDA’S SATISFACTION AS EVIDENCED BY FURTHER
WRITTEN COMMUNICATIONS FROM THE FDA; [***]


 


1.95     “PRIMARY DETAIL” MEANS A SALES CALL FOR THE PRODUCT IN WHICH THE
PRODUCT RECEIVES THE PREDOMINANT PORTION OF EMPHASIS AND TIME DURING THE SALES
CALL (I.E., NO OTHER PRODUCT OR SERVICE RECEIVES MORE EMPHASIS OR TIME DURING
THE SALES CALL, WHERE SUCH CALCULATION OF EMPHASIS AND TIME IS CONDUCTED AND
MEASURED IN ACCORDANCE WITH JANSSEN’S STANDARD OPERATING PROCEDURES FOR ITS OWN
PRODUCTS TO THE TARGET PHYSICIAN GROUP FOR THE PRODUCT.


 


1.96     “PRODUCT” MEANS ANY PHARMACEUTICAL PREPARATION IN FINAL COMMERCIAL FORM
CONTAINING THE PRODUCT CANDIDATE, FOR SALE BY PRESCRIPTION, OVER-THE-COUNTER OR
ANY OTHER METHOD. PRODUCT INCLUDES WITHOUT LIMITATION ANY COMBINATION PRODUCT.


 


1.97     “PRODUCT CANDIDATE” MEANS A PHARMACEUTICAL COMPOSITION CONTAINING A
COMPOUND AS AN ACTIVE INGREDIENT.


 


1.98     “PUBLISHING PARTY” SHALL HAVE THE MEANING SET FORTH IN SECTION 11.3.


 


1.99     “REGULATORY APPROVAL” MEANS, WITH RESPECT TO ANY COUNTRY OR REGION, ALL
AUTHORIZATIONS BY THE APPROPRIATE GOVERNMENTAL ENTITY OR ENTITIES NECESSARY FOR
COMMERCIAL SALE OF A PRODUCT IN THAT COUNTRY OR REGION (NOT INCLUDING PRICING OR
REIMBURSEMENT APPROVAL). “REGULATORY APPROVAL” IN THE UNITED STATES SHALL MEAN
FINAL APPROVAL OF AN NDA PURSUANT TO 21 CFR §314 (OR ANY SUCCESSOR REGULATION
HAVING THE SAME PURPOSE OR EFFECT), PERMITTING MARKETING OF A PRODUCT IN
INTERSTATE COMMERCE IN THE UNITED STATES. “REGULATORY APPROVAL” IN THE EUROPEAN
UNION SHALL MEAN FINAL APPROVAL OF A MAA PURSUANT TO COUNCIL DIRECTIVE
75/319/EEC, AS AMENDED, OR COUNCIL REGULATION 2309/93/EEC, AS AMENDED, OR
PURSUANT TO ANY SUCCESSOR REGULATION HAVING THE SAME PURPOSE OR EFFECT.


 


1.100  “REGULATORY AUTHORITY” SHALL MEAN ANY APPLICABLE GOVERNMENT REGULATORY
AUTHORITY INVOLVED IN GRANTING APPROVALS FOR THE MANUFACTURING, MARKETING AND
SALE OF A PRODUCT.


 


1.101  “RELATED PARTY” SHALL MEAN EACH OF A PARTY’S AFFILIATES AND ANY PERMITTED
SUBLICENSEES, AND “RELATED PARTIES” MEANS ALL OF A PARTY’S AFFILIATES AND
PERMITTED LICENSEES.


 


1.102  “RESULTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 11.3.


 


1.103  “SALES CALL” MEANS FACE-TO-FACE CONTACT (OR OTHER CONTACT WHICH IN THE
FUTURE IS EMPLOYED TO SUBSTITUTE, IN WHOLE OR IN PART, FOR FACE-TO-FACE CONTACT)
OF A SALES REPRESENTATIVE WITH A HEALTH CARE PROFESSIONAL WITH PRESCRIBING
AUTHORITY DURING WHICH SCIENTIFIC AND/OR MEDICAL INFORMATION IS DISCUSSED ABOUT
THE USE OF A PRODUCT FOR THE TREATMENT OF INDICATIONS FOR WHICH THE PRODUCT HAS
RECEIVED REGULATORY APPROVAL.


 


1.104  “SALES REPRESENTATIVE” MEANS AN INDIVIDUAL WHO ENGAGES IN OR MANAGES
SALES CALLS AND OTHER PROMOTIONAL EFFORTS WITH RESPECT TO A PRODUCT AND WHO IS
EMPLOYED BY A PARTY OR ITS RELATED PARTIES. FOR PURPOSES OF CLARITY, AN MSL IS
NOT A SALES REPRESENTATIVE.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

11

--------------------------------------------------------------------------------


 


1.105  “SPECIFICATIONS” MEANS THE MANUFACTURING SPECIFICATIONS FOR THE PRODUCT
TO BE FILED WITH THE FDA IN THE NDA.


 


1.106  “SUPPLY AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.5.


 


1.107  “TABLET” MEANS THE FORM OF THE PRODUCT OR PRODUCT CANDIDATE THAT IS READY
FOR PACKAGING.


 


1.108  “TERRITORY” MEANS ALL OF THE COUNTRIES IN THE WORLD, AND THEIR
TERRITORIES AND POSSESSIONS, OUTSIDE OF THE EXCLUDED TERRITORY.


 


1.109  “TERRITORY PRODUCT MATERIALS” SHALL HAVE THE MEANING SET FORTH IN SECTION
5.5.


 


1.110  “THIRD PARTY” MEANS AN ENTITY OTHER THAN A PARTY OR ANY OF ITS RELATED
PARTIES.


 


1.111  “THIRD PARTY PRODUCT” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.4.2.


 


1.112  “TRADEMARK” SHALL MEAN THE MARK OR MARKS USED TO PROMOTE AND SELL THE
PRODUCT.


 


1.113  “U.S.” AND “UNITED STATES” AND “UNITED STATES OF AMERICA” SHALL MEAN THE
UNITED STATES OF AMERICA AND ITS TERRITORIES AND POSSESSIONS.


 


1.114  “VALID PATENT CLAIM” MEANS A CLAIM OF AN ISSUED AND UNEXPIRED PATENT
INCLUDED WITHIN THE VERTEX PATENT RIGHTS OR JOINT PATENT RIGHTS THAT (A) CLAIMS
(I) THE COMPOUND, A PRODUCT CANDIDATE OR A PRODUCT AS A COMPOSITION OF MATTER,
OR (II) THE FORMULATION, METHOD OF MANUFACTURE OR USE OF THE COMPOUND, A PRODUCT
CANDIDATE OR A PRODUCT; (B) HAS NOT BEEN REVOKED OR HELD UNENFORCEABLE,
UNPATENTABLE OR INVALID BY A DECISION OF A COURT OR OTHER GOVERNMENTAL AGENCY OF
COMPETENT JURISDICTION (WHICH DECISION IS NOT APPEALABLE OR HAS NOT BEEN
APPEALED WITHIN THE TIME ALLOWED FOR APPEAL); AND (C) HAS NOT BEEN DISCLAIMED,
DENIED OR ADMITTED TO BE INVALID OR UNENFORCEABLE THROUGH REISSUE,
RE-EXAMINATION OR DISCLAIMER OR OTHERWISE.


 


1.115  “VERTEX KNOW-HOW” MEANS ALL INFORMATION, MATERIALS, DISCOVERIES,
IMPROVEMENTS, PROCESSES, METHODS, PROTOCOLS, FORMULAS, DATA, INVENTIONS AND
TRADE SECRETS, PATENTABLE OR OTHERWISE, THAT DO NOT FALL WITHIN THE VERTEX
PATENT RIGHTS, AND (I) THAT ARE CONTROLLED BY VERTEX OR ANY OF ITS AFFILIATES AS
OF THE EFFECTIVE DATE OR (II) ARE DISCOVERED, CREATED OR DEVELOPED, AND
CONTROLLED, BY VERTEX OR ITS AFFILIATES IN THE COURSE OF VERTEX’S PERFORMANCE OF
THE DEVELOPMENT PROGRAM OR ADDITIONAL DEVELOPMENT ACTIVITIES, OR OF
MANUFACTURING ACTIVITIES, UNDER THIS AGREEMENT OR THE SUPPLY AGREEMENT, OR
DURING STUDIES OF A COMPOUND, PRODUCT CANDIDATE OR PRODUCT UNDERTAKEN AFTER THE
END OF THE DEVELOPMENT PROGRAM, OR AS PART OF THE COMMERCIALIZATION OF A
COMPOUND, PRODUCT CANDIDATE OR PRODUCT, AND (III) THAT ARE RELATED TO THE
DEVELOPMENT, UTILIZATION, MANUFACTURE OR COMMERCIALIZATION OF ANY COMPOUND,
PRODUCT CANDIDATE OR PRODUCT; PROVIDED, HOWEVER, THAT THE TERM “VERTEX KNOW-HOW”
SHALL NOT APPLY TO VERTEX’S GENERAL DRUG DESIGN TECHNOLOGY WHETHER IN HARDWARE
OR SOFTWARE FORM, TANGIBLE OR INTANGIBLE.


 


1.116  “VERTEX PATENT RIGHTS” MEANS ALL PATENTS AND PATENT APPLICATIONS THAT
GENERICALLY OR SPECIFICALLY CLAIM (A) (I) A COMPOUND, A PRODUCT CANDIDATE OR A
PRODUCT; (II) A PROCESS FOR MANUFACTURING A COMPOUND, A PRODUCT CANDIDATE OR A
PRODUCT, OR AN INTERMEDIATE USED IN

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

12

--------------------------------------------------------------------------------


 


SUCH PROCESS; OR (III) A USE OF THE COMPOUND, A PRODUCT CANDIDATE OR A PRODUCT,
AND THAT ARE CONTROLLED BY VERTEX OR ANY OF ITS AFFILIATES AS OF THE EFFECTIVE
DATE, OR (B) INVENTIONS CONTROLLED BY VERTEX OR ANY OF ITS AFFILIATES THAT ARE
CONCEIVED OR REDUCED TO PRACTICE IN THE COURSE OF EITHER VERTEX’S PERFORMANCE OF
THE DEVELOPMENT PROGRAM OR ADDITIONAL DEVELOPMENT ACTIVITIES, OR OF
MANUFACTURING ACTIVITIES, UNDER THIS AGREEMENT OR THE SUPPLY AGREEMENT, OR
DURING STUDIES OF A COMPOUND, PRODUCT CANDIDATE OR PRODUCT UNDERTAKEN AFTER THE
END OF THE DEVELOPMENT PROGRAM, OR AS PART OF THE COMMERCIALIZATION OF A
COMPOUND, PRODUCT CANDIDATE OR PRODUCT AND THAT ARE RELATED TO THE DEVELOPMENT,
UTILIZATION, MANUFACTURE OR COMMERCIALIZATION OF A COMPOUND OR ANY PRODUCT
CANDIDATE OR PRODUCT. INCLUDED WITHIN THE DEFINITION OF VERTEX PATENT RIGHTS ARE
ALL CONTINUATIONS, CONTINUATIONS-IN-PART, DIVISIONS, PATENTS OF ADDITION,
REISSUES, RENEWALS OR EXTENSIONS, SUBSTITUTIONS, RE-EXAMINATIONS OR
RESTORATIONS, REGISTRATIONS AND REVALIDATIONS THEREOF, AND ALL SUPPLEMENTARY
PROTECTION CERTIFICATES AND THE LIKE. SCHEDULE 1.116 LISTS ALL PATENT
APPLICATIONS AND PATENTS ENCOMPASSED WITHIN VERTEX PATENT RIGHTS AS OF THE
EFFECTIVE DATE.


 


1.117  “VX-950” MEANS THE CHEMICAL COMPOUND REFERRED TO BY VERTEX AS VX-950 AND
HAVING THE CHEMICAL STRUCTURE REFERENCED ON SCHEDULE 1.117.


 


ARTICLE 2 - COLLABORATION SCOPE AND GOVERNANCE


 


2.1       PURPOSES OF THE COLLABORATION. THE PURPOSE OF THE COLLABORATION
BETWEEN VERTEX AND JANSSEN ESTABLISHED UNDER THIS AGREEMENT IS TO ADVANCE THE
DEVELOPMENT AND COMMERCIALIZATION OF PRODUCT CANDIDATES AND PRODUCTS AS RAPIDLY
AS REASONABLY PRACTICABLE, FOR THE TREATMENT OF HEPATITIS C INFECTION IN NORTH
AMERICA AND THE TERRITORY.


 


2.2       JOINT STEERING COMMITTEE. PROMPTLY AFTER THE EFFECTIVE DATE, THE
PARTIES WILL ESTABLISH A JOINT STEERING COMMITTEE (THE “JOINT STEERING
COMMITTEE” OR “JSC”), AS MORE FULLY DESCRIBED IN THIS SECTION 2.2, TO REVIEW ALL
DEVELOPMENT, MANUFACTURING, COMMERCIALIZATION AND PHILANTHROPIC ACTIVITIES BEING
CONDUCTED BY THE PARTIES UNDER THIS AGREEMENT. EACH PARTY WILL KEEP THE JOINT
STEERING COMMITTEE, AND OTHER RELEVANT COMMITTEES REFERENCED IN SECTION 2.3
BELOW, [***] OF ITS PROGRESS AND ACTIVITIES UNDER THIS AGREEMENT. THE JOINT
STEERING COMMITTEE SHALL HAVE NO AUTHORITY TO AMEND THIS AGREEMENT.


 


2.2.1       MEMBERSHIP. THE JOINT STEERING COMMITTEE SHALL BE COMPRISED OF
[***]  THE EXACT NUMBER OF SUCH REPRESENTATIVES [***] OR SUCH OTHER NUMBER AS
THE PARTIES MAY AGREE. EACH PARTY SHALL PROVIDE THE OTHER WITH A LIST OF ITS
INITIAL MEMBERS OF THE JOINT STEERING COMMITTEE WITHIN [***]. EACH PARTY WILL
USE ALL REASONABLE EFFORTS TO MAINTAIN THE CONTINUITY OF ITS REPRESENTATION,
ALTHOUGH EACH PARTY MAY NEVERTHELESS REPLACE OR SUBSTITUTE ANY OR ALL OF ITS
REPRESENTATIVES AT ANY TIME. ON AN ANNUAL BASIS, THE JSC SHALL MEET [***] WITH
[***] MEETINGS BEING IN PERSON. EITHER PARTY MAY REQUEST THAT THE JSC MEET AT
ANY TIME UPON [***] NOTICE TO THE OTHER PARTY, FOR ANY PURPOSE PROPERLY
ADDRESSED BY THE JSC PURSUANT TO THIS AGREEMENT, AND THE PARTIES SHALL USE BEST
EFFORTS TO ENSURE THAT A MEETING OCCURS WITHIN [***] PERIOD OR AS SOON
THEREAFTER AS PRACTICABLE.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

13

--------------------------------------------------------------------------------


 


2.2.2       RESPONSIBILITIES. THE JSC SHALL OVERSEE THE COLLABORATIVE
RELATIONSHIP BETWEEN JANSSEN AND VERTEX. TO THAT END, THE JSC SHALL ALSO BE
RESPONSIBLE, WITHOUT LIMITATION, FOR THE FOLLOWING:


 

2.2.2.1    OVERSIGHT OF THE DEVELOPMENT PROGRAM AND MANUFACTURING ACTIVITIES
UNDERTAKEN WITH RESPECT TO ANY PRODUCT CANDIDATE OR PRODUCT HEREUNDER;

 

2.2.2.2    REVIEWING MATTERS REFERRED TO IT BY THE OTHER COMMITTEES (AS DEFINED
BELOW);

 

2.2.2.3    ENSURING THE EXCHANGE OF RELEVANT INFORMATION AND MATERIALS ON A
TIMELY BASIS AS REQUIRED UNDER THIS AGREEMENT;

 

2.2.2.4    REVIEWING AND APPROVING SUBSTANTIVE AMENDMENTS AND UPDATES TO THE
GLOBAL DEVELOPMENT PLAN, AND TO ANY ADDITIONAL DEVELOPMENT ACTIVITIES,
CONSISTENT WITH THIS AGREEMENT; AND

 

2.2.2.5    SUCH OTHER RESPONSIBILITIES AS MAY BE ASSIGNED TO THE JOINT STEERING
COMMITTEE PURSUANT TO THIS AGREEMENT OR AS MAY BE AGREED UPON BY THE PARTIES IN
WRITING FROM TIME TO TIME.

 


2.3       COMMITTEE GOVERNANCE. IN ADDITION TO THE JSC, THE PARTIES WILL
PARTICIPATE IN THE COLLABORATION CREATED BY THIS AGREEMENT THROUGH A NUMBER OF
OTHER COMMITTEES, INCLUDING A JOINT DEVELOPMENT COMMITTEE (“JDC”), A JOINT
MANUFACTURING COMMITTEE (“JMC”), A JOINT COMMERCIALIZATION COMMITTEE (“JCC”) AND
A JOINT PHILANTHROPIC COMMITTEE (“JPC”) (EACH, INCLUDING THE JSC, A “COMMITTEE”
AND TOGETHER, THE “COMMITTEES”). EACH COMMITTEE SHALL MEET [***] OR AS OTHERWISE
AGREED BY THE COMMITTEE. MEETINGS WILL BE HELD EITHER IN PERSON OR BY
TELECONFERENCE OR VIDEO CONFERENCE, ON SUCH DATES, AND AT SUCH PLACES AND TIMES,
AS PROVIDED HEREIN OR AS THE PARTIES SHALL AGREE. MEETINGS OF EACH COMMITTEE
THAT ARE HELD IN PERSON SHALL ALTERNATE BETWEEN THE OFFICES OF THE PARTIES, OR
SHALL BE CONDUCTED AT SUCH OTHER PLACE AS THE PARTIES MAY AGREE. EITHER PARTY
MAY PROPOSE MATTERS TO THE COMMITTEE CHAIR FOR INCLUSION ON THE COMMITTEE AGENDA
FOR AN UPCOMING MEETING. EACH PARTY SHALL INITIALLY HAVE [***] MEMBERS ON EACH
COMMITTEE, OR SUCH OTHER NUMBER AS THE PARTIES MAY AGREE WITH RESPECT TO ANY
PARTICULAR COMMITTEE. EACH PARTY WILL PROVIDE THE OTHER WITH A LIST OF ITS
INITIAL MEMBERS OF EACH COMMITTEE [***]  EACH PARTY MAY THEREAFTER REPLACE ANY
OR ALL OF ITS REPRESENTATIVES AT ANY TIME. A COMMITTEE MEETING SHALL HAVE A
QUORUM IF THERE ARE [***] OF EACH OF JANSSEN AND VERTEX IN ATTENDANCE. THE CHAIR
OF EACH COMMITTEE SHALL BE RESPONSIBLE FOR SCHEDULING EACH MEETING, AND FOR
ISSUING APPROPRIATE MINUTES OF EACH MEETING OF THAT COMMITTEE WITHIN [***] OF
THE DATE OF SUCH MEETING. THE MINUTES SHALL BE CONSIDERED AS ACCEPTED BY A PARTY
IF, [***], NONE OF THAT PARTY’S COMMITTEE MEMBERS HAVE OBJECTED TO THE DRAFT OF
SUCH MINUTES IN WRITING OR BY EMAIL TO THE CHAIR. [***] WHERE DECISIONS ARE
REQUIRED OF A COMMITTEE, THE MEMBERS OF THAT COMMITTEE WILL ATTEMPT IN GOOD
FAITH TO REACH CONSENSUS WITH RESPECT TO THE MATTER AT HAND. IF AGREEMENT CANNOT
BE REACHED AFTER A GOOD FAITH DISCUSSION AMONG THE MEMBERS OF [***]  ANY
DECISION REQUIRED OR PERMITTED TO BE TAKEN BY ANY COMMITTEE MAY BE TAKEN WITHOUT
A MEETING IN PERSON TAKING PLACE, IF (I) A CONSENT IN WRITING, SETTING FORTH THE
DECISION SO TAKEN, IS SIGNED BY ALL DESIGNATED MEMBERS OF THAT COMMITTEE; OR
(II) BY MUTUAL

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

14

--------------------------------------------------------------------------------


 


AGREEMENT OF THE PARTIES, THE MEETING IS CONDUCTED BY TELECONFERENCE OR
VIDEOCONFERENCE; PROVIDED, HOWEVER, THAT A PARTY THAT HAS REQUESTED A JSC
MEETING ON [***] MAY NOT OBJECT TO THE CONDUCT OF THAT MEETING BY TELECONFERENCE
OR VIDEOCONFERENCE. EACH PARTY MAY, IN ITS REASONABLE DISCRETION, INVITE
NON-MEMBER REPRESENTATIVES OF SUCH PARTY TO ATTEND MEETINGS OF A COMMITTEE;
PROVIDED, HOWEVER THAT (I) THE ATTENDANCE BY ANY SUCH NON-MEMBER REPRESENTATIVE
SHALL BE REASONABLY ACCEPTABLE TO BOTH PARTIES AND (II) THE REQUIREMENTS OF
SECTION 11.2 OF THIS AGREEMENT WITH RESPECT TO OBLIGATIONS OF CONFIDENTIALITY
AND NON-USE SHALL HAVE BEEN SATISFIED WITH RESPECT TO ANY SUCH NON-MEMBER
REPRESENTATIVE. EACH PARTY WILL BE RESPONSIBLE FOR ITS REPRESENTATIVES’ EXPENSES
INCURRED IN ATTENDING COMMITTEE MEETINGS.


 


2.4       ALLIANCE MANAGERS. PROMPTLY AFTER THE EFFECTIVE DATE, EACH PARTY MAY
APPOINT AN INDIVIDUAL(S) TO ACT AS THE ALLIANCE MANAGER(S) FOR SUCH PARTY (THE
“ALLIANCE MANAGERS”). EACH ALLIANCE MANAGER WHO IS NOT OTHERWISE A MEMBER SHALL
THEREAFTER BE PERMITTED TO ATTEND MEETINGS OF THE COMMITTEES. THE ALLIANCE
MANAGERS, IF APPOINTED, SHALL BE A SIGNIFICANT POINT OF CONTACT FOR THE PARTIES
REGARDING THE ADMINISTRATION OF THIS AGREEMENT.


 


ARTICLE 3 - GLOBAL DEVELOPMENT OF PRODUCT CANDIDATE


 


3.1       CURRENT STATUS. PRIOR TO THE EFFECTIVE DATE, VERTEX INDEPENDENTLY
INITIATED PHASE II CLINICAL STUDIES OF VX-950 IN NORTH AMERICA AND THE EU, AND
HAS CONDUCTED OR IS CONDUCTING OTHER CLINICAL AND NON-CLINICAL STUDIES IN
SUPPORT OF THE OVERALL DEVELOPMENT OF VX-950. THE PARTIES HAVE AGREED TO
CONTINUE THE DEVELOPMENT OF PRODUCT CANDIDATES UNDER THE DEVELOPMENT PROGRAM AND
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 


3.2       DEVELOPMENT PROGRAM. PRODUCT CANDIDATES WILL BE DEVELOPED IN THE
TERRITORY AND IN NORTH AMERICA PURSUANT TO A GLOBAL DEVELOPMENT PLAN AND IN
CONNECTION WITH ANY ADDITIONAL DEVELOPMENT ACTIVITIES THAT MAY BE UNDERTAKEN BY
EITHER PARTY. THE GLOBAL DEVELOPMENT PLAN AND ANY SUCH ADDITIONAL DEVELOPMENT
ACTIVITIES TOGETHER CONSTITUTE THE DEVELOPMENT PROGRAM FOR A PRODUCT CANDIDATE.
THE GLOBAL DEVELOPMENT PLAN IDENTIFIES THE TYPE AND TIMING OF ALL PLANNED
DEVELOPMENT ACTIVITIES TO BE UNDERTAKEN IN THE TERRITORY AND IN NORTH AMERICA
WITH THE GOAL OF SECURING REGULATORY APPROVALS FOR THE SALE OF PRODUCTS IN NORTH
AMERICA AND THE TERRITORY WITH THE DESIRED LABEL. THE GLOBAL DEVELOPMENT PLAN
ALSO INCLUDES PRELIMINARY BUDGETS COVERING ALL DEVELOPMENT ACTIVITIES INCLUDED
IN THE PLAN AND ALLOCATES RESPONSIBILITIES FOR DEVELOPMENT ACTIVITIES BETWEEN
THE PARTIES.


 


3.3       JOINT DEVELOPMENT COMMITTEE. THE PARTIES SHALL ESTABLISH A JDC
PROMPTLY AFTER THE EFFECTIVE DATE. THE JDC SHALL BE LED BY [***]. SUBJECT TO
OVERSIGHT BY THE JSC, THE JDC SHALL COORDINATE THE DEVELOPMENT OF PRODUCT
CANDIDATES WITH THE OBJECTIVE OF OBTAINING REGULATORY APPROVALS IN NORTH AMERICA
AND THE TERRITORY AS SOON AS PRACTICABLE, FOR EACH PRODUCT CANDIDATE. THE JDC
MAY ESTABLISH SUB TEAMS HAVING REPRESENTATIVES FROM BOTH PARTIES FOR IMPORTANT
FUNCTIONAL AREAS, INCLUDING BUT NOT LIMITED TO CLINICAL TRIAL TEAMS, REGULATORY
TEAMS AND THE LIKE. EACH PARTY WILL KEEP THE JDC REASONABLY INFORMED OF ITS
DEVELOPMENT ACTIVITIES AND ITS PROGRESS IN EXECUTING ITS RESPONSIBILITIES UNDER
THE

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

15

--------------------------------------------------------------------------------


 


DEVELOPMENT PROGRAM. THE JDC’S RESPONSIBILITIES SHALL INCLUDE, WITHOUT
LIMITATION, THE FOLLOWING:


 


3.3.1       CONSIDER AND DISCUSS STRATEGIES FOR THE DEVELOPMENT OF PRODUCT
CANDIDATES; AND


 


3.3.2       AT LEAST [***], REVIEW AND DISCUSS THE GLOBAL DEVELOPMENT PLAN AND
RELATED BUDGETS AND ALLOCATION OF RESPONSIBILITIES BETWEEN THE PARTIES AND, FROM
TIME TO TIME, PRESENT TO THE JSC FOR REVIEW AND APPROVAL (I) PROPOSED
SUBSTANTIVE AMENDMENTS TO THE GLOBAL DEVELOPMENT PLAN IN ACCORDANCE WITH SECTION
3.4.3, AND (II) ADDITIONAL DEVELOPMENT ACTIVITIES IN ACCORDANCE WITH SECTION
3.5.


 


3.4       GLOBAL DEVELOPMENT PLAN.


 


3.4.1       GLOBAL DEVELOPMENT. THE DEVELOPMENT OF PRODUCT CANDIDATES IN NORTH
AMERICA AND THE TERRITORY SHALL BE GOVERNED BY THE GLOBAL DEVELOPMENT PLAN, AND
THE PARTIES AGREE THAT ALL DEVELOPMENT ACTIVITIES RELATING TO PRODUCT CANDIDATES
SHALL BE CONDUCTED IN ACCORDANCE WITH THE GLOBAL DEVELOPMENT PLAN, EXCEPT FOR
THOSE ACTIVITIES THAT ARE SPECIFICALLY INCLUDED WITHIN ADDITIONAL DEVELOPMENT
ACTIVITIES UNDERTAKEN IN ACCORDANCE WITH SECTION 3.5. EACH PARTY WILL CONTRIBUTE
TO THE OPERATIONAL EXECUTION OF THE GLOBAL DEVELOPMENT PLAN, AND WILL MAKE BEST
USE OF EACH PARTY’S ESTABLISHED TECHNOLOGICAL AND PROCESS EXCELLENCE FOR THE
OPTIMAL EXECUTION OF THE GLOBAL DEVELOPMENT PLAN. THE JDC SHALL REVIEW THE
GLOBAL DEVELOPMENT PLAN NOT LESS FREQUENTLY THAN [***] AND SHALL DEVELOP
DETAILED AND SPECIFIC GLOBAL DEVELOPMENT PLAN UPDATES, WHICH SHALL INCLUDE
ANNUAL DEVELOPMENT BUDGETS AND ALLOCATION OF RESPONSIBILITIES BETWEEN THE
PARTIES, FOR EACH CALENDAR YEAR UNDER THE GLOBAL DEVELOPMENT PLAN. THE JDC SHALL
SUBMIT ALL SUCH UPDATES TO THE JSC FOR REVIEW AND APPROVAL SUCH THAT JSC
PRELIMINARY APPROVAL OF THE PLAN AND BUDGET FOR ANY CALENDAR YEAR WOULD OCCUR
[***]. UPDATES WITH THE JSC’S PRELIMINARY APPROVAL SHALL BE SUBMITTED TO EACH
PARTY FOR ITS INTERNAL BUDGETING PROCESS WITH A TARGET FOR FINAL APPROVAL BY THE
JSC [***], AT WHICH TIME ANY UPDATES WILL BE APPENDED TO THE GLOBAL DEVELOPMENT
PLAN.


 


3.4.2       CONDUCT OF ACTIVITIES UNDER THE GLOBAL DEVELOPMENT PLAN. EACH PARTY
WILL INITIALLY BE RESPONSIBLE FOR CONDUCTING THE DEVELOPMENT ACTIVITIES ASSIGNED
TO IT UNDER THE GLOBAL DEVELOPMENT PLAN. THE ALLOCATION OF RESPONSIBILITIES WILL
BE PERIODICALLY REVIEWED BY THE JDC AFTER THE EFFECTIVE DATE, AND MAY BE
SUPPLEMENTED OR ADJUSTED AS DETERMINED BY THE JDC TO BE IN THE BEST INTERESTS OF
THE COLLABORATION, SUBJECT TO REVIEW AND APPROVAL BY THE JSC.


 


3.4.3       AMENDMENTS TO THE GLOBAL DEVELOPMENT PLAN. THE JDC MAY DEVELOP AND
SUBMIT TO THE JSC FROM TIME TO TIME PROPOSED SUBSTANTIVE AMENDMENTS (WHICH SHALL
INCLUDE NECESSARY BUDGET AND ALLOCATION OF RESPONSIBILITY UPDATES) TO THE GLOBAL
DEVELOPMENT PLAN AS MAY BE NECESSARY OR APPROPRIATE IN ITS JUDGMENT TO REFLECT
CHANGING CIRCUMSTANCES. THE JSC SHALL REVIEW ANY SUCH PROPOSED AMENDMENTS
PRESENTED BY THE JDC AND MAY APPROVE THOSE PROPOSED AMENDMENTS AND/OR ANY OTHER
AMENDMENTS PROPOSED FROM TIME TO TIME BY MEMBERS OF THE JDC AND, UPON APPROVAL
OF ANY SUCH PROPOSALS BY THE JSC, THE GLOBAL DEVELOPMENT PLAN SHALL BE AMENDED
ACCORDINGLY (PROVIDED THAT THE JSC SHALL NOT BE EMPOWERED TO AMEND THIS
AGREEMENT). AMENDMENTS

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

16

--------------------------------------------------------------------------------


 


TO THE GLOBAL DEVELOPMENT PLAN, ASSOCIATED BUDGETS AND ALLOCATION OF
RESPONSIBILITIES SHALL NOT BE EFFECTIVE WITHOUT THE APPROVAL OF THE JSC. EXCEPT
AS PROVIDED BELOW, DISAGREEMENTS THAT CANNOT BE RESOLVED WITHIN THE JDC
CONCERNING ANY PROPOSED AMENDMENT SHALL BE SUBMITTED FOR RESOLUTION TO THE JSC.
DISAGREEMENTS THAT CANNOT BE RESOLVED BY THE JSC SHALL BE SUBMITTED FOR
RESOLUTION AS UNRESOLVED MATTERS UNDER THE PROVISIONS OF SECTIONS 14.2 AND 14.3.
NOTWITHSTANDING THE FOREGOING, MUTUAL AGREEMENT AMONG THE PARTIES’
REPRESENTATIVES ON THE JSC SHALL BE REQUIRED FOR ANY PROPOSED AMENDMENT TO THE
GLOBAL DEVELOPMENT PLAN THAT WOULD: (I) INCREASE THE AGGREGATE AMOUNT OF GLOBAL
DEVELOPMENT COSTS [***]  IN THE EVENT THAT DURING ANY CALENDAR YEAR ANY
DEVELOPMENT ACTIVITY EXPRESSLY PROVIDED FOR IN THE APPROVED GLOBAL DEVELOPMENT
PLAN BUDGET TO BE COMPLETED DURING THAT YEAR IS NOT COMPLETED, AND THEREFORE THE
FULL EXPENSE BUDGETED FOR THAT ACTIVITY FOR THAT YEAR IS NOT INCURRED (TO THE
EXTENT NOT INCURRED, A “NON-INCURRED AMOUNT”), THEN TO THE EXTENT THAT THE
INCOMPLETE ACTIVITY IS SCHEDULED FOR THE NEXT SUCCEEDING CALENDAR YEAR, THE
NON-INCURRED AMOUNT SHALL BE INCLUDED IN THE GLOBAL DEVELOPMENT PLAN BUDGET FOR
THE SUCCEEDING CALENDAR YEAR.


 


3.5       ADDITIONAL DEVELOPMENT ACTIVITIES.


 


IF THE JDC IS UNABLE TO REACH AGREEMENT ON THE INCLUSION IN THE GLOBAL
DEVELOPMENT PLAN OF (I) ADDITIONAL DEVELOPMENT ACTIVITIES RELATING TO THE
DEVELOPMENT OF A PRODUCT CANDIDATE THAT ARE NOT CRITICAL TO OBTAINING REGULATORY
APPROVAL FOR THE DESIRED LABEL, OR (II) THAT CONSTITUTE AN OUT-OF-BUDGET
PROPOSAL (“ADDITIONAL DEVELOPMENT ACTIVITIES”), THEN THE PARTY WISHING TO
CONDUCT THOSE ACTIVITIES MAY DO SO AT ITS OWN EXPENSE, BUT ONLY AFTER REVIEW AND
APPROVAL OF THE ADDITIONAL DEVELOPMENT ACTIVITIES WITH THE JSC AND, FAILING
APPROVAL BY THE JSC, SUBJECT TO THE PROVISIONS OF SECTIONS 14.2 AND 14.3 HEREOF.
IF THE RESULTS OF ANY SUCH ACTIVITIES ARE INCLUDED BY THE OTHER PARTY IN A
FILING WITH A REGULATORY AUTHORITY (OTHER THAN A REQUIRED SUBMISSION FOR SAFETY
PURPOSES) TO SUPPORT A LABEL CLAIM OR A CHANGE IN AN APPROVED LABEL IN THAT
OTHER PARTY’S TERRITORY, THEN THE OTHER PARTY USING THAT DATA [***]


 


3.5.1          [***]


 


[***]


 


[***]


 


3.6       DEVELOPMENT EFFORTS; MANNER OF PERFORMANCE; REPORTS


 


3.6.1       STANDARDS FOR CONDUCT OF DEVELOPMENT PROGRAM. EACH OF VERTEX AND
JANSSEN SHALL USE DILIGENT EFFORTS TO EXECUTE AND TO PERFORM, OR CAUSE TO BE
PERFORMED, THE ACTIVITIES FOR WHICH IT IS RESPONSIBLE UNDER THE GLOBAL
DEVELOPMENT PLAN AND TO COOPERATE WITH AND COMPLY WITH ALL REASONABLE REQUESTS
OF THE OTHER PARTY IN CARRYING OUT THE GLOBAL DEVELOPMENT PLAN, IN EACH CASE IN
GOOD SCIENTIFIC MANNER AND IN COMPLIANCE WITH APPLICABLE LAW, GOOD CLINICAL
PRACTICE AND GOOD LABORATORY PRACTICE. JANSSEN SHALL USE DILIGENT EFFORTS TO
SEEK REGULATORY APPROVAL TO MARKET THE PRODUCT IN THE TERRITORY INCLUDING IN
EACH OF THE KEY COUNTRIES. [***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

17

--------------------------------------------------------------------------------


 


3.6.2       DEVELOPMENT PROGRESS REPORTS. THE MINUTES OF THE COMMITTEES WILL
SERVE AS DEVELOPMENT PROGRESS REPORTS.


 


3.6.3       COORDINATION OF CERTAIN ACTIVITIES. THE PARTIES WILL USE REASONABLE
EFFORTS TO COORDINATE THEIR DEVELOPMENT ACTIVITIES TO EFFECT THE MOST EFFICIENT
AND REASONABLE CONTACTS AND [***]


 


3.6.4       DRUG SUPPLY FOR NON-CLINICAL AND CLINICAL TRIALS. DURING THE
DEVELOPMENT PROGRAM PRIOR TO THE FIRST COMMERCIAL SALE, VERTEX SHALL USE
DILIGENT EFFORTS TO SUPPLY CLINICAL TRIAL MATERIAL OF THE PRODUCT CANDIDATE FOR
USE IN CLINICAL STUDIES CONDUCTED IN ACCORDANCE WITH THE GLOBAL DEVELOPMENT PLAN
AND, IF APPLICABLE, FOR ADDITIONAL DEVELOPMENT ACTIVITIES. [***]  WITH RESPECT
TO SUPPLY FOR ANY ADDITIONAL DEVELOPMENT ACTIVITIES PRIOR TO THE FIRST
COMMERCIAL SALE, VERTEX SHALL USE DILIGENT EFFORTS TO PROVIDE CLINICAL TRIAL
MATERIAL, SUBJECT TO THE PRIMARY COMMITMENT TO SUPPLY CLINICAL TRIAL MATERIAL
FOR THE GLOBAL DEVELOPMENT PLAN. CLINICAL TRIAL MATERIAL FOR ADDITIONAL
DEVELOPMENT ACTIVITIES CONDUCTED BY JANSSEN SHALL BE SUPPLIED TO JANSSEN BY
VERTEX [***], AND OTHERWISE AS FURTHER DESCRIBED IN A DEVELOPMENT SUPPLY
AGREEMENT TO BE EXECUTED BY THE PARTIES IN ADVANCE OF JANSSEN’S NEED FOR SUCH
CLINICAL TRIAL MATERIAL. IN THE EVENT THAT JANSSEN CONDUCTS ONE OR MORE CLINICAL
TRIALS UNDER THE GLOBAL DEVELOPMENT PLAN, OR AS ADDITIONAL DEVELOPMENT
ACTIVITIES, VERTEX SHALL SUPPLY THE PRODUCT CANDIDATE IN BULK TABLET FORM, AND
JANSSEN WILL BE RESPONSIBLE FOR PACKAGING AND DISTRIBUTION, UNLESS VERTEX, AFTER
DISCUSSION AT THE JMC, ELECTS IN ITS SOLE DISCRETION TO TAKE ON THAT
RESPONSIBILITY. NOTWITHSTANDING THE FOREGOING, IN THE EVENT JANSSEN IS UNABLE TO
PERFORM PACKAGING DUE TO REGULATORY REQUIREMENTS, VERTEX WILL USE COMMERCIALLY
REASONABLE EFFORTS TO PERFORM PACKAGING, CONSISTENT WITH VERTEX’S CURRENT
CAPABILITIES, UPON JANSSEN REQUEST.


 


3.7       REGULATORY SUBMISSIONS AND REGULATORY APPROVALS


 


3.7.1       REGULATORY SUBMISSIONS. VERTEX SHALL BE SOLELY AND EXCLUSIVELY
RESPONSIBLE FOR OBTAINING ALL REGULATORY APPROVALS FOR PRODUCTS IN NORTH AMERICA
AND SHALL OWN ALL REGULATORY SUBMISSIONS, INCLUDING ALL APPLICATIONS FOR AND
DOSSIERS RELATING TO REGULATORY APPROVAL MADE BY OR AT ITS DIRECTION UNDER THIS
AGREEMENT. JANSSEN SHALL BE SOLELY AND EXCLUSIVELY RESPONSIBLE FOR OBTAINING
REGULATORY APPROVALS FOR PRODUCTS IN THE COUNTRIES IN THE TERRITORY, AND SHALL
OWN ALL REGULATORY SUBMISSIONS DIRECTED TOWARD REGULATORY APPROVAL, INCLUDING
ALL APPLICATIONS FOR AND DOSSIERS RELATING TO REGULATORY APPROVAL MADE BY OR AT
ITS DIRECTION UNDER THIS AGREEMENT. ALL ACTIVITIES CONDUCTED BY EACH PARTY IN
THEIR TERRITORY IN CONNECTION WITH THE PREPARATION, FILING AND PROSECUTION OF
APPLICATIONS FOR REGULATORY APPROVAL OF A PRODUCT CANDIDATE OR PRODUCT, OR WITH
RESPECT TO PRICING OR REIMBURSEMENT ACTIVITIES, SHALL BE AT EACH PARTY’S SOLE
COST AND EXPENSE. EACH PARTY SHALL PROVIDE THE OTHER PARTY DOCUMENTATION TO
SUPPORT THE REGULATORY SUBMISSIONS OF THE OTHER PARTY.


 


3.7.2       DISCUSSIONS WITH REGULATORY AUTHORITIES. EACH PARTY WILL HAVE THE
RIGHT TO PARTICIPATE AS AN OBSERVER IN ALL MATERIAL MEETINGS AND OTHER MATERIAL
CONTACTS WITH REGULATORY AUTHORITIES PERTAINING TO THE DEVELOPMENT OF A PRODUCT
CANDIDATE FOR REGULATORY APPROVAL IN THE TERRITORY OF THE OTHER PARTY (EXCLUDING
THE FAR EAST) TO THE

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

18

--------------------------------------------------------------------------------


 


EXTENT NOT PROHIBITED BY LAW. EACH PARTY SHALL PROVIDE THE OTHER PARTY WITH
REASONABLE ADVANCE NOTICE OF ALL SUCH MEETINGS AND OTHER CONTACTS, AND TO THE
EXTENT PRACTICABLE WILL SUPPLY ADVANCE COPIES OF ALL RELATED DOCUMENTS AND OTHER
RELEVANT INFORMATION SUFFICIENTLY IN ADVANCE OF ANY SUCH MEETINGS OR OTHER
CONTACTS AS MAY PROVIDE THE RECEIVING PARTY WITH A REASONABLE OPPORTUNITY TO
COMMENT ON THE SUBSTANCE OF THE DOCUMENTS OR CORRESPONDENCE. MATERIAL
SUBMISSIONS MADE BY A PARTY TO, OR CORRESPONDENCE WITH, REGULATORY AUTHORITIES
IN SUCH PARTY’S TERRITORY [***], WILL BE PROVIDED TO THE OTHER PARTY
SUFFICIENTLY IN ADVANCE TO ENABLE TRANSLATION, IF ANY SUCH SUBMISSIONS OR
CORRESPONDENCE ARE NOT AVAILABLE IN ENGLISH. JANSSEN AND VERTEX SHALL DISCUSS
ANY MATERIAL DOCUMENTS OR OTHER MATERIAL CORRESPONDENCE [***] THAT EITHER PARTY
IS PLANNING TO SUBMIT IN CONNECTION WITH REGULATORY APPROVALS, AND EACH PARTY
WILL CONSIDER THE OTHER PARTY’S COMMENTS IN GOOD FAITH.


 


3.7.3       LABELING. THE PARTIES WILL USE REASONABLE EFFORTS TO ESTABLISH AND
MAINTAIN A CORE LABEL FOR EACH PRODUCT. [***]  EACH PARTY SHALL PROMPTLY PROVIDE
TO THE OTHER PARTY COPIES OF ALL INITIALLY PROPOSED LABELING, PACKAGING AND
PACKAGE INSERTS FOR A PRODUCT, IN EACH CASE SUFFICIENTLY IN ADVANCE OF
SUBMISSION TO FDA AND EMEA SO THAT THE OTHER PARTY MAY REVIEW AND HAVE A
REASONABLE OPPORTUNITY TO COMMENT ON THE SUBSTANCE OF SUCH SUBMISSIONS. IN
ADDITION, EACH PARTY SHALL PROMPTLY PROVIDE TO THE OTHER PARTY COPIES OF ALL
INITIALLY PROPOSED LABELING, PACKAGING AND PACKAGE INSERTS FOR A PRODUCT THAT
ARE MATERIALLY DIFFERENT FROM THE CORE LABEL, IN EACH CASE SUFFICIENTLY IN
ADVANCE OF SUBMISSION TO REGULATORY AUTHORITIES, SO THAT THE OTHER PARTY MAY
REVIEW AND HAVE A REASONABLE OPPORTUNITY TO COMMENT ON THE SUBSTANCE OF SUCH
SUBMISSIONS. THEREAFTER, EACH PARTY WILL USE REASONABLE EFFORTS TO PROVIDE THE
OTHER PARTY WITH ADVANCE COPIES OF ANY MATERIAL CHANGES TO (I) THE LABEL, (II)
PACKAGING AND (III) PACKAGE INSERT FOR REVIEW AND COMMENT. VERTEX SHALL PROMPTLY
PROVIDE TO JANSSEN COPIES OF ANY DOCUMENTS OR CORRESPONDENCE PERTAINING TO
LABELING RECEIVED BY VERTEX OR ITS RELATED PARTIES FROM THE FDA. JANSSEN SHALL
PROMPTLY PROVIDE TO VERTEX COPIES OF ANY DOCUMENTS OR CORRESPONDENCE PERTAINING
TO LABELING RECEIVED BY JANSSEN OR ITS RELATED PARTIES FROM EMEA OR REGULATORY
AUTHORITIES IN THE MAJOR MARKET COUNTRIES, AND IN ADDITION, ANY SUCH DOCUMENTS
OR CORRESPONDENCE, IRRESPECTIVE OF THE COUNTRY TO WHICH THE DOCUMENTS OR
CORRESPONDENCE RELATE, WHICH ADDRESS MATERIAL ISSUES CONCERNING THE LABEL. UPON
VERTEX’S REASONABLE REQUEST, JANSSEN SHALL PROVIDE VERTEX WITH ANY ENGLISH
TRANSLATIONS OF THE DOCUMENTS AND CORRESPONDENCE DESCRIBED IN THE PRECEDING
SENTENCE THAT ARE PRODUCED FOR JANSSEN’S OWN USE. NEITHER PARTY SHALL HAVE THE
RIGHT TO APPROVE THE PROPOSED LABELING FOR THE PRODUCT IN ANY COUNTRY IN THE
OTHER PARTY’S TERRITORY. HOWEVER, EACH PARTY SHALL HAVE THE RIGHT TO OBJECT TO
THE LABELING TO BE INITIALLY SUBMITTED (OR RESUBMITTED FOLLOWING RECEIPT OF
COMMENTS FROM, OR NEGOTIATIONS WITH, REGULATORY AUTHORITIES) FOR THE PRODUCT IN
ANY COUNTRY IN THE OTHER PARTY’S TERRITORY OR TO ANY PROPOSED VARIATIONS OR
MODIFICATIONS TO ANY LABELING THAT HAS RECEIVED REGULATORY APPROVAL, BUT IN EACH
CASE SOLELY ON THE GROUNDS THAT SUCH LABELING COULD IN SUCH PARTY’S’S REASONABLE
JUDGMENT HAVE A MATERIAL ADVERSE EFFECT; AND PROVIDED, FURTHER, THAT SUCH PARTY
SHALL NOT BE ENTITLED TO OBJECT TO ANY VARIATIONS OR MODIFICATIONS TO ANY
LABELING REQUIRED BY LAW OR BY ANY REGULATORY AUTHORITY. ANY OBJECTION OR
RESPONSE TO THE OTHER PARTY’S LABEL OR PROPOSED LABEL SHALL BE MADE PROMPTLY SO
AS TO NOT DELAY THE SUBMISSION OR APPROVAL OF THE LABEL. ANY SUCH OBJECTION
SHALL BE SUBMITTED IN WRITING TO THE JSC, WITH A FULL EXPLANATION OF THE
CONCERNS UNDERLYING THE OBJECTION, AND THE MATTER SHALL BE ADDRESSED BY THE JSC
AT A MEETING CALLED

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

19

--------------------------------------------------------------------------------


 


FOR THAT PURPOSE AS SOON AS REASONABLY PRACTICABLE. FAILING AGREEMENT BY THE
JSC, THE OBJECTION SHALL BE REFERRED FOR RESOLUTION UNDER SECTION 14.2 HEREOF.


 


3.7.4       RIGHT TO CROSS-REFERENCE. EACH PARTY SHALL HAVE THE RIGHT TO
CROSS-REFERENCE AND MAKE ANY OTHER USE OF THE OTHER PARTY’S NDAS/MAAS AND
INDS/CTAS FOR THE PRODUCT THAT IT WOULD HAVE IF IT WERE THE OWNER [***]
INCLUDING WITHOUT LIMITATION ACCESS TO ALL DATA CONTROLLED BY THE OTHER PARTY
AND CONTAINED OR REFERENCED IN SUCH NDAS/MAAS AND INDS/CTAS, IN EACH CASE AS MAY
BE REASONABLY NECESSARY TO ENABLE SUCH PARTY TO DEVELOP, MANUFACTURE OR
COMMERCIALIZE PRODUCTS AS PERMITTED UNDER THIS AGREEMENT. IN ADDITION, EACH
PARTY SHALL HAVE THE RIGHT TO CROSS-REFERENCE THE OTHER PARTY’S DRUG MASTER FILE
(“DMF”) IN CONNECTION WITH THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


3.7.5       [***]. SUBJECT TO APPLICABLE LAW, JANSSEN SHALL PROVIDE VERTEX AT
ITS REQUEST WITH ALL MATERIAL INFORMATION RELATING TO JANSSEN’S [***] IN THE EU
AND MATERIAL INFORMATION THAT SERVES AS THE BASIS FOR [***] IN THE EU.


 


ARTICLE 4 -MANUFACTURE AND SUPPLY


 


4.1       GENERAL BACKGROUND. IN GENERAL, THE PARTIES INTEND THAT THE PROVISION
OF SUPPLY OF RAW MATERIALS, INTERMEDIATES, API AND PRODUCT FOR BOTH CLINICAL AND
COMMERCIAL PURPOSES IN THE TERRITORY WILL OCCUR IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT AS FOLLOWS:


 

(a)           Clinical. Vertex will be responsible for providing Product
Candidate supply under the Global Development Plan and, subject to availability,
for Additional Development Activities pursuant to the provisions of Section
3.6.4.

 

(b)           Commercial. The Parties intend that (i) Janssen will be
responsible for the Manufacture of Product for Commercialization in the
Territory including but not limited to Intermediates, API, and Product, and (ii)
Vertex will be responsible for the Manufacture of Product for Commercialization
outside the Territory, provided that Janssen will, as a secondary source for
Vertex, also be responsible for the Manufacture of Product for Commercialization
by Vertex outside the Territory as described in Section 4.5(d).

 

(c)           Technical Transfer. Accordingly, the Parties will commence
technical transfer activities [***] with the goal of enabling Janssen to supply
Product for Commercialization in the Territory at Product launch and, as soon as
practicable, to serve as a secondary source for Product for Commercialization
outside the Territory as described in Section 4.5(d). In the event the Joint
Manufacturing Committee determines that Janssen’s progress under the Technical
Transfer Plan (as defined in Section 4.5(b)) [***] Vertex shall [***] to supply
Product to Janssen in accordance with the terms of the Supply Agreement (as
defined in Section 4.5(a)).

 

(d)           [***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

20

--------------------------------------------------------------------------------


 


4.2       JOINT MANUFACTURING COMMITTEE. PROMPTLY AFTER THE EFFECTIVE DATE, THE
PARTIES SHALL ESTABLISH A JOINT MANUFACTURING COMMITTEE (THE “JOINT
MANUFACTURING COMMITTEE” OR “JMC”) TO OVERSEE MANUFACTURING ACTIVITIES RELATED
TO THE TERRITORY, SUBJECT TO THE TERMS OF THIS AGREEMENT AND THE OVERSIGHT OF
THE JSC. THE JMC SHALL BE RESPONSIBLE, WITHOUT LIMITATION, FOR THE FOLLOWING:


 


4.2.1       CONSIDER AND DISCUSS THE STRATEGY FOR THE MANUFACTURE OF THE PRODUCT
AND PRODUCT CANDIDATES IN THE TERRITORY WITH THE GOAL OF SYNCHRONIZING SUPPLY
AND DEMAND; AND


 


4.2.2       REVIEW AND APPROVE THE TECHNICAL TRANSFER PLAN DESCRIBED IN SECTION
4.5(B), AND MONITOR JANSSEN PROGRESS UNDER SUCH TECHNICAL TRANSFER PLAN.


 


4.3       MANUFACTURING DIRECTOR. PROMPTLY FOLLOWING THE EFFECTIVE DATE, EACH
PARTY SHALL APPOINT ONE OF ITS REPRESENTATIVES TO THE JMC TO DIRECT ALL MATTERS
RELATED TO MANUFACTURING WITHIN ITS ORGANIZATION AND TO COORDINATE WITH THE
APPOINTED REPRESENTATIVES’ COUNTERPART DESIGNATED BY THE OTHER PARTY.


 


4.4       INITIAL FORECAST. [***]  AS A NECESSARY COMPONENT OF ESTIMATING SUPPLY
CHAIN CAPACITY REQUIREMENTS, THE PARTIES WILL DELIVER TO EACH OTHER [***]
FORECAST FOR PRODUCT [***] WHICH WILL ALSO INCLUDE [***]


 


4.5       SUPPLY OF PRODUCT.


 

(a)           Supply Agreement. Within [***] of the Effective Date, Janssen and
Vertex will negotiate [***], and separately enter into a supply agreement for
the supply by Vertex, [***], of Janssen’s requirements of Product for
distribution and sale in the Territory (the “Supply Agreement”). The Supply
Agreement shall include the Supply Agreement Key Elements attached hereto as
Exhibit 4.5(a) and such customary representations, warranties, covenants and
conditions as are necessary or appropriate for transactions of this type, not
inconsistent with the terms and conditions hereof; [***]  Vertex will supply
Product to Janssen [***]  In the event Regulatory Authorities in the Territory
require different specifications, [***]

 

(b)           Technical Transfer to Janssen. Within [***] Janssen will propose
to the JMC a plan for establishing manufacturing capabilities necessary for
Janssen to manufacture the Product for the Territory and for use outside the
Territory as a secondary source for Vertex (the “Technical Transfer Plan”).
Following approval of the Technical Transfer Plan by the JMC, Janssen will
commence and use Diligent Efforts to perform technical transfer activities and
achieve its supply and secondary source obligations in accordance with such
plan, the capacity expectations described in section 4.5(d) below and any
applicable supply agreement. Janssen will provide Vertex with all documentation
that is required and useful to effect regulatory filings necessary for
regulatory approval of secondary source manufacturing facilities. Vertex will
assist with such technical transfer by providing both technical documentation
and FTE resources as may be reasonably requested to inform Janssen about the
manufacturing process, subject to the understanding that Vertex will provide
[***] at the initiation of the

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

21

--------------------------------------------------------------------------------


 

technical transfer for each discrete aspect of the manufacturing process: [***] 
Following the initiation of the technical transfer, individuals having the
expertise shared with Janssen at the initiation of the technical transfer (as
provided above) will be available to participate in [***] project
teleconferences with Janssen during the execution of the Technical Transfer
Plan. If requested by Janssen and agreed by Vertex’s Third Party suppliers,
Vertex will use reasonable efforts [***]  Notwithstanding the foregoing, Janssen
will retain sole responsibility for the implementation and progress of the
Technical Transfer Plan and for meeting its needs for Product Supply (either
through its own Manufacturing activities or through the supply agreement) at
launch and thereafter.

 

(c)           Sale of Intermediates. [***], and subject to the terms of the
Supply Agreement, Vertex will use Diligent Efforts to supply Janssen with the
raw materials, Intermediates required for its manufacture of the API to be
converted into Product for Commercialization in the Territory and, as a
secondary source to Vertex, for Product to be sold outside the Territory. [***]

 

(d)           Notice of Establishment of Supply Capability; Secondary Source
Capacity. Janssen shall notify Vertex promptly following its establishment of
supply capability for Manufacture of Product for Commercialization in the
Territory. [***] following delivery of such notice, the Parties will enter into
a supply agreement for Janssen to be a secondary supplier, which supply
agreement shall include usual and customary terms including, but not limited to,
provisions for good faith forecasts, binding purchase orders for periodic orders
by Vertex from Janssen, purchase price, and term, for supply of [***] provided
the purchase price shall be [***]

 

In addition, Janssen agrees to use [***] to supply additional quantities of
[***] if requested by Vertex, provided, however, [***]

 


(E)           THIRD PARTY AGREEMENTS. VERTEX WILL PROVIDE JANSSEN WITH COPIES OF
DRAFT THIRD PARTY MANUFACTURER AGREEMENTS FOR THE COMMERCIAL SUPPLY OF VX-950
AND WILL CONSIDER IN GOOD FAITH JANSSEN’S COMMENTS PROVIDED [***].

 


4.6       PACKAGING. JANSSEN WILL BE RESPONSIBLE FOR PACKAGING OF PRODUCTS FOR
COMMERCIAL SALE IN THE TERRITORY.


 


4.7       SUPPORT FOR ESTABLISHMENT OF SUPPLY CAPABILITIES. [***]  VERTEX WILL
INVOICE JANSSEN FOR COSTS INCURRED UNDER SECTION 4.7 AS THEY OCCUR AND JANSSEN
WILL PAY SUCH INVOICE WITHIN [***]  VERTEX MAY SELL PRODUCT FROM ITS INVENTORY
FOLLOWING REGULATORY APPROVAL OF THE PRODUCT IN VERTEX’S TERRITORY AND, [***]


 


ARTICLE 5 - COMMERCIALIZATION IN THE TERRITORY


 


5.1       JANSSEN COMMERCIALIZATION EFFORTS. JANSSEN SHALL WAREHOUSE AND
DISTRIBUTE THE PRODUCT IN THE TERRITORY AND SHALL BE RESPONSIBLE FOR RECORDING
SALES AND HANDLING ALL ASPECTS OF PRODUCT ORDER PROCESSING, INVOICING,
COLLECTION, INVENTORY AND RECEIVABLES IN THE TERRITORY. IN THIS WORK AND IN ALL
OTHER ASPECTS OF COMMERCIALIZATION OF THE PRODUCT IN THE TERRITORY, JANSSEN
SHALL USE DILIGENT EFFORTS, INCLUDING WITHOUT LIMITATION BY [***]  EXCEPT
RELATING TO THE PHILANTHROPIC AND ACCESS PROGRAMS AND ACTIVITIES PURSUANT TO
ARTICLE 6, JANSSEN WILL USE

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

22

--------------------------------------------------------------------------------


 


DILIGENT EFFORTS TO MAXIMIZE NET SALES OF PRODUCTS IN THE TERRITORY THROUGH ITS
COMMERCIAL MARKETING, PRICING AND CONTRACTING STRATEGIES [***]  JANSSEN SHALL
BEAR ALL OF ITS OWN COSTS AND EXPENSES OF COMMERCIALIZING THE PRODUCT IN THE
TERRITORY.


 


5.2       JOINT COMMERCIALIZATION COMMITTEE. PROMPTLY AFTER THE EFFECTIVE DATE,
THE PARTIES SHALL ESTABLISH A JOINT COMMERCIALIZATION COMMITTEE (THE “JOINT
COMMERCIALIZATION COMMITTEE” OR “JCC”). THE JCC SHALL BE LED BY CO-CHAIRS, ONE
OF WHICH SHALL BE SELECTED BY VERTEX AND ONE OF WHICH SHALL BE SELECTED BY
JANSSEN.


 


5.2.1       RESPONSIBILITIES. THE JCC SHALL BE RESPONSIBLE FOR THE FOLLOWING:


 

5.2.1.1    USE REASONABLE EFFORTS TO ESTABLISH A GLOBAL BRAND FOR THE PRODUCT
INCLUDING BUT NOT LIMITED TO, ESTABLISHING OVERALL STRATEGIC OBJECTIVES FOR THE
PRODUCT;

 

5.2.1.2    REVIEW AND DISCUSS THE TERRITORY COMMERCIALIZATION PLAN AND THE NORTH
AMERICAN COMMERCIALIZATION PLAN; AND

 

5.2.1.3    DISCUSS COMMERCIAL ACTIVITIES THAT MAY BENEFIT FROM JOINT INVOLVEMENT
OR COORDINATION, INCLUDING BUT NOT LIMITED TO [***] OTHER MATTERS OF MUTUAL
INTEREST.

 


5.3       COMMERCIALIZATION PLANS. THE JCC WILL REVIEW AND DISCUSS THE TERRITORY
COMMERCIALIZATION PLAN AND THE NORTH AMERICAN COMMERCIALIZATION PLAN, EACH OF
WHICH WILL BE PROVIDED TO THE JCC BY JANSSEN OR VERTEX, RESPECTIVELY, NO LATER
THAN [***] PRIOR TO THE PROJECTED COMMERCIAL LAUNCH FOR THE PRODUCT IN THE
UNITED STATES (WITH RESPECT TO THE NORTH AMERICAN COMMERCIALIZATION PLAN) OR THE
EUROPEAN UNION (WITH RESPECT TO THE TERRITORY COMMERCIALIZATION PLAN). [***] 
THE RESPONSIBLE PARTY WILL ALSO PROVIDE TO THE JCC, FOR REVIEW AND DISCUSSION,
ANY SUBSEQUENT MATERIAL AMENDMENTS TO THE MOST RECENT COMMERCIALIZATION PLAN
THAT IT PROVIDED TO THE JCC AND IN ANY EVENT SHALL SUBMIT AN UPDATED PLAN ON AN
ANNUAL BASIS. [***] PRIOR TO THE PROJECTED COMMERCIAL LAUNCH FOR THE PRODUCT IN
EITHER THE UNITED STATES OR THE EUROPEAN UNION, THE JCC WILL CONSIDER PLANS FOR
SHARING CERTAIN GLOBAL COMMERCIALIZATION ACTIVITIES (I.E., ACTIVITIES THAT
BENEFIT THE PRODUCT IN BOTH THE VERTEX’ AND JANSSEN’S TERRITORIES, INCLUDING
WITHOUT LIMITATION SUCH ACTIVITIES THAT RELATE TO [***] AND THE APPROPRIATE
ALLOCATION OF RESPONSIBILITIES AND BUDGET FOR SUCH ACTIVITIES. ANY SUCH PLAN
(INCLUDING THE ALLOCATION OF RESPONSIBILITIES AND BUDGET) RECOMMENDED BY THE JCC
WILL BE REFERRED TO THE JSC FOR APPROVAL AND IF APPROVED, WILL BE REVIEWED AND
UPDATED ANNUALLY THEREAFTER BY THE JSC UPON REFERRAL FROM THE JCC. THE TERRITORY
COMMERCIALIZATION PLAN WILL CONTAIN THE ANNUAL COMMERCIALIZATION PLANS AND
BUDGETS FOR [***] WITH SUFFICIENT DETAIL WITH RESPECT TO COMMERCIALIZATION, 
INCLUDING BUT NOT LIMITED TO DETAILS [***] TO ENABLE THE JCC TO CONDUCT A
MEANINGFUL REVIEW OF SUCH PLANS. COMPARABLE INFORMATION WILL BE PROVIDED FOR THE
TERRITORY AS A WHOLE AND ON A REGIONAL BASIS. AMENDMENTS AND UPDATES TO THE
TERRITORY COMMERCIALIZATION PLAN AND PARTICULARLY THE COMMERCIALIZATION PLANS
FOR [***] SHALL NOT BE EFFECTIVE WITHOUT REVIEW AND DISCUSSION BY THE JCC.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

23

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING, JANSSEN SHALL BE SOLELY RESPONSIBLE FOR ALL
DECISIONS REGARDING THE PRICES CHARGED FOR THE PRODUCT IN THE TERRITORY, AS WELL
AS DISCOUNTS, REBATES AND ALL OTHER DEDUCTIONS FROM NET SALES ALLOWED UNDER
SECTION 1.77.


 


5.4       SCIENTIFIC MEETINGS; [***]  COMMENCING [***], THE PARTIES WILL DISCUSS
THE SCIENTIFIC MEETINGS INSIDE AND OUTSIDE THE TERRITORY TO WHICH EACH PARTY
INTENDS TO SEND A REPRESENTATIVE(S) DURING THE BALANCE OF 2006 AND FOR THE
FOLLOWING YEAR, AND WILL PERIODICALLY REVIEW THEIR RESPECTIVE PLAN IN THIS
REGARD WITH EACH OTHER. THE DISCUSSIONS WILL BE FOR THE PURPOSE OF COORDINATING
EFFORTS IN CONNECTION WITH [***] IN CONNECTION WITH SUPPORTING THE WORLDWIDE
EXCHANGE OF SCIENTIFIC INFORMATION. [***]


 


5.5       ADVERTISING AND PROMOTIONAL MATERIALS.


 

(a)           Janssen shall develop relevant educational, sales, promotion and
advertising materials relating to the Product (“Territory Product Materials”),
for use in the Territory, that shall be consistent with the Territory
Commercialization Plan and compliant with applicable law and the provisions of
applicable Regulatory Approvals. Copies of all Territory Product Materials used
in the Territory will be archived by Janssen in accordance with applicable law.
Upon Vertex’s request, Janssen shall provide copies of the material core
Territory Product Materials for the Key Countries to Vertex for its review and
comment prior to their first use. Moreover, upon request, Janssen shall provide
copies of any other Territory Product Materials for other countries in the
Territory to Vertex for its review and comment. Janssen will provide Vertex with
any English translations, if available, of such Territory Product Materials that
are produced for its own use. Janssen will consider in good faith any comments
Vertex may have with respect to such Territory Product Materials. Upon Janssen’s
request, Vertex shall provide Janssen with copies of the material core
educational, sales, promotion and advertising materials relating to the Product
in North America (“North American Product Material”), for review and comment
prior to their use. Vertex will consider in good faith any comments Janssen may
have with respect to such North American Product Material. Requests for North
American Product Material and Territory Product Materials shall be made through
a member of the JCC or his or her designee.

 

(b)           Subject to any limitations imposed by applicable law, all
Territory Product Materials and all documentary information and oral
presentations, whether in hard-copy written, electronic or other media form
regarding the education, marketing and promotion for the Product in countries of
the Territory shall acknowledge the Parties’ license arrangement and shall
display the Janssen or Janssen Affiliate and Vertex names and logos with equal
prominence.

 

(c)           In the event that Janssen uses, in a majority of the Major Market
Countries in the Territory, the same Trademark for the Product used by Vertex in
the United States, at Vertex’s option the Parties will coordinate the
establishment, content, operation, and maintenance of any site or domain on the
internet which incorporates the Trademark, and the related annual cost [***] The
costs incurred by Vertex in the search for and selection of the Trademark will
be shared in the same proportion.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

24

--------------------------------------------------------------------------------


 

(d)           Where not prohibited by law or regulation, and subject to any
required Regulatory Approval, which Janssen shall use diligent efforts to
obtain, Vertex’s name and logo will be carried on all Product packaging, package
inserts, labels and containers, and on all printed, electronic and digital
material related thereto (including educational materials and advertisements),
with a prominence substantially equivalent to that of Janssen, or the Janssen
Affiliate that is the most prominent name listed on any such material.

 


5.6       REFERRAL OF ORDERS; RETURNS. IF VERTEX RECEIVES ANY ORDERS FOR THE
PRODUCT IN THE TERRITORY, IT SHALL REFER SUCH ORDERS TO JANSSEN. IF JANSSEN
RECEIVES ANY ORDERS FOR THE PRODUCT OUTSIDE THE TERRITORY, IT SHALL REFER SUCH
ORDERS TO VERTEX. JANSSEN SHALL BE SOLELY RESPONSIBLE FOR HANDLING ALL RETURNS
OF THE PRODUCT SOLD IN THE TERRITORY. IF PRODUCT SOLD IN THE TERRITORY IS
RETURNED TO VERTEX, VERTEX SHALL PROMPTLY SHIP SUCH PRODUCT TO A FACILITY
DESIGNATED BY JANSSEN. IF PRODUCT SOLD IN NORTH AMERICA IS RETURNED TO JANSSEN,
JANSSEN SHALL PROMPTLY SHIP SUCH PRODUCT TO A FACILITY DESIGNATED BY VERTEX, AT
VERTEX’S EXPENSE.


 


5.7       ADVERSE EVENT AND PRODUCT COMPLAINT REPORTING PROCEDURES. EACH PARTY
WILL (I) PROVIDE THE OTHER PARTY WITH ALL PRODUCT COMPLAINTS, ADVERSE EVENT
INFORMATION, AND SAFETY DATA IN ITS CONTROL NECESSARY OR DESIRABLE FOR THE OTHER
PARTY TO COMPLY WITH ALL APPLICABLE LAW WITH RESPECT TO THE PRODUCT AND (II)
REPORT AND PROVIDE SUCH INFORMATION TO THE OTHER PARTY IN SUCH A MANNER AND TIME
SO AS TO ENABLE THE OTHER PARTY TO COMPLY WITH ALL APPLICABLE LAW. VERTEX SHALL
MAINTAIN A GLOBAL ADVERSE EVENT DATABASE FOR THE PRODUCT AND SHALL GENERATE
ADVERSE EVENT REPORTS FOR JANSSEN’S USE IN THE TERRITORY. JANSSEN SHALL HAVE
ACCESS TO ALL DATA IN THE GLOBAL ADVERSE EVENT DATABASE. JANSSEN SHALL BE
RESPONSIBLE FOR SUBMITTING ADVERSE EVENTS REPORTS TO THE APPLICABLE REGULATORY
AUTHORITIES IN THE TERRITORY. THE PARTIES WILL ENTER INTO A PHARMACOVIGILANCE
AGREEMENT ALONG WITH ANY OTHER SUBLICENSEES OF VERTEX AND JANSSEN (THE
“PHARMACOVIGILANCE AGREEMENT”) WITHIN [***], SETTING FORTH THE PRODUCT COMPLAINT
PROCEDURES TO WHICH EACH PARTY WILL ADHERE; PROVIDED THAT IN ANY EVENT, THE
PHARMACOVIGILANCE AGREEMENT WILL BE IN PLACE PRIOR TO (A) THE EARLIER OF
INITIATION BY JANSSEN OF ANY ACTIVITIES UNDER THE GLOBAL DEVELOPMENT PLAN, OR
ANY ADDITIONAL DEVELOPMENT ACTIVITIES, OR (B) THE SUBMISSION BY JANSSEN OF ANY
APPLICATIONS FOR REGULATORY APPROVAL OF THE PRODUCT IN THE TERRITORY. THE COSTS
AND EXPENSES OF MAINTAINING THE GLOBAL ADVERSE EVENT DATABASE SHALL BE BORNE
[***]  NOTWITHSTANDING THE FOREGOING, [***] THE PARTIES WILL ENTER INTO A NEW
PHARMACOVIGILANCE AGREEMENT AND VERTEX AND ITS SUBLICENSEES WILL HAVE BENEFITS
AND RELEVANT OBLIGATIONS SUBSTANTIALLY SIMILAR TO THOSE WHICH JANSSEN HAD IN THE
INITIAL PHARMACOVIGILANCE AGREEMENT. THE FOREGOING SHALL NOT BE INTERPRETED AS
REQUIRING EITHER VERTEX OR JANSSEN, RESPECTIVELY, TO BE RESPONSIBLE FOR THE COST
OF MAINTENANCE OF THE GLOBAL ADVERSE EVENT DATABASE, EXCEPT AS OTHERWISE
REQUIRED BY LAW, BEYOND THE POINT AT WHICH VERTEX OR JANSSEN, RESPECTIVELY,
TERMINATES DEVELOPMENT OR COMMERCIALIZATION OF PRODUCTS UNDER THIS AGREEMENT.


 

[***] of this Agreement, the Parties shall meet to establish a safety oversight
working group (the “Safety Oversight Working Group”) composed of members of both
Parties, which during the [***] and as otherwise provided in the
Pharmacovigilance Agreement, shall discuss processes and procedures for sharing
information needed to support each Party’s respective regulatory
responsibilities and to comply with applicable regulatory pharmacovigilance
requirements. Any such procedures shall not be construed to restrict either
Party’s ability to take action that it deems to be appropriate or required of it
under

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

25

--------------------------------------------------------------------------------


 

the applicable regulatory requirements, but when permitted by applicable laws
and regulations, the Parties shall consult with each other before taking such
action.

 


5.8       COMMERCIAL INFORMATION. IN ADDITION TO ROYALTY REPORTS REQUIRED
PURSUANT TO SECTION 9.6, JANSSEN WILL PROVIDE VERTEX, ON AN ANNUAL BASIS AS PART
OF THE TERRITORY COMMERCIALIZATION PLAN, WITH INFORMATION RELATING TO SALES CALL
METRICS ON A COUNTRY-BY-COUNTRY BASIS IN THE [***] ON A COUNTRY-BY-COUNTRY BASIS
FOR THE [***].


 


5.9       [***]


 


5.10     RECALLS, MARKET WITHDRAWALS OR CORRECTIVE ACTIONS.


 


5.10.1     IN THE TERRITORY. IF ANY REGULATORY AUTHORITY ISSUES OR REQUESTS A
RECALL OR TAKES A SIMILAR ACTION IN CONNECTION WITH THE PRODUCT IN THE
TERRITORY, OR IF EITHER PARTY DETERMINES THAT AN EVENT, INCIDENT OR CIRCUMSTANCE
HAS OCCURRED THAT MAY RESULT IN THE NEED FOR A RECALL OR MARKET WITHDRAWAL IN
THE TERRITORY, THE PARTY NOTIFIED OF SUCH RECALL OR SIMILAR ACTION, OR THE PARTY
THAT DESIRES SUCH RECALL OR SIMILAR ACTION, SHALL [***] ADVISE THE OTHER PARTY
THEREOF BY TELEPHONE OR FACSIMILE. JANSSEN, IN CONSULTATION WITH VERTEX, SHALL
DECIDE WHETHER TO CONDUCT A RECALL IN THE TERRITORY (EXCEPT IN THE CASE OF A
GOVERNMENT MANDATED RECALL, WHEN JANSSEN MAY ACT WITHOUT SUCH ADVANCE NOTICE BUT
SHALL NOTIFY VERTEX AS SOON AS POSSIBLE) AND THE MANNER IN WHICH ANY SUCH RECALL
SHALL BE CONDUCTED. VERTEX WILL MAKE AVAILABLE TO JANSSEN, UPON REQUEST, ALL
PERTINENT RECORDS WITHIN VERTEX’S CONTROL THAT JANSSEN MAY REASONABLY REQUEST TO
ASSIST JANSSEN IN EFFECTING ANY RECALL. JANSSEN SHALL BEAR THE EXPENSE OF ANY
SUCH RECALL IN THE TERRITORY, SUBJECT TO THE TERMS OF THE SUPPLY AGREEMENT.


 


5.10.2     OUTSIDE THE TERRITORY. IN THE EVENT THAT ANY REGULATORY AUTHORITY
ISSUES OR REQUESTS A RECALL OR TAKES A SIMILAR ACTION IN CONNECTION WITH THE
PRODUCT IN ANY COUNTRY OUTSIDE THE TERRITORY, OR IN THE EVENT EITHER PARTY
DETERMINES THAT AN EVENT, INCIDENT OR CIRCUMSTANCE HAS OCCURRED THAT MAY RESULT
IN THE NEED FOR A RECALL OR MARKET WITHDRAWAL IN ANY COUNTRY OUTSIDE THE
TERRITORY, THE PARTY NOTIFIED OF SUCH RECALL OR SIMILAR ACTION, OR THE PARTY
THAT DESIRES SUCH RECALL OR SIMILAR ACTION, SHALL [***], ADVISE THE OTHER PARTY
THEREOF BY TELEPHONE OR FACSIMILE. VERTEX AND/OR ITS RELATED PARTIES, IN
CONSULTATION WITH JANSSEN, SHALL DECIDE WHETHER TO CONDUCT A RECALL IN ANY
COUNTRY OUTSIDE THE TERRITORY AND THE MANNER IN WHICH ANY SUCH RECALL SHALL BE
CONDUCTED. JANSSEN WILL MAKE AVAILABLE TO VERTEX, UPON REQUEST, ALL PERTINENT
RECORDS WITHIN JANSSEN’S CONTROL THAT VERTEX MAY REASONABLY REQUEST TO ASSIST
VERTEX IN EFFECTING ANY RECALL. VERTEX AND/OR ITS RELATED PARTIES SHALL BEAR THE
EXPENSE OF ANY SUCH RECALL.


 


5.11     MEDICAL INQUIRIES.


 


5.11.1     IN THE TERRITORY. AFTER THE FIRST COMMERCIAL SALE, JANSSEN SHALL
HANDLE ALL MEDICAL QUESTIONS OR INQUIRIES FROM MEMBERS OF THE MEDICAL PROFESSION
IN THE TERRITORY REGARDING THE PRODUCT [***]  VERTEX SHALL, AND SHALL CAUSE ITS
MEDICAL AFFAIRS AND/OR SALES DEPARTMENT TO, REFER TO JANSSEN ALL SUCH QUESTIONS
AND INQUIRIES WITHIN [***] OF RECEIPT. IN NO EVENT WILL VERTEX OR ITS SALES
REPRESENTATIVES OR MSLS RESPOND TO ANY SUCH MEDICAL QUESTION OR INQUIRY.
NOTWITHSTANDING THE FOREGOING, [***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

26

--------------------------------------------------------------------------------


 


5.11.2     OUTSIDE THE TERRITORY. VERTEX SHALL HANDLE ALL MEDICAL QUESTIONS OR
INQUIRIES FROM MEMBERS OF THE MEDICAL PROFESSION OUTSIDE THE TERRITORY REGARDING
THE PRODUCT. JANSSEN SHALL, AND SHALL CAUSE ITS MEDICAL AFFAIRS AND/OR SALES
DEPARTMENT TO REFER TO VERTEX ALL SUCH QUESTIONS AND INQUIRIES WITHIN [***] OF
RECEIPT. IN NO EVENT WILL JANSSEN OR ITS SALES REPRESENTATIVES OR MSLS RESPOND
TO ANY SUCH MEDICAL QUESTION OR INQUIRY.


 


ARTICLE 6 -PHILANTHROPIC PROGRAM.


 

Vertex and Janssen along with their respective Affiliates share the goal of
promoting the diagnosis, prevention, treatment and cure of HCV Infection
worldwide. In addition to Developing and Commercializing the Product in their
respective territories, the Parties intend to engage in worldwide philanthropic
activities directed toward this goal. Accordingly, the Parties agree that,
[***], each Party will set aside an amount [***] to apply in furtherance of such
philanthropic objectives (the “Philanthropic Funds”). Each Party shall make its
contribution no later than [***]. The Philanthropic Funds will be provided by
each Party in any one of a variety of approved forms at such Party’s election,
such as [***]  Also as part of this philanthropic program, the Parties shall
consider in good faith activities and programs to increase the access to the
Product, especially in countries identified by the World Health Organization as
developing countries. In addition, as part of the Philanthropic program, Janssen
may [***]  The disposition of the Philanthropic Funds shall be determined by
consensus of the members of a Joint Philanthropic Committee (“JPC”), with equal
representation from each Party; provided, however, that the Philanthropic Funds
shall be allocated in such a way as to maximally benefit the causes of the
diagnosis, prevention, treatment and cure of HCV Infection. If the JPC is unable
to reach consensus, either Party may refer the matter to the Executive Officers
in accordance with Section 14.2. Each Party will afford equal recognition to the
other Party in any public description by that Party of activities under this
Article 6.

 


ARTICLE 7 -LICENSE GRANTS


 


7.1       DEVELOPMENT LICENSE. VERTEX AND ITS AFFILIATES HEREBY GRANT TO JANSSEN
A CO-EXCLUSIVE (WITH VERTEX) RIGHT AND LICENSE UNDER VERTEX PATENT RIGHTS AND
VERTEX’S RIGHTS UNDER JOINT PATENT RIGHTS, TO DEVELOP PRODUCT CANDIDATES AND
PRODUCTS IN THE TERRITORY IN THE FIELD, PROVIDED HOWEVER, THAT SUCH LICENSE
SHALL NOT INCLUDE A LICENSE TO VERTEX PATENT RIGHTS RESULTING FROM INVENTIONS
CONCEIVED OR REDUCED TO PRACTICE AS A RESULT OF ADDITIONAL DEVELOPMENT
ACTIVITIES, IF JANSSEN ELECTED NOT TO PARTICIPATE IN THOSE ACTIVITIES, UNLESS
AND UNTIL JANSSEN HAS PAID THE AMOUNTS SPECIFIED IN SECTION 3.5 HEREOF WITH
RESPECT TO THOSE ADDITIONAL DEVELOPMENT ACTIVITIES.


 


7.2       COMMERCIALIZATION LICENSE. VERTEX AND ITS AFFILIATES HEREBY GRANT TO
JANSSEN AN EXCLUSIVE RIGHT AND LICENSE UNDER VERTEX PATENT RIGHTS AND VERTEX’S
RIGHTS UNDER JOINT PATENT RIGHTS, TO COMMERCIALIZE PRODUCT CANDIDATES AND
PRODUCTS IN THE TERRITORY IN THE FIELD, PROVIDED HOWEVER, THAT SUCH LICENSE
SHALL NOT INCLUDE A LICENSE TO VERTEX PATENT RIGHTS RESULTING FROM INVENTIONS
CONCEIVED OR REDUCED TO PRACTICE AS A RESULT OF ADDITIONAL DEVELOPMENT
ACTIVITIES, IF JANSSEN ELECTED NOT TO PARTICIPATE IN THOSE ACTIVITIES, UNLESS
AND

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

27

--------------------------------------------------------------------------------


 


UNTIL JANSSEN HAS PAID THE AMOUNTS SPECIFIED IN SECTION 3.5 HEREOF WITH RESPECT
TO THOSE ADDITIONAL DEVELOPMENT ACTIVITIES.


 


7.3       KNOW-HOW LICENSE. VERTEX AND ITS AFFILIATES HEREBY GRANT TO JANSSEN AN
EXCLUSIVE LICENSE IN THE FIELD IN THE TERRITORY UNDER ALL VERTEX KNOW-HOW TO THE
EXTENT THAT IT RELATES EXCLUSIVELY TO COMPOUNDS, PRODUCT CANDIDATES OR PRODUCTS,
SOLELY TO DISCHARGE JANSSEN’S OBLIGATIONS AND EXERCISE ITS RIGHTS UNDER THIS
AGREEMENT, PROVIDED HOWEVER, THAT SUCH LICENSE SHALL NOT INCLUDE A LICENSE TO
VERTEX KNOW-HOW RESULTING FROM INVENTIONS CONCEIVED OR REDUCED TO PRACTICE AS A
RESULT OF ADDITIONAL DEVELOPMENT ACTIVITIES, IF JANSSEN ELECTED NOT TO
PARTICIPATE IN THOSE ACTIVITIES, UNLESS AND UNTIL JANSSEN HAS PAID THE AMOUNTS
SPECIFIED IN SECTION 3.5 HEREOF WITH RESPECT TO THOSE ADDITIONAL DEVELOPMENT
ACTIVITIES.


 


7.4       LICENSES FROM JANSSEN. JANSSEN AND ITS AFFILIATES HEREBY GRANT TO
VERTEX A NON-EXCLUSIVE, ROYALTY-FREE LICENSE IN THE FIELD UNDER ALL JANSSEN
PATENT RIGHTS, JANSSEN KNOW-HOW AND JANSSEN’S RIGHTS UNDER JOINT PATENT RIGHTS,
SOLELY FOR THE PURPOSE OF DEVELOPING OR MANUFACTURING PRODUCT CANDIDATES OR
PRODUCTS WORLDWIDE, AND AN EXCLUSIVE, ROYALTY-FREE LICENSE IN THE FIELD UNDER
ALL JANSSEN PATENT RIGHTS, JANSSEN KNOW-HOW AND JANSSEN’S RIGHTS UNDER JOINT
PATENT RIGHTS, FOR COMMERCIALIZING PRODUCT CANDIDATES AND/OR PRODUCTS OUTSIDE
THE TERRITORY, PROVIDED HOWEVER, THAT SUCH LICENSE SHALL NOT INCLUDE A LICENSE
TO JANSSEN PATENT RIGHTS OR KNOW-HOW RESULTING FROM INVENTIONS CONCEIVED OR
REDUCED TO PRACTICE AS A RESULT OF ADDITIONAL DEVELOPMENT ACTIVITIES, IF VERTEX
ELECTED NOT TO PARTICIPATE IN THOSE ACTIVITIES, UNLESS AND UNTIL VERTEX HAS PAID
THE AMOUNTS SPECIFIED IN SECTION 3.5 HEREOF WITH RESPECT TO THOSE ADDITIONAL
DEVELOPMENT ACTIVITIES.


 


7.5       MANUFACTURING LICENSE. VERTEX AND ITS AFFILIATES HEREBY GRANT TO
JANSSEN AN EXCLUSIVE LICENSE IN THE FIELD IN THE TERRITORY TO MANUFACTURE
PRODUCT CANDIDATES AND PRODUCTS FOR COMMERCIAL USE IN THE TERRITORY, AND A
CO-EXCLUSIVE (WITH VERTEX) RIGHT AND LICENSE TO MANUFACTURE PRODUCT CANDIDATES
AND PRODUCTS FOR PURPOSES OF EXERCISING ITS RIGHTS UNDER THE DEVELOPMENT LICENSE
GRANTED UNDER SECTION 7.1 ABOVE, IN EACH CASE UNDER VERTEX PATENT RIGHTS, VERTEX
KNOW-HOW AND VERTEX’S RIGHT UNDER JOINT PATENT RIGHTS. ANY LICENSE PROVIDED TO
JANSSEN UNDER THE SUPPLY AGREEMENT SHALL BE INCREMENTAL TO THE LICENSE RIGHT
GRANTED IN THIS SECTION.


 


7.6       LICENSE OF TRADEMARKS. PRIOR TO COMMERCIALIZATION OF A PRODUCT, THE
PARTIES SHALL ENTER INTO A TRADEMARK LICENSING AGREEMENT UNDER WHICH VERTEX AND
ITS AFFILIATES GRANT TO JANSSEN A [***] LICENSE DURING THE TERM OF THE AGREEMENT
TO USE (I) LOGOS CHOSEN AND OWNED BY VERTEX (THE “VERTEX LOGO”) AND (II) THE
TRADEMARKS CONTROLLED BY VERTEX, ON LABELING, PACKAGE INSERTS, MONOGRAPHS AND
PACKAGING MATERIALS FOR THE PRODUCT, PRODUCT MATERIALS AND SAMPLES, AND OTHER
MATERIALS USED IN CONNECTION WITH THE PERFORMANCE OF THIS AGREEMENT DURING ITS
TERM. JANSSEN SHALL HAVE NO RIGHTS UNDER THIS AGREEMENT IN OR TO THE VERTEX
LOGO, THE VERTEX TRADEMARKS OR THE GOODWILL PERTAINING THERETO EXCEPT AS
SPECIFICALLY PROVIDED IN THE TRADEMARK LICENSING AGREEMENT. JANSSEN AGREES THAT
UPON TERMINATION OR EXPIRATION OF THIS AGREEMENT, IT WILL DISCONTINUE ALL USE OF
THE VERTEX LOGO AND THE VERTEX TRADEMARKS, PROVIDED, HOWEVER, JANSSEN SHALL HAVE
THE RIGHT TO SELL OFF ANY INVENTORY OF PRODUCT CONTAINING VERTEX LOGO OR VERTEX
TRADEMARKS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

28

--------------------------------------------------------------------------------


 


7.7       RIGHT TO SUBLICENSE. EACH PARTY SHALL HAVE THE RIGHT TO GRANT
SUBLICENSES UNDER THE RIGHTS AND LICENSES GRANTED TO IT UNDER SECTIONS 7.1, 7.2,
7.3, 7.4 AND 7.5 OF THIS AGREEMENT, PROVIDED THAT ANY SUCH SUBLICENSE OBLIGES
THE SUBLICENSEE TO COMPLY WITH ALL RELEVANT TERMS OF THIS AGREEMENT AND THAT
EACH PARTY REMAINS LIABLE TO THE OTHER FOR ALL MATERIAL ACTS AND OMISSIONS OF
ANY SUCH SUBLICENSEE.


 

Notwithstanding the foregoing, if Janssen wishes to grant a sublicense to a
Third Party of its Development or Commercialization rights in [***]  For the
avoidance of doubt, Janssen shall not be required to seek the consent of Vertex
in respect of sublicenses granted to its Affiliates.

 


7.8       VERTEX RETAINED RIGHTS. NOTWITHSTANDING THE FOREGOING, VERTEX SHALL
RETAIN RIGHTS UNDER THE VERTEX PATENT RIGHTS AND THE JOINT PATENT RIGHTS TO THE
EXTENT NECESSARY OR USEFUL TO DISCHARGE ITS OBLIGATIONS AND EXERCISE ITS RIGHTS
UNDER THIS AGREEMENT, INCLUDING BUT NOT LIMITED TO PERFORMING ALL ACTIVITIES
(DIRECTLY OR WITH RELATED PARTIES) INCLUDED IN THE GLOBAL DEVELOPMENT PLAN FROM
TIME TO TIME.


 


7.9       NO IMPLIED LICENSES. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, NEITHER PARTY SHALL ACQUIRE ANY LICENSE OR OTHER INTELLECTUAL
PROPERTY INTEREST, BY IMPLICATION OR OTHERWISE, IN ANY INFORMATION DISCLOSED TO
IT UNDER THIS AGREEMENT OR UNDER ANY PATENTS OR PATENT APPLICATIONS OWNED OR
CONTROLLED BY THE OTHER PARTY OR ITS AFFILIATES.


 


7.10     [***]


 


7.11     [***]


 


ARTICLE 8 -


 

(This Article is intentionally left blank).

 


ARTICLE 9 -FINANCIAL PROVISIONS


 


9.1       UPFRONT LICENSE FEE. IN CONSIDERATION OF THE LICENSES GRANTED PURSUANT
TO ARTICLE 7, JANSSEN SHALL PAY TO VERTEX A ONE-TIME NON-REFUNDABLE,
NON-CREDITABLE PAYMENT OF ONE HUNDRED SIXTY FIVE MILLION DOLLARS (US
$165,000,000) WITHIN [***] THE EFFECTIVE DATE.


 


9.2       MILESTONES


 


9.2.1       MILESTONE PAYMENT. IN FURTHER CONSIDERATION OF THE LICENSES GRANTED
PURSUANT TO ARTICLE 7, JANSSEN SHALL ALSO PAY EACH OF THE AMOUNTS SET FORTH IN
THE TABLE BELOW (EACH, A “MILESTONE PAYMENT”) IF AND WHEN THE CORRESPONDING
DEVELOPMENT MILESTONE EVENT (EACH, A “MILESTONE EVENT”) IS ACHIEVED.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

29

--------------------------------------------------------------------------------


 

Milestone Event

 

Milestone
Amount

 

 

(USD)

 

 

 

 

 

[***]

 

[***]

 

[***]


 

[***]

 

[***]

 


9.2.2       EACH MILESTONE PAYMENT SHALL BE PAYABLE ONLY ONCE UPON THE INITIAL
ACHIEVEMENT OF THE ASSOCIATED MILESTONE EVENT. VERTEX WILL INVOICE JANSSEN UPON
THE OCCURRENCE OF EACH OF THE MILESTONE EVENTS [***], AND THE INVOICED AMOUNT
SHALL BE PAYABLE WITHIN [***] OF RECEIPT OF INVOICE. JANSSEN WILL NOTIFY VERTEX
IN WRITING NOT LATER THAN [***] AFTER THE OCCURRENCE (OR DEEMED OCCURRENCE) OF
EACH OF THE DEVELOPMENT MILESTONE EVENTS [***], AND SHALL PAY THE APPROPRIATE
MILESTONE PAYMENT WITHIN [***] OF RECEIPT OF AN INVOICE THEREAFTER FROM VERTEX.


 


9.3       DEVELOPMENT COST REIMBURSEMENT. JANSSEN WILL PAY TO VERTEX FIFTY (50%)
PERCENT OF THE GLOBAL DEVELOPMENT COSTS. NOT LATER THAN [***] AFTER THE END OF
EACH CALENDAR QUARTER, VERTEX WILL SUBMIT TO JANSSEN A SUMMARY OF GLOBAL
DEVELOPMENT COSTS FOR THE CALENDAR QUARTER JUST ENDED, INCLUDING A BRIEF
DESCRIPTION OF THE AGGREGATE INTERNAL AND EXTERNAL COSTS AND AN ALLOCATION OF
THE GLOBAL DEVELOPMENT COSTS ACROSS VARIOUS DEVELOPMENT ACTIVITIES. WITH THE
SUMMARY, VERTEX WILL INCLUDE AN INVOICE FOR FIFTY (50%) PERCENT OF THE REPORTED
GLOBAL DEVELOPMENT COSTS, WHICH INVOICE SHALL BE DUE AND PAYABLE BY JANSSEN
[***]  IF JANSSEN HAS RESPONSIBILITY FOR DEVELOPMENT ACTIVITIES UNDER THE GLOBAL
DEVELOPMENT PLAN, JANSSEN WILL PROVIDE TO VERTEX, ALSO ON A QUARTERLY BASIS AND
WITH A DESCRIPTION AS SET FORTH ABOVE, A SUMMARY OF THE JANSSEN’S GLOBAL
DEVELOPMENT COSTS UNDER THE GLOBAL DEVELOPMENT PLAN FOR THE PRECEDING QUARTER.
JANSSEN MAY APPLY FIFTY (50%) PERCENT OF ANY SUCH GLOBAL DEVELOPMENT COSTS
APPROPRIATELY INCURRED AND DISCLOSED HEREUNDER AGAINST ANY UNPAID AMOUNTS
OTHERWISE DUE TO VERTEX ON ACCOUNT OF GLOBAL DEVELOPMENT COSTS PREVIOUSLY
INCURRED BY VERTEX, AND IF THE AMOUNT OF ANY SUCH OFFSET EXCEEDS THE AMOUNT
OTHERWISE DUE AND PAYABLE TO VERTEX, [***] THE BOOKS AND RECORDS OF EACH PARTY
AND ANY OF THAT PARTY’S RELATED PARTIES RELATING TO GLOBAL DEVELOPMENT COSTS TO
BE CHARGED TO THE OTHER PARTY HEREUNDER WILL BE SUBJECT TO INSPECTION AS
PROVIDED BELOW [***] UPON REASONABLE NOTICE FROM THE PARTY CHARGED TO THE
CHARGING PARTY, FOR THE PURPOSE OF VERIFYING THE ACCURACY OF THE SUMMARY OF
SUBMITTED GLOBAL DEVELOPMENT COSTS. THOSE RECORDS WILL BE MADE AVAILABLE DURING
NORMAL BUSINESS HOURS AND WILL INCLUDE ALL APPROPRIATE SUPPORTING INFORMATION,
SUCH AS A RECORD OF TIME EXPENDED ON DEVELOPMENT ACTIVITIES AND INVOICES
RECEIVED COVERING ALL THIRD PARTY COSTS INCLUDED IN ANY SUMMARY OF GLOBAL
DEVELOPMENT COSTS SUBMITTED BY THE PARTY BEING AUDITED. THE INSPECTION SHALL BE
CONDUCTED BY AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM OF NATIONALLY
RECOGNIZED STANDING, SELECTED BY (AND AT THE EXPENSE OF) THE PARTY EXERCISING
ITS INSPECTION RIGHT AND REASONABLY ACCEPTABLE TO THE PARTY BEING AUDITED. THE
ACCOUNTING FIRM CONDUCTING ANY SUCH INSPECTION SHALL ONLY

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

30

--------------------------------------------------------------------------------


 


DISCLOSE TO THE PARTY EXERCISING ITS INSPECTION RIGHT WHETHER THE SUMMARY OF
GLOBAL DEVELOPMENT COSTS BEING AUDITED IS ACCURATE, AND IF NOT, BY WHAT
AGGREGATE AMOUNT THE SUMMARY IS INACCURATE. THE BOOKS AND RECORDS OF EACH PARTY
PERTAINING TO GLOBAL DEVELOPMENT COSTS SHALL BE RETAINED BY SUCH PARTY FOR A
PERIOD OF [***]  THE SUMMARY INFORMATION PROVIDED BY EITHER PARTY UNDER THE
REPORTING PROVISIONS SET FORTH ABOVE AND ANY ADDITIONAL INFORMATION DISCLOSED BY
THAT PARTY UPON AUDIT SHALL BE INFORMATION OF THE PARTY PROVIDING THE
INFORMATION AND SUBJECT TO THE CONFIDENTIALITY AND NON-USE OBLIGATIONS OF
SECTION 11.1.


 


9.4       ROYALTIES.


 


9.4.1       ROYALTIES PAYABLE BY JANSSEN. IN FURTHER CONSIDERATION OF THE
LICENSES GRANTED PURSUANT TO ARTICLE 7, JANSSEN SHALL PAY TO VERTEX ROYALTIES ON
CUMULATIVE NET SALES OF PRODUCTS IN THE TERRITORY AS SET OUT IN THIS SECTION
9.4. THE ROYALTY RATE PAYABLE SHALL BE DETERMINED [***]:


 

 

[***]

[***]

 

 

 

 

 

 

 

 

 

 

Royalties on sales of Products, at the royalty rates determined as set forth
above with reference to annual aggregate Net Sales in the Territory, shall be
payable on a country-by-country basis until, [***]  For purposes of determining
aggregate Calendar Year Net Sales under this Section 9.4.1 for any Calendar
Year, [***].

 


9.4.2       UNLICENSED COMPETITION. NOTWITHSTANDING SECTION 9.4.1, IF A THIRD
PARTY SELLS A PHARMACEUTICAL PRODUCT IN ANY COUNTRY THAT IS A “GENERIC VERSION”
OF A PRODUCT BEING SOLD IN THAT COUNTRY (THE GENERIC VERSION, A “THIRD PARTY
PRODUCT”), THEN [***]  FOR PURPOSES OF THIS SUBSECTION 9.4.2, A “GENERIC
VERSION” OF A PRODUCT IS [***]  THIS SECTION 9.4.2 SHALL NOT BE APPLICABLE TO
ANY PRODUCT BEING SOLD BY A THIRD PARTY TO WHICH JANSSEN HAS GRANTED A
SUBLICENSE HEREUNDER. THE [***] PROVIDED IN THIS SECTION 9.4.2 SHALL NOT BE
APPLIED TO ANY NET SALES IN RESPECT OF WHICH A ROYALTY REPORT HAS ALREADY BEEN
PROVIDED PURSUANT TO SECTION 9.7 PRIOR TO RECEIPT BY VERTEX FROM JANSSEN OF
WRITTEN NOTICE THAT SALES OF A GENERIC VERSION OF A PRODUCT COVERED BY THAT
ROYALTY REPORT [***]


 


9.5       THIRD PARTY LICENSES. JANSSEN SHALL BE RESPONSIBLE FOR [***] OF ANY
ROYALTIES, OR OTHER AMOUNTS RELATING TO INTELLECTUAL PROPERTY RIGHTS, PAYABLE ON
ACCOUNT OF PRODUCTS SOLD IN THE TERRITORY, INCLUDING WITHOUT LIMITATION,
ROYALTIES DUE UNDER ANY OF THE EXISTING THIRD PARTY AGREEMENTS. NEITHER PARTY
SHALL ENTER INTO ANY AGREEMENT WITH A THIRD PARTY, WITHOUT THE OTHER PARTY’S
WRITTEN CONSENT, OBLIGATING THE OTHER PARTY TO PAY ROYALTIES OR OTHER AMOUNTS
RELATING TO THE THIRD PARTY’S INTELLECTUAL PROPERTY RIGHTS IN CONNECTION WITH
THE

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

31

--------------------------------------------------------------------------------


 


DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION BY THAT OTHER PARTY OF PRODUCT
CANDIDATE OR PRODUCTS IN THAT OTHER PARTY’S TERRITORY. IF VERTEX PAYS ANY SUCH
ROYALTIES OR OTHER PAYMENTS OTHERWISE THE RESPONSIBILITY OF JANSSEN, THOSE
PAYMENTS WILL BE DEEMED TO HAVE BEEN MADE ON BEHALF OF JANSSEN AND JANSSEN SHALL
PROMPTLY REIMBURSE VERTEX FOR ANY SUCH PAYMENTS [***] DAYS OF RECEIPT OF AN
INVOICE THEREFOR FROM VERTEX. THE PARTIES SHALL ESTABLISH SUCH PROCEDURES AS ARE
REASONABLY NECESSARY TO PERMIT THEM TO RECONCILE VERTEX’S ACTUAL PAYMENTS
PURSUANT TO THE FOREGOING WITH JANSSEN’S PAYMENTS TO VERTEX OR TO ANY THIRD
PARTY UNDER THIS SECTION 9.5.


 


9.6       REPORTS; PAYMENT OF ROYALTY. DURING THE TERM OF THIS AGREEMENT
FOLLOWING THE FIRST COMMERCIAL SALE OF A PRODUCT, JANSSEN SHALL FURNISH TO
VERTEX [***], AT THE END OF EACH [***], SHOWING (I) THE NET SALES OF PRODUCTS IN
EACH COUNTRY IN THE TERRITORY DURING THE REPORTING PERIOD, AND ANY PERMITTED
DEDUCTIONS FROM GROSS SALES TAKEN TO ARRIVE AT THE NET SALES CALCULATION AS SET
FORTH IN SECTION 1.77 OF THIS AGREEMENT; (II) THE ROYALTIES PAYABLE UNDER THIS
AGREEMENT ON ACCOUNT OF THOSE NET SALES AND THE BASIS FOR CALCULATING THOSE
ROYALTIES; (III) THE EXCHANGE RATES AND OTHER METHODOLOGY USED IN CONVERTING NET
SALES INTO U.S. DOLLARS, FROM THE CURRENCIES IN WHICH SALES WERE MADE IN ORDER
TO DETERMINE THE APPROPRIATE ROYALTY TIER; AND (IV) DISPOSITIONS OF PRODUCTS
OTHER THAN PURSUANT TO SALE FOR CASH. NET SALES IN COUNTRIES INVOICED IN
CURRENCY OTHER THAN U.S. DOLLARS SHALL BE TRANSLATED TO U.S. DOLLARS USING
JANSSEN’S THEN-CURRENT STANDARD EXCHANGE RATE METHODOLOGY, FAIRLY APPLIED, FOR
THE TRANSLATION OF FOREIGN CURRENCY INTO U.S. DOLLARS, AS EMPLOYED ON A
CONSISTENT BASIS THROUGHOUT JANSSEN’S OPERATIONS AND DISCLOSED TO VERTEX IN
ADVANCE. SHOULD JANSSEN CHANGE ITS FOREIGN CURRENCY TRANSLATION METHODOLOGY, THE
NEW METHODOLOGY WILL BE DISCLOSED IN WRITING TO VERTEX. [***]  ROYALTIES SHOWN
TO HAVE ACCRUED BY EACH [***] ROYALTY REPORT SHALL BE DUE AND PAYABLE TO VERTEX
NO LATER THAN THE [***]. JANSSEN SHALL KEEP COMPLETE AND ACCURATE RECORDS IN
SUFFICIENT DETAIL TO ENABLE THE ROYALTIES PAYABLE HEREUNDER TO BE DETERMINED AND
THE INFORMATION PROVIDED HEREUNDER TO BE VERIFIED BY VERTEX’S ACCOUNTING FIRM
PURSUANT TO SECTION 9.7.


 


9.7       AUDITS. UPON THE WRITTEN REQUEST OF VERTEX, WITH [***] PRIOR WRITTEN
NOTICE TO JANSSEN, [***], JANSSEN SHALL PERMIT AN INDEPENDENT CERTIFIED PUBLIC
ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING SELECTED BY VERTEX AND
REASONABLY ACCEPTABLE TO JANSSEN, [***], TO HAVE ACCESS DURING NORMAL BUSINESS
HOURS TO SUCH OF THE RECORDS OF JANSSEN AND ITS AFFILIATES AS MAY BE REASONABLY
NECESSARY TO VERIFY THE ACCURACY OF THE ROYALTY REPORTS HEREUNDER FOR ANY [***].
THOSE RECORDS SHALL INCLUDE, WITHOUT LIMITATION, GROSS SALES OF EACH PRODUCT OR
PRODUCT CANDIDATE ON A COUNTRY-BY-COUNTRY BASIS, AS WELL AS ALL DEDUCTIONS TAKEN
FROM GROSS SALES IN THAT COUNTRY TO ARRIVE AT NET SALES IN THAT COUNTRY. THE
ACCOUNTING FIRM SHALL DISCLOSE TO VERTEX ONLY WHETHER THE ROYALTY REPORTS ARE
CORRECT OR INCORRECT AND THE SPECIFIC DETAILS CONCERNING ANY DISCREPANCIES.


 

If such independent accountant’s review of Janssen’s royalty reports shows an
underpayment, Janssen shall remit or cause its Related Parties to remit to
Vertex within [***] after Janssen’s receipt of such report: (i) the amount of
such underpayment plus interest as determined under Section 9.10 below, and (ii)
if such underpayment exceeds [***] of the total amount owed for the period being
audited, the reasonable and necessary fees and expenses of the independent
accountant performing the audit. If such underpayment does not exceed [***], the
fees and expenses of the independent accountant

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

32

--------------------------------------------------------------------------------


 

performing any such audit shall be paid by Vertex. [***] Upon prior written
notice to Janssen as provided above, Vertex shall have a further right,
exercisable not more frequently than once [***], to audit Net Sales, deductions
taken from gross sales, and royalties earned by Vertex in any country in which a
prior audit has shown an understatement of royalties due of at least [***].

 

Janssen shall include in each sublicense granted by it pursuant to this
Agreement a provision requiring the sublicensee to make reports to Janssen, to
keep and maintain records of sales made pursuant to such sublicense and to grant
access to such records by Vertex’s independent accountant to the same extent
required of Janssen under this Agreement.

 

Upon the expiration of [***] the calculation of royalties payable with respect
to such year shall be binding and conclusive upon the Parties, and Janssen and
its Related Parties shall be released from any liability or accountability with
respect to royalties for such Calendar Year.

 

Vertex shall treat all financial Information subject to review under this
Section 9.7 or under any sublicense agreement in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into an acceptable confidentiality agreement with
Janssen and/or its Related Parties obligating it to retain all such Information
in confidence pursuant to such confidentiality agreement.

 


9.8       PAYMENTS. ALL PAYMENTS TO BE MADE BY JANSSEN TO VERTEX UNDER THIS
AGREEMENT SHALL BE MADE IN U.S. DOLLARS AND SHALL BE PAID BY BANK WIRE TRANSFER
IN IMMEDIATELY AVAILABLE FUNDS TO SUCH BANK ACCOUNT IN THE UNITED STATES OR
ELSEWHERE AS MAY BE DESIGNATED IN WRITING BY VERTEX FROM TIME TO TIME.


 


9.9       INCOME TAX WITHHOLDING.

(a)           Janssen will make all payments to Vertex under this Agreement
without deduction or withholding for taxes except to the extent that any such
deduction or withholding is required by law in effect at the time of payment,
and Janssen has notified Vertex of any such deduction or withholding in the
royalty report.

 

(b)           Any tax required to be withheld on amounts payable under this
Agreement will promptly be paid by Janssen on behalf of Vertex to the
appropriate governmental authority, and Janssen will furnish Vertex with proof
of payment of such tax. Any such tax required to be withheld will be an expense
of and borne by Vertex.

 

(c)           Janssen and Vertex will cooperate with respect to all
documentation required by any taxing authority or reasonably requested by
Janssen or Vertex to secure a reduction in the rate of applicable withholding
taxes.

 

(d)           If Janssen had a duty to withhold taxes in connection with any
payment it made to Vertex under this Agreement but Janssen failed to withhold,
and such taxes were assessed against and paid by Janssen, then Vertex will
indemnify and hold harmless Janssen from and against such taxes (including
interest but excluding penalties). If Janssen makes a

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

33

--------------------------------------------------------------------------------


 

claim under this Section 9.9(d), it will comply with the obligations imposed by
Section 9.9(b) as if Janssen had withheld taxes from a payment to Vertex.

 


9.10     INTEREST PENALTY. IN CASE OF ANY DELAY IN PAYMENT BY JANSSEN TO VERTEX
(INCLUDING A DELAY IN PAYMENT IDENTIFIED IN CONNECTION WITH AN AUDIT UNDER
SECTION 9.7 ABOVE) [***] INTEREST AT THE [***] ASSESSED FROM THE [***] AFTER THE
DUE DATE OF THE PAYMENT, SHALL BE DUE FROM JANSSEN AND PAYABLE [***].


 


9.11     [***]


 


ARTICLE 10 -INTELLECTUAL PROPERTY OWNERSHIP,
PROTECTION AND RELATED MATTERS


 


10.1     FILING, PROSECUTION AND MAINTENANCE OF VERTEX PATENT RIGHTS. VERTEX
SHALL HAVE THE EXCLUSIVE RIGHT AND THE OBLIGATION (SUBJECT TO VERTEX’S ELECTION
NOT TO FILE, PROSECUTE, OR MAINTAIN PURSUANT TO SECTION 10.3), TO DILIGENTLY
FILE, PROSECUTE AND MAINTAIN (BY TIMELY PAYING ALL MAINTENANCE FEES, RENEWAL
FEES, AND OTHER SUCH FEES AND COSTS REQUIRED UNDER APPLICABLE LAWS) THE VERTEX
PATENT RIGHTS WORLDWIDE, AND TO CONDUCT ANY INTERFERENCE, OPPOSITION AND
RE-EXAMINATION OR OTHER SIMILAR PROCEEDING WITH RESPECT THERETO, IN ALL SUCH
COUNTRIES AS IS CUSTOMARY FOR VERTEX TO FILE, PROSECUTE AND MAINTAIN PATENT
RIGHTS COVERING PHARMACEUTICAL PRODUCTS. [***]  IF JANSSEN NOTIFIES VERTEX THAT
IT WISHES VERTEX TO FILE AND PROSECUTE PATENT APPLICATIONS COVERING VERTEX
PATENT RIGHTS IN ANY COUNTRY OR COUNTRIES IN THE TERRITORY IN WHICH IT IS NOT
CUSTOMARY FOR VERTEX TO DO SO, OR TO CONDUCT ANY INTERFERENCE, OPPOSITION AND
RE-EXAMINATION OR OTHER SIMILAR PROCEEDINGS WITH RESPECT TO THE VERTEX PATENT
RIGHTS IN THE TERRITORY, [***] VERTEX SHALL KEEP JANSSEN ADVISED OF THE STATUS
OF ALL ACTUAL AND PROSPECTIVE PATENT FILINGS IN THE TERRITORY AND UPON THE
REQUEST OF JANSSEN, PROVIDE ADVANCE COPIES OF ANY PAPERS RELATED TO THE FILING,
PROSECUTION AND MAINTENANCE OF SUCH PATENT FILINGS. VERTEX SHALL PROMPTLY GIVE
REASONABLE ADVANCE NOTICE TO JANSSEN OF THE GRANT, LAPSE, REVOCATION, SURRENDER,
INVALIDATION OR ABANDONMENT OF ANY VERTEX PATENT RIGHTS IN THE TERRITORY FOR
WHICH VERTEX IS RESPONSIBLE FOR THE FILING, PROSECUTION AND MAINTENANCE. VERTEX
SHALL SOLICIT JANSSEN’S ADVICE AND REVIEW OF THE NATURE AND TEXT OF SUCH PATENT
APPLICATIONS AND IMPORTANT PROSECUTION MATTERS RELATED THERETO IN REASONABLY
SUFFICIENT TIME PRIOR TO FILING THEREOF, AND VERTEX SHALL CONSIDER JANSSEN’S
COMMENTS RELATED THERETO.


 


10.2     FILING, PROSECUTION AND MAINTENANCE OF JOINT PATENT RIGHTS. IN RESPECT
OF ANY JOINT INFORMATION AND INVENTIONS, THE PARTIES SHALL AGREE, WITHOUT
PREJUDICE TO OWNERSHIP, WHICH PARTY SHALL HAVE THE RIGHT AND/OR OBLIGATION TO
PREPARE AND FILE A PRIORITY PATENT APPLICATION, AND PROSECUTE SUCH
APPLICATION(S) AND MAINTAIN ANY PATENTS DERIVED THEREFROM, WITH THE PARTIES
EQUALLY SHARING THE PATENT COSTS FOR THE PREPARATION, FILING, PROSECUTION AND
MAINTENANCE OF SUCH PRIORITY PATENT APPLICATION. SHOULD THE AGREED-UPON PARTY
ELECT NOT TO PREPARE AND/OR FILE ANY SUCH PATENT APPLICATION, IT SHALL (I)
PROVIDE THE OTHER PARTY WITH WRITTEN NOTICE AS SOON AS REASONABLY POSSIBLE AFTER
MAKING SUCH ELECTION BUT IN ANY EVENT NO LATER THAN [***] BEFORE THE OTHER PARTY
WOULD BE FACED WITH A POSSIBLE LOSS OF RIGHTS, (II)

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

34

--------------------------------------------------------------------------------


 


GIVE THE OTHER PARTY THE RIGHT, AT THE OTHER PARTY’S DISCRETION AND SOLE
EXPENSE, TO PREPARE AND FILE THE PRIORITY APPLICATION(S), AND (III) OFFER
REASONABLE ASSISTANCE IN CONNECTION WITH SUCH PREPARATION AND FILING [***]  THE
OTHER PARTY, AT ITS DISCRETION AND COST, MAY PROSECUTE SUCH APPLICATION(S) AND
MAINTAIN ANY PATENTS DERIVED THEREFROM.


 


10.3     OPTION TO PROSECUTE AND MAINTAIN PATENTS.


 


10.3.1     VERTEX SHALL GIVE NOTICE TO JANSSEN OF ANY DESIRE TO CEASE
PROSECUTION AND/OR MAINTENANCE OF VERTEX PATENT RIGHTS OR JOINT PATENT RIGHTS ON
A COUNTRY-BY-COUNTRY BASIS IN THE TERRITORY AND, IN SUCH CASE, SHALL PERMIT
JANSSEN, AT ITS SOLE DISCRETION, TO CONTINUE PROSECUTION OR MAINTENANCE OF SUCH
VERTEX PATENT RIGHTS [***]. IF JANSSEN ELECTS TO CONTINUE PROSECUTION OR
MAINTENANCE OR TO FILE BASED ON VERTEX’S ELECTION NOT TO FILE PURSUANT TO THIS
SECTION 10.3, VERTEX SHALL EXECUTE SUCH DOCUMENTS AND PERFORM SUCH ACTS AT [***]
EXPENSE AS MAY BE REASONABLY NECESSARY TO ALLOW JANSSEN TO INITIATE OR CONTINUE
SUCH FILING, PROSECUTION OR MAINTENANCE.


 


10.3.2     JANSSEN SHALL GIVE NOTICE TO VERTEX OF ANY DESIRE TO CEASE
PROSECUTION AND/OR MAINTENANCE OF JANSSEN PATENT RIGHTS OR JOINT PATENT RIGHTS
IN ANY COUNTRY AND, IN SUCH CASE, SHALL PERMIT VERTEX AT ITS SOLE DISCRETION, TO
CONTINUE PROSECUTION OR MAINTENANCE OF SUCH JANSSEN PATENT RIGHTS [***]. IF
VERTEX ELECTS TO CONTINUE PROSECUTION OR MAINTENANCE OR TO FILE BASED ON
JANSSEN’S ELECTION NOT TO FILE PURSUANT TO THIS SECTION 10.3, JANSSEN SHALL
EXECUTE SUCH DOCUMENTS AND PERFORM SUCH ACTS AT [***] EXPENSE AS MAY BE
REASONABLY NECESSARY TO ALLOW VERTEX TO INITIATE OR CONTINUE SUCH FILING,
PROSECUTION OR MAINTENANCE.


 


10.4     INTERFERENCE, OPPOSITION, RE-EXAMINATION AND RE-ISSUE.


 


10.4.1     VERTEX SHALL PROMPTLY, BUT IN ANY CASE WITHIN [***] OF LEARNING OF
SUCH EVENT, INFORM JANSSEN OF ANY REQUEST FOR, OR FILING OR DECLARATION OF, ANY
INTERFERENCE, OPPOSITION, OR RE-EXAMINATION BY A THIRD PARTY RELATING TO VERTEX
PATENT RIGHTS OR JOINT PATENT RIGHTS FOR WHICH VERTEX IS RESPONSIBLE, IN THE
TERRITORY. JANSSEN AND VERTEX SHALL THEREAFTER CONSULT AND COOPERATE FULLY TO
DETERMINE A COURSE OF ACTION WITH RESPECT TO ANY SUCH PROCEEDING. JANSSEN SHALL
HAVE THE RIGHT TO REVIEW AND APPROVE ANY SUBMISSION TO BE MADE IN CONNECTION
WITH SUCH PROCEEDING.


 


10.4.2     VERTEX SHALL NOT INITIATE ANY RE-EXAMINATION, INTERFERENCE OR
RE-ISSUE PROCEEDING RELATING TO VERTEX PATENT RIGHTS OR JOINT PATENT RIGHTS IN
THE TERRITORY WITHOUT THE PRIOR WRITTEN CONSENT OF JANSSEN, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD.


 


10.4.3     IN CONNECTION WITH ANY INTERFERENCE, OPPOSITION, RE-ISSUE, OR
RE-EXAMINATION PROCEEDING RELATING TO VERTEX PATENT RIGHTS OR JOINT PATENT
RIGHTS IN THE TERRITORY, JANSSEN AND VERTEX WILL COOPERATE FULLY AND WILL
PROVIDE EACH OTHER WITH ANY INFORMATION OR ASSISTANCE THAT EITHER MAY REASONABLY
REQUEST. VERTEX SHALL KEEP JANSSEN INFORMED OF DEVELOPMENTS IN ANY SUCH ACTION
OR PROCEEDING, INCLUDING, TO THE EXTENT PERMISSIBLE BY LAW, CONSULTATION AND
APPROVAL OF ANY SETTLEMENT, THE STATUS OF ANY SETTLEMENT NEGOTIATIONS AND THE
TERMS OF ANY OFFER RELATED THERETO.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

35

--------------------------------------------------------------------------------


 


10.4.4     THE EXPENSE OF ANY INTERFERENCE, RE-EXAMINATION OR RE-ISSUE
PROCEEDING, AND THE EXPENSE OF ANY OPPOSITION OR SIMILAR TWO-PARTY PROCEEDING
CONDUCTED UNDER RULES OF THE U.S. PATENT AND TRADEMARK OFFICE, OR ANY COMPARABLE
FOREIGN AUTHORITY SHALL, UNLESS AGREED OTHERWISE, [***]

 


10.5     ENFORCEMENT AND DEFENSE.

 


10.5.1     EACH PARTY SHALL PROMPTLY GIVE THE OTHER PARTY NOTICE OF (I) ANY
INFRINGEMENT OF VERTEX PATENT RIGHTS, JANSSEN PATENT RIGHTS OR JOINT PATENT
RIGHTS, OR (II) ANY MISAPPROPRIATION OR MISUSE OF VERTEX KNOW-HOW OR JANSSEN
KNOW-HOW, THAT MAY COME TO THE FIRST PARTY’S ATTENTION. JANSSEN AND VERTEX SHALL
THEREAFTER CONSULT AND COOPERATE FULLY TO DETERMINE A COURSE OF ACTION,
INCLUDING BUT NOT LIMITED TO THE COMMENCEMENT OF LEGAL ACTION BY EITHER OR BOTH
JANSSEN AND VERTEX, TO TERMINATE ANY INFRINGEMENT OF VERTEX PATENT RIGHTS,
JANSSEN PATENT RIGHTS OR JOINT PATENT RIGHTS OR ANY MISAPPROPRIATION OR MISUSE
OF VERTEX KNOW-HOW OR JANSSEN KNOW-HOW, IN THE TERRITORY. VERTEX, UPON NOTICE TO
JANSSEN, SHALL HAVE THE FIRST RIGHT TO INITIATE AND PROSECUTE ANY SUCH LEGAL
ACTION IN THE NAME OF VERTEX AND JANSSEN, OR TO CONTROL THE DEFENSE OF ANY
DECLARATORY JUDGMENT ACTION, RELATING TO VERTEX PATENT RIGHTS, JOINT PATENT
RIGHTS OR VERTEX KNOW-HOW IN THE TERRITORY. JANSSEN, UPON NOTICE TO VERTEX,
SHALL HAVE THE FIRST RIGHT TO INITIATE AND PROSECUTE ANY SUCH LEGAL ACTION IN
THE NAME OF JANSSEN AND VERTEX, OR TO CONTROL THE DEFENSE OF ANY DECLARATORY
JUDGMENT ACTION, RELATING TO JANSSEN PATENT RIGHTS OR JANSSEN KNOW-HOW IN THE
TERRITORY. [***]  EACH PARTY SHALL PROMPTLY INFORM THE OTHER PARTY IF IT ELECTS
NOT TO EXERCISE ITS FIRST RIGHT AS DESCRIBED ABOVE AND THE OTHER PARTY SHALL
THEREAFTER HAVE THE RIGHT TO EITHER INITIATE AND PROSECUTE SUCH ACTION OR TO
CONTROL THE DEFENSE OF SUCH DECLARATORY JUDGMENT ACTION IN ITS NAME OF AND, IF
NECESSARY, THE NAME OF THE FIRST PARTY. EACH PARTY SHALL HAVE THE RIGHT TO BE
REPRESENTED BY COUNSEL OF ITS OWN CHOICE [***]


 


10.5.2     FOR ANY ACTION TO TERMINATE ANY INFRINGEMENT OF VERTEX PATENT RIGHTS,
JANSSEN PATENT RIGHTS OR JOINT PATENT RIGHTS OR ANY MISAPPROPRIATION OR MISUSE
OF VERTEX KNOW-HOW OR JANSSEN KNOW-HOW, AS PERMITTED IN ACCORDANCE WITH SECTION
10.5.1, IN THE EVENT THAT THE PARTY INITIATING THE ACTION IS UNABLE TO INITIATE
OR PROSECUTE SUCH ACTION SOLELY IN ITS OWN NAME, THE OTHER PARTY WILL JOIN SUCH
ACTION VOLUNTARILY AND WILL EXECUTE AND CAUSE ITS AFFILIATES TO EXECUTE ALL
DOCUMENTS NECESSARY FOR THE FIRST PARTY TO INITIATE LITIGATION TO PROSECUTE AND
MAINTAIN SUCH ACTION. IN CONNECTION WITH ANY SUCH ACTION, JANSSEN AND VERTEX
WILL COOPERATE FULLY AND WILL PROVIDE EACH OTHER WITH ANY INFORMATION OR
ASSISTANCE THAT EITHER MAY REASONABLY REQUEST. EACH PARTY SHALL KEEP THE OTHER
INFORMED OF DEVELOPMENTS IN ANY SUCH ACTION OR PROCEEDING, INCLUDING, TO THE
EXTENT PERMISSIBLE BY LAW, THE CONSULTATION AND APPROVAL OF ANY SETTLEMENT
NEGOTIATIONS AND THE TERMS OF ANY OFFER RELATED THERETO.


 


10.5.3     ANY RECOVERY OBTAINED BY EITHER OR BOTH JANSSEN AND VERTEX IN
CONNECTION WITH OR AS A RESULT OF ANY ACTION CONTEMPLATED BY THIS SECTION,
WHETHER BY SETTLEMENT OR OTHERWISE, SHALL BE SHARED IN ORDER AS FOLLOWS:


 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

36

--------------------------------------------------------------------------------


 

[***]

 


10.5.4     VERTEX SHALL INFORM JANSSEN OF ANY CERTIFICATION REGARDING ANY VERTEX
PATENT RIGHTS IT HAS RECEIVED PURSUANT TO EITHER 21 U.S.C. §§355(B)(2)(A)(IV) OR
(J)(2)(A)(VII)(IV) OR ITS SUCCESSOR PROVISIONS OR ANY SIMILAR PROVISIONS IN A
COUNTRY IN THE TERRITORY AND SHALL PROVIDE JANSSEN WITH A COPY OF SUCH
CERTIFICATION [***] VERTEX’S AND JANSSEN’S RIGHTS WITH RESPECT TO THE INITIATION
AND PROSECUTION OF ANY LEGAL ACTION AS A RESULT OF SUCH CERTIFICATION OR ANY
RECOVERY OBTAINED AS A RESULT OF SUCH LEGAL ACTION SHALL BE AS DEFINED IN
SUBSECTIONS 10.5.1 THROUGH 10.5.4; PROVIDED, HOWEVER, THAT VERTEX SHALL HAVE THE
FIRST RIGHT TO INITIATE AND PROSECUTE ANY ACTION AND SHALL INFORM JANSSEN OF
SUCH DECISION [***], IN THE CASE OF CERTIFICATION REGARDING ANY VERTEX PATENT
RIGHTS IT HAS RECEIVED PURSUANT TO EITHER 21 U.S.C. §§355(B)(2)(A)(IV) OR
(J)(2)(A)(VII)(IV), OR WITHIN A SIMILARLY APPROPRIATE TIME IN THE CASE OF
CERTIFICATIONS OR THE LIKE IN COUNTRIES OUTSIDE OF THE UNITED STATES, OF RECEIPT
OF THE CERTIFICATION, AFTER WHICH TIME JANSSEN SHALL HAVE THE RIGHT TO INITIATE
AND PROSECUTE SUCH ACTION.


 


10.6     PATENT TERM RESTORATION. VERTEX SHALL BE RESPONSIBLE FOR OBTAINING
PATENT TERM RESTORATION OR SUPPLEMENTAL PROTECTION CERTIFICATES OR THEIR
EQUIVALENTS IN ANY COUNTRY IN THE TERRITORY WHERE APPLICABLE TO VERTEX PATENT
RIGHTS AND JOINT PATENT RIGHTS. JANSSEN SHALL BE RESPONSIBLE FOR OBTAINING
PATENT TERM RESTORATION OR SUPPLEMENTAL PROTECTION CERTIFICATES OR THEIR
EQUIVALENTS IN ANY COUNTRY IN THE TERRITORY WHERE APPLICABLE TO JANSSEN PATENT
RIGHTS. THE PARTIES HERETO SHALL COOPERATE WITH EACH OTHER IN OBTAINING PATENT
TERM RESTORATION OR SUPPLEMENTAL PROTECTION CERTIFICATES OR THEIR EQUIVALENTS IN
ANY COUNTRY IN THE TERRITORY WHERE APPLICABLE TO VERTEX PATENT RIGHTS, JANSSEN
PATENT RIGHTS AND JOINT PATENT RIGHTS. IN THE EVENT THAT ELECTIONS WITH RESPECT
TO OBTAINING SUCH PATENT TERM RESTORATION ARE TO BE MADE, VERTEX SHALL HAVE THE
RIGHT TO MAKE THE ELECTION WITH RESPECT TO VERTEX PATENT RIGHTS AND JOINT PATENT
RIGHTS AND JANSSEN SHALL HAVE THE RIGHT TO MAKE THE ELECTION WITH RESPECT TO
JANSSEN PATENT RIGHTS.


 


10.7     THIRD PARTY CLAIMS.


 


10.7.1     WITHOUT PREJUDICE TO SECTION 12.3.2, IF ANY ACTION, SUIT OR
PROCEEDING IS BROUGHT AGAINST JANSSEN OR VERTEX OR ANY AFFILIATE OR SUBLICENSEE
OF EITHER PARTY ALLEGING THE INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
A THIRD PARTY BY REASON OF THE DISCOVERY, DEVELOPMENT, MANUFACTURE, USE, SALE,
IMPORTATION OR OFFER FOR SALE OF A PRODUCT CANDIDATE OR PRODUCT IN THE
TERRITORY, JANSSEN SHALL HAVE THE SOLE RIGHT BUT NOT THE OBLIGATION TO DEFEND
ITSELF AND VERTEX IN SUCH ACTION, SUIT OR PROCEEDING [***]  THE PARTIES SHALL
COOPERATE WITH EACH OTHER IN ANY DEFENSE OF ANY SUCH SUIT, ACTION OR PROCEEDING.
THE PARTIES WILL GIVE EACH OTHER PROMPT WRITTEN NOTICE OF THE COMMENCEMENT OF
ANY SUCH SUIT, ACTION OR PROCEEDING, OR RECEIPT OF ANY CLAIM OF INFRINGEMENT,
AND WILL FURNISH EACH OTHER A COPY OF EACH COMMUNICATION RELATING TO THE ALLEGED
INFRINGEMENT. WITHOUT REGARD TO WHICH PARTY DEFENDS AN INFRINGEMENT CLAIM UNDER
THIS SECTION 10.7, ALL DAMAGES (INCLUDING ALL REASONABLE COSTS AND EXPENSES
ASSOCIATED WITH ANY DEFENSE OF A CLAIM HEREUNDER) ASSOCIATED WITH ANY SUCH
INFRINGEMENT CLAIM IN THE TERRITORY SHALL BE BORNE EQUALLY BY THE PARTIES.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

37

--------------------------------------------------------------------------------


 


10.7.2     NEITHER PARTY SHALL COMPROMISE, LITIGATE, SETTLE OR OTHERWISE DISPOSE
OF ANY SUCH SUIT, ACTION OR PROCEEDING WITHOUT THE OTHER PARTY’S ADVICE AND
PRIOR CONSENT, PROVIDED THAT THE PARTY NOT HAVING THE RIGHT TO DEFEND THE SUIT
SHALL NOT UNREASONABLY WITHHOLD ITS CONSENT TO ANY SETTLEMENT WHICH DOES NOT
HAVE A MATERIAL ADVERSE EFFECT ON ITS RIGHTS, OBLIGATIONS OR BENEFITS, EITHER
UNDER THIS AGREEMENT OR OTHERWISE. NOTWITHSTANDING THE FOREGOING, IF JANSSEN
DECIDES TO SEEK A LICENSE, AND VERTEX ELECTS NOT TO SEEK SUCH LICENSE, JANSSEN
MAY SEEK TO OBTAIN SUCH LICENSE FOR ITS BENEFIT [***] PROVIDED THAT THE TERMS
AND CONDITIONS OF SUCH LICENSE DO NOT INCLUDE AN ADMISSION OF INVALIDITY OF ANY
VERTEX PATENT RIGHTS OR JOINT PATENT RIGHTS, OR RESTRICT VERTEX’S ABILITY TO
CHALLENGE OR LITIGATE THE VALIDITY OR APPLICABILITY OF ANY INTELLECTUAL PROPERTY
TO WHICH THE LICENSE RELATES.


 


10.7.3     THE PARTY FIRST HAVING ACTUAL NOTICE OF ANY CLAIM, ACTION OR
PROCEEDING REFERENCED IN SECTION 10.7.1 ABOVE SHALL PROMPTLY NOTIFY THE OTHER
PARTY IN WRITING, SETTING FORTH IN REASONABLE DETAIL, TO ITS KNOWLEDGE, THE
FACTS RELATED TO ANY SUCH CLAIM, ACTION OR PROCEEDING. THE PARTIES SHALL
PROMPTLY DISCUSS PROPOSED RESPONSES TO ANY SUCH MATTERS.


 


10.8     TRADEMARKS. JANSSEN SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO USE
VERTEX’ TRADEMARKS TO MARKET AND PROMOTE THE PRODUCT IN ITS TERRITORY, SUBJECT
TO THE PROVISIONS OF THE LICENSE TO BE PROVIDED UNDER SECTION 7.6 HEREOF.
JANSSEN MAY, HOWEVER, SELECT ALL TRADEMARKS WHICH IT EMPLOYS IN CONNECTION WITH
PRODUCT IN THE TERRITORY, AND SUBJECT TO THE FOLLOWING SENTENCE, SHALL OWN AND
CONTROL, AND SHALL BE RESPONSIBLE FOR REGISTRATION AND MAINTENANCE OF ALL SUCH
TRADEMARKS. IN THE EVENT JANSSEN SELECTS A PRODUCT TRADEMARK FOR ANY COUNTRY IN
THE TERRITORY THAT IS THE SAME AS THE PRODUCT TRADEMARK SELECTED BY VERTEX FOR
USE IN THE UNITED STATES, VERTEX WILL OWN THE RELATED TRADEMARK AND WILL PROVIDE
JANSSEN WITH A LICENSE AS PROVIDED IN SECTION 7.6 OF THIS AGREEMENT TO USE THAT
TRADEMARK IN THE TERRITORY. [***]  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS A GRANT OF RIGHTS, BY LICENSE OR OTHERWISE, TO VERTEX TO USE ANY TRADEMARKS
OWNED BY JANSSEN FOR ANY PURPOSE, EXCEPT AS MIGHT OTHERWISE BE PERMITTED UNDER
APPLICABLE LAW OR AS PROVIDED IN ARTICLE 13 HEREOF IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT BY VERTEX WITH CAUSE OR BY JANSSEN WITHOUT CAUSE.


 


ARTICLE 11 -CONFIDENTIALITY, PUBLICATION AND PUBLICITY


 


11.1     NONDISCLOSURE OBLIGATION. ALL INFORMATION DISCLOSED BY ONE PARTY TO THE
OTHER PARTY SHALL BE MAINTAINED IN CONFIDENCE BY THE RECEIVING PARTY AND SHALL
NOT BE DISCLOSED TO A THIRD PARTY OR USED FOR ANY PURPOSE EXCEPT AS SET FORTH
HEREIN WITHOUT THE PRIOR WRITTEN CONSENT OF THE DISCLOSING PARTY, EXCEPT TO THE
EXTENT THAT SUCH INFORMATION:


 


11.1.1     IS KNOWN BY THE RECEIVING PARTY AT THE TIME OF ITS RECEIPT, AND NOT
THROUGH A PRIOR DISCLOSURE BY THE DISCLOSING PARTY, AS DOCUMENTED BY THE
RECEIVING PARTY’S CONTEMPORANEOUS BUSINESS RECORDS;


 


11.1.2     IS IN THE PUBLIC DOMAIN THROUGH NO BREACH OF THIS AGREEMENT BY THE
RECEIVING PARTY;

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

38

--------------------------------------------------------------------------------


 


11.1.3     IS SUBSEQUENTLY DISCLOSED TO THE RECEIVING PARTY BY A THIRD PARTY WHO
MAY LAWFULLY MAKE SUCH DISCLOSURE AND IS NOT TO THE BEST OF THE RECEIVING
PARTY’S KNOWLEDGE UNDER AN OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING
PARTY;


 


11.1.4     IS DEVELOPED BY THE RECEIVING PARTY INDEPENDENTLY OF INFORMATION
RECEIVED FROM THE DISCLOSING PARTY, AS DOCUMENTED BY THE RECEIVING PARTY’S
CONTEMPORANEOUS BUSINESS RECORDS;


 


11.1.5     IS DISCLOSED TO GOVERNMENTAL OR OTHER REGULATORY AGENCIES TO COMPLY
WITH APPLICABLE LAW OR REGULATIONS, PROVIDED THE RECEIVING PARTY PROVIDES TO THE
DISCLOSING PARTY PROMPT PRIOR WRITTEN NOTICE OF ITS OBLIGATION TO MAKE SUCH
DISCLOSURE AND TAKES REASONABLE AND LAWFUL ACTIONS TO AVOID OR MINIMIZE THE
DEGREE OF SUCH DISCLOSURE; OR


 


11.1.6     IS DEEMED NECESSARY BY THE RECEIVING PARTY IN THE REASONABLE EXERCISE
OF ITS JUDGMENT TO BE DISCLOSED TO RELATED PARTIES, AGENTS OR CONSULTANTS, TO
THE EXTENT THE RECEIVING PARTY DEEMS NECESSARY OR ADVISABLE, IN CONNECTION WITH
THE DEVELOPMENT, MANUFACTURING AND/OR COMMERCIALIZATION OF A PRODUCT OR PRODUCT
CANDIDATE (OR FOR SUCH ENTITIES TO DETERMINE THEIR INTEREST IN PERFORMING SUCH
ACTIVITIES) IN ACCORDANCE WITH THIS AGREEMENT, ON THE CONDITION THAT ANY SUCH
THIRD PARTIES AGREE TO BE BOUND BY CONFIDENTIALITY AND NON-USE OBLIGATIONS THAT
ARE NO LESS STRINGENT THAN THOSE CONFIDENTIALITY AND NON-USE PROVISIONS
CONTAINED IN THIS AGREEMENT.


 

A combination consisting of multiple components shall not be deemed to fall
within the foregoing exclusions merely because one or more individual components
of that disclosure are published or available to the general public or in the
rightful possession of the receiving Party, unless the combination itself is
published or available to the general public or otherwise falls within one of
the foregoing exclusions.

 

If a Party is required by judicial or administrative process to disclose
Information that is subject to the non-disclosure provisions of this Section
11.1, such Party shall promptly inform the other Party of the disclosure that is
being sought in order to provide the other Party an opportunity to challenge or
limit the disclosure obligations. Information that is disclosed by judicial or
administrative process shall remain otherwise subject to the confidentiality and
non-use provisions of this Section 11.1, and the receiving Party shall cooperate
with any reasonable attempts of the disclosing Party to limit any such
disclosure required by law, including without limitation by way of obtaining an
order of confidentiality, to ensure the continued confidential treatment of such
Information.

 

The confidential and non-use obligations of this Section 11.1 shall survive the
termination or expiration of this Agreement.

 


11.2     EMPLOYEE, CONSULTANT AND ADVISOR OBLIGATIONS. EACH PARTY AGREES THAT IT
AND ITS AFFILIATES SHALL PROVIDE OR PERMIT ACCESS TO INFORMATION RECEIVED FROM
THE OTHER PARTY AND SUCH PARTY’S AFFILIATES AND REPRESENTATIVES ONLY TO THE
RECEIVING PARTY’S EMPLOYEES, CONSULTANTS, PERMITTED SUBLICENSEES AND
SUBCONTRACTORS, AND TO THE EMPLOYEES, CONSULTANTS, PERMITTED SUBLICENSEES AND
SUBCONTRACTORS OF THE RECEIVING PARTY’S AFFILIATES, WHO IN SUCH PARTY’S
REASONABLE JUDGMENT HAVE A NEED TO KNOW SUCH INFORMATION TO ASSIST THE RECEIVING
PARTY WITH THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT AND WHO ARE SUBJECT TO

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

39

--------------------------------------------------------------------------------


 


OBLIGATIONS OF CONFIDENTIALITY AND NON-USE WITH RESPECT TO SUCH INFORMATION NO
LESS RESTRICTIVE THAN THE OBLIGATIONS OF CONFIDENTIALITY AND NON-USE OF THE
RECEIVING PARTY PURSUANT TO SECTION 11.1; PROVIDED THAT EACH PARTY SHALL REMAIN
RESPONSIBLE FOR ANY FAILURE BY ITS AFFILIATES, AND ITS AND ITS AFFILIATES’
RESPECTIVE EMPLOYEES, CONSULTANTS, PERMITTED SUBCONTRACTORS AND SUBLICENSEES, TO
TREAT SUCH INFORMATION AS REQUIRED UNDER SECTION 11.1 (AS IF SUCH AFFILIATES,
EMPLOYEES, CONSULTANTS, PERMITTED SUBCONTRACTORS AND SUBLICENSEES WERE PARTIES
DIRECTLY BOUND TO THE REQUIREMENTS OF SECTION 11.1).


 


11.3     PUBLICATION. EACH OF JANSSEN AND VERTEX RESERVES THE RIGHT TO PUBLISH
OR PUBLICLY PRESENT THE RESULTS (THE “RESULTS”) OF THE DEVELOPMENT PROGRAM,
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS. THE PARTY PROPOSING TO PUBLISH OR
PUBLICLY PRESENT THE RESULTS (THE “PUBLISHING PARTY”) WILL SUBMIT A DRAFT OF ANY
PROPOSED MANUSCRIPT, ABSTRACT OR SPEECH TO THE OTHER PARTY (THE “NON-PUBLISHING
PARTY”) FOR COMMENTS [***] PRIOR TO SUBMISSION FOR PUBLICATION OR ORAL
PRESENTATION. THE NON-PUBLISHING PARTY SHALL NOTIFY THE PUBLISHING PARTY IN
WRITING [***] OF RECEIPT OF SUCH DRAFT WHETHER SUCH DRAFT CONTAINS (I)
INFORMATION OF THE NON-PUBLISHING PARTY WHICH IT CONSIDERS TO BE CONFIDENTIAL
UNDER THE PROVISIONS OF SECTION 11.1 HEREOF, (II) INFORMATION THAT IF PUBLISHED
WOULD HAVE AN ADVERSE EFFECT ON A PATENT APPLICATION COVERING THE SUBJECT MATTER
OF THIS AGREEMENT, OR (III) INFORMATION THAT THE NON-PUBLISHING PARTY REASONABLY
BELIEVES WOULD BE LIKELY TO HAVE A MATERIAL ADVERSE IMPACT ON THE DEVELOPMENT,
MANUFACTURE OR COMMERCIALIZATION OF A PRODUCT CANDIDATE OR PRODUCT. IN ANY SUCH
NOTIFICATION, THE NON-PUBLISHING PARTY SHALL INDICATE WITH SPECIFICITY ITS
SUGGESTIONS REGARDING THE MANNER AND DEGREE TO WHICH THE PUBLISHING PARTY MAY
DISCLOSE SUCH INFORMATION. IN THE CASE OF ITEM (I) ABOVE, NO PARTY MAY PUBLISH
INFORMATION OF THE OTHER PARTY WITHOUT ITS CONSENT IN VIOLATION OF SECTION 11.1
OF THIS AGREEMENT. IN THE CASE OF ITEM (II) ABOVE, THE NON-PUBLISHING PARTY MAY
REQUEST A DELAY AND THE PUBLISHING PARTY SHALL DELAY SUCH PUBLICATION OR
PRESENTATION, FOR A PERIOD [***], TO PERMIT THE TIMELY PREPARATION AND FILING OF
A PATENT APPLICATION OR AN APPLICATION FOR A CERTIFICATE OF INVENTION COVERING
THE INFORMATION AT ISSUE. IN THE CASE OF ITEM (III) ABOVE, IF THE PUBLISHING
PARTY SHALL DISAGREE WITH THE NON-PUBLISHING PARTY’S ASSESSMENT OF THE IMPACT OF
THE PUBLICATION OR PRESENTATION, THEN THE ISSUE SHALL BE REFERRED BY THE
PUBLISHING PARTY TO THE JSC FOR RESOLUTION, OR IF THERE IS NO JSC AT THE TIME OF
REFERRAL, THEN TO THE PARTIES’ RESPECTIVE CHIEF EXECUTIVE OFFICERS FOR
DISCUSSION AND RESOLUTION. THE DECISION OF THE JSC OR THE CHIEF EXECUTIVE
OFFICERS, IF THE REFERRAL IS MADE TO THEM, SHALL BE FINAL, PROVIDED THAT SUCH
DECISION SHALL ALWAYS BE SUBJECT TO THE CONFIDENTIALITY PROVISIONS OF SECTION
11.1 HEREOF AND SHALL BE MADE WITH REASONABLE REGARD FOR THE INTERESTS OF THE
NON-PUBLISHING PARTY AND PROVIDED FURTHER THAT NO DECISION SHALL BE MADE TO
PUBLISH OR PRESENT INFORMATION IF THE PUBLICATION OR PRESENTATION WOULD HAVE A
MATERIAL ADVERSE EFFECT ON THE COMMERCIAL PROSPECTS OF ANY PRODUCT CANDIDATE OR
PRODUCT. THE PARTIES AGREE THAT AUTHORSHIP OF ANY PUBLICATION OR PRESENTATION
WILL BE DETERMINED BASED ON THE CUSTOMARY STANDARDS THEN BEING APPLIED IN THE
RELEVANT SCIENTIFIC JOURNAL OR CONFERENCE. THE PARTIES WILL REQUIRE ANY AGENTS
CONDUCTING THE DEVELOPMENT PROGRAM ON THEIR BEHALF TO COMPLY WITH PUBLICATION
AND PRESENTATION RESTRICTIONS COMPARABLE TO THOSE SET FORTH HEREIN. THE FORGOING
PROVISIONS SHALL NOT BE INTERPRETED TO PREVENT THE PUBLICATION BY A PARTY OF
INFORMATION REQUIRED BY LAW TO BE PUBLISHED BY THAT PARTY.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

40

--------------------------------------------------------------------------------


 

This Section 11.3 shall terminate with the termination of this Agreement, but
the provisions of Section 11.1 hereof shall continue to govern the disclosure by
one Party, whether by publication or otherwise, of Information of the other.

 


11.4     PUBLICITY/USE OF NAMES. PRIOR TO THE EFFECTIVE DATE, THE PARTIES SHALL
AGREE UPON THE TIMING AND CONTENT OF AN INITIAL PRESS RELEASE RELATING TO THE
EXECUTION OF THIS AGREEMENT AND ITS TERMS. EXCEPT TO THE EXTENT ALREADY
DISCLOSED IN THAT INITIAL PRESS RELEASE, NO DISCLOSURE OF THE EXISTENCE OF THIS
AGREEMENT OR ITS TERMS MAY BE MADE BY EITHER PARTY, AND NO PARTY SHALL USE THE
NAME, TRADEMARK, TRADE NAME OR LOGO OF THE OTHER PARTY OR ITS EMPLOYEES IN ANY
PUBLICITY, NEWS RELEASE OR PROMOTIONAL MATERIALS RELATING TO THIS AGREEMENT OR
ITS SUBJECT MATTER, WITHOUT THE PRIOR EXPRESS WRITTEN PERMISSION OF THE OTHER
PARTY, EXCEPT AS PERMITTED BY THIS AGREEMENT OR AS MAY BE REQUIRED BY APPLICABLE
LAWS, REGULATIONS, OR JUDICIAL ORDER. THE PARTY DESIRING TO MAKE ANY SUCH PUBLIC
ANNOUNCEMENT SHALL PROVIDE THE OTHER PARTY WITH A WRITTEN COPY OF THE PROPOSED
ANNOUNCEMENT SUFFICIENTLY IN ADVANCE OF THE PUBLIC RELEASE TO ALLOW SUCH OTHER
PARTY TO COMMENT UPON SUCH ANNOUNCEMENT, PRIOR TO ITS RELEASE.


 

In addition to the foregoing restrictions on public disclosure, if either Party
concludes that a copy of this Agreement must be filed with a securities exchange
or regulatory or governmental body to which that Party is subject, wherever
situated, such Party shall provide the other Party with a copy of this Agreement
showing any sections as to which the filing Party proposes to request
confidential treatment, will provide the other Party with an opportunity and a
reasonable time period to comment on any such proposal and to suggest additional
portions of the Agreement for confidential treatment and will take such Party’s
comments into consideration before filing the Agreement. If the filing Party
disagrees with the other Party’s additional confidential treatment request, the
Parties shall attempt in good faith to discuss the matter before the Agreement
is filed.

 


ARTICLE 12 -REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION


 


12.1     REPRESENTATIONS AND WARRANTIES OF VERTEX. VERTEX, FOR ITSELF AND ITS
AFFILIATES, REPRESENTS AND WARRANTS TO JANSSEN THAT, AS OF THE EFFECTIVE DATE:


 


12.1.1     AUTHORIZATION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
VERTEX AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF VERTEX, ENFORCEABLE
AGAINST VERTEX IN ACCORDANCE WITH ITS TERMS EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY
AND BY GENERAL EQUITABLE PRINCIPLES. THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF
VERTEX, ITS OFFICERS AND DIRECTORS.


 


12.1.2     INTELLECTUAL PROPERTY. THE VERTEX PATENT RIGHTS ARE EXISTING AND, TO
VERTEX’S KNOWLEDGE, THE PATENTS IN VERTEX PATENT RIGHTS ARE NOT INVALID OR
UNENFORCEABLE. VERTEX HAS DISCLOSED TO JANSSEN ALL PATENT APPLICATIONS AND
ISSUED PATENTS COMPRISING THE VERTEX PATENT RIGHTS, AND ALL PROSECUTION HISTORY
RELATING THERETO, WHICH PATENT APPLICATIONS AND ISSUED PATENTS ARE LISTED IN
SCHEDULE 1.116. EXCEPT FOR [***], VERTEX HAS FULL RIGHT AND

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

41

--------------------------------------------------------------------------------


 


INTEREST IN ALL VERTEX KNOW-HOW AND VERTEX PATENT RIGHTS. VERTEX HAS NOT GRANTED
ANY RIGHT, TITLE OR INTEREST IN OR TO ANY VERTEX KNOW-HOW OR VERTEX PATENT
RIGHTS THAT ARE INCONSISTENT WITH THE RIGHTS, LICENSES AND INTERESTS GRANTED
UNDER THE TERMS OF THIS AGREEMENT.


 


12.1.3     ENCUMBRANCES. TO VERTEX’S KNOWLEDGE,VERTEX PATENT RIGHTS ARE FREE OF
ANY LIENS, CHARGES AND ENCUMBRANCES.


 


12.1.4     MITSUBISHI. VERTEX HAS THE RIGHT TO SUBLICENSE TO JANSSEN HEREUNDER
ANY RIGHTS TO KNOW-HOW OR PATENTS THAT IT OBTAINS FROM MITSUBISHI PHARMA
CORPORATION UNDER ITS EXISTING AGREEMENT WITH MITSUBISHI IN CONNECTION WITH
PRODUCTS INCORPORATING VX-950.


 


12.1.5     GOVERNMENT FUNDING. VERTEX IS NOT A PARTY TO ANY AGREEMENT WITH THE
U.S. FEDERAL GOVERNMENT OR AN AGENCY THEREOF PURSUANT TO WHICH THE U.S. FEDERAL
GOVERNMENT OR SUCH AGENCY PROVIDED FUNDING FOR THE DEVELOPMENT OF THE COMPOUND
OR PRODUCT.


 


12.1.6     NO THIRD PARTY PATENTS. TO VERTEX’S KNOWLEDGE, NO THIRD PARTY RIGHT
OR PATENT WOULD NECESSARILY BE INFRINGED BY THE DEVELOPMENT, MANUFACTURE, USE OR
COMMERCIALIZATION OF VX-950 PURSUANT TO THIS AGREEMENT, AND VERTEX IS NOT AWARE
OF ANY PENDING PATENT APPLICATION THAT, IF ISSUED, WOULD NECESSARILY BE
INFRINGED BY THE DEVELOPMENT, MANUFACTURE, USE OR COMMERCIALIZATION OF VX-950
PURSUANT TO THIS AGREEMENT.


 


12.1.7     NO INTERFERENCE. THE VERTEX PATENT RIGHTS ARE NOT THE SUBJECT OF ANY
INTERFERENCE PROCEEDING KNOWN TO VERTEX, AND VERTEX IS NOT AWARE OF ANY PENDING
OR THREATENED ACTION, SUIT, PROCEEDING OR CLAIM BY A THIRD PARTY CHALLENGING
VERTEX’S OWNERSHIP RIGHTS IN, OR THE VALIDITY OR SCOPE OF, THE VERTEX PATENT
RIGHTS.


 


12.1.8     [***]


 


12.1.9     VX-950 PATENTS. SCHEDULE 1.116 CONTAINS A COMPLETE LIST OF ALL
PATENTS AND PATENT APPLICATIONS CONTROLLED BY VERTEX, AS OF THE EFFECTIVE DATE,
THAT [***]


 


12.1.10  NO DEBARMENT. NEITHER VERTEX NOR ANY OF ITS AFFILIATES HAS BEEN
DEBARRED OR IS SUBJECT TO DEBARMENT. DURING THE TERM OF THE DEVELOPMENT PROGRAM
AND ANY SUPPLY AGREEMENT ADOPTED HEREUNDER, VERTEX AND ITS AFFILIATES WILL USE
COMMERCIALLY REASONABLE EFFORTS TO AVOID USING IN ANY CAPACITY, IN CONNECTION
WITH THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF THE PRODUCT CANDIDATE
OR PRODUCT, ANY PERSON WHO TO VERTEX’S KNOWLEDGE HAS BEEN DEBARRED PURSUANT TO
SECTION 306 (OR COMPARABLE LAW OR REGULATION) OF THE UNITED STATES FEDERAL FOOD,
DRUG, AND COSMETIC ACT, OR WHO TO VERTEX’S KNOWLEDGE IS THE SUBJECT OF A
CONVICTION DESCRIBED IN SUCH SECTION. VERTEX AGREES TO INFORM JANSSEN IN WRITING
IMMEDIATELY IF IT OR ANY PERSON WHO IS PERFORMING SERVICES HEREUNDER IS DEBARRED
OR IS THE SUBJECT OF A CONVICTION DESCRIBED IN SECTION 306 (OR COMPARABLE LAW OR
REGULATION), OR IF ANY ACTION, SUIT, CLAIM, INVESTIGATION OR LEGAL OR
ADMINISTRATIVE PROCEEDING IS PENDING OR, TO THE BEST OF VERTEX’S KNOWLEDGE, IS
THREATENED, RELATING TO THE DEBARMENT OR CONVICTION OF VERTEX OR ANY PERSON USED
IN ANY CAPACITY BY VERTEX OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

42

--------------------------------------------------------------------------------


 


12.1.11  [***]


 


12.2     REPRESENTATIONS AND WARRANTIES OF JANSSEN. JANSSEN, FOR ITSELF AND ITS
AFFILIATES, REPRESENTS AND WARRANTS TO VERTEX THAT, AS OF THE EFFECTIVE DATE:


 


12.2.1     AUTHORIZATION. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
JANSSEN AND CONSTITUTES THE VALID AND BINDING OBLIGATION OF JANSSEN, ENFORCEABLE
AGAINST JANSSEN IN ACCORDANCE WITH ITS TERMS, EXCEPT AS ENFORCEABILITY MAY BE
LIMITED BY BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION,
MORATORIUM AND OTHER LAWS RELATING TO CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES. THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION ON THE PART OF JANSSEN, ITS
OFFICERS AND DIRECTORS.


 


12.2.2     NO DEBARMENT. NEITHER JANSSEN NOR ANY OF ITS AFFILIATES HAS BEEN
DEBARRED OR IS SUBJECT TO DEBARMENT. DURING THE TERM OF THE DEVELOPMENT PROGRAM
AND ANY SUPPLY AGREEMENT ADOPTED HEREUNDER, JANSSEN AND ITS AFFILIATES WILL USE
COMMERCIALLY REASONABLY EFFORTS TO AVOID USING IN ANY CAPACITY, IN CONNECTION
WITH THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF THE PRODUCT CANDIDATE
OR PRODUCT, ANY PERSON WHO TO JANSSEN’S KNOWLEDGE HAS BEEN DEBARRED PURSUANT TO
SECTION 306 (OR COMPARABLE LAW OR REGULATION) OF THE UNITED STATES FEDERAL FOOD,
DRUG, AND COSMETIC ACT, OR WHO TO JANSSEN’S KNOWLEDGE IS THE SUBJECT OF A
CONVICTION DESCRIBED IN SUCH SECTION. JANSSEN AGREES TO INFORM VERTEX IN WRITING
IMMEDIATELY IF IT OR ANY PERSON WHO IS PERFORMING SERVICES HEREUNDER IS DEBARRED
OR IS THE SUBJECT OF A CONVICTION DESCRIBED IN SECTION 306 (OR COMPARABLE LAW OR
REGULATION), OR IF ANY ACTION, SUIT, CLAIM, INVESTIGATION OR LEGAL OR
ADMINISTRATIVE PROCEEDING IS PENDING OR, TO THE BEST OF JANSSEN’S KNOWLEDGE, IS
THREATENED, RELATING TO THE DEBARMENT OR CONVICTION OF JANSSEN OR ANY PERSON
USED IN ANY CAPACITY BY JANSSEN OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY PRODUCT.


 


12.2.3     [***]


 


12.3     INDEMNIFICATION.


 


12.3.1     INDEMNIFICATION BY VERTEX. EXCEPT TO THE EXTENT DUE TO THE NEGLIGENCE
OR WILLFUL MISCONDUCT OF JANSSEN OR ITS AFFILIATES, AND SUBJECT TO SECTION
12.3.5, VERTEX SHALL INDEMNIFY, DEFEND AND HOLD JANSSEN AND ITS AFFILIATES, AND
THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, HARMLESS FROM AND
AGAINST ANY CLAIMS OF DAMAGES (EXCEPT TO THE EXTENT ARISING FROM ANY CLAIMS OF
INTELLECTUAL PROPERTY INFRINGEMENT), BODILY INJURY, DEATH, OR PROPERTY DAMAGE
MADE BY A THIRD PARTY (A “THIRD PARTY CLAIM”) TO THE EXTENT ARISING FROM: (I)
THE NEGLIGENCE OR WILLFUL MISCONDUCT OF VERTEX UNDER THIS AGREEMENT OR THE
SUPPLY AGREEMENT; (II) THE MATERIAL BREACH BY VERTEX OF ANY MATERIAL WARRANTY,
REPRESENTATION OR OBLIGATION OF VERTEX UNDER THIS AGREEMENT; OR (III) ANY
PRODUCT LIABILITY CLAIMS RELATED TO THE PRODUCT AND ARISING FROM
COMMERCIALIZATION IN NORTH AMERICA AND THE FAR EAST.


 


12.3.2     INDEMNIFICATION BY JANSSEN. EXCEPT TO THE EXTENT DUE TO THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF VERTEX OR ITS AFFILIATES, AND SUBJECT TO
SECTION 12.3.5, JANSSEN SHALL

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

43

--------------------------------------------------------------------------------


 


INDEMNIFY, DEFEND AND HOLD VERTEX AND ITS AFFILIATES, AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, HARMLESS FROM AND AGAINST ANY THIRD
PARTY CLAIM RESULTING FROM (I) THE NEGLIGENCE OR WILLFUL MISCONDUCT OF JANSSEN
OR ITS AFFILIATES UNDER THIS AGREEMENT, THE SUPPLY AGREEMENT OR ANY OTHER SUPPLY
AGREEMENT UNDER WHICH JANSSEN SUPPLIES PRODUCT CANDIDATES OR PRODUCTS TO VERTEX;
(II) THE MATERIAL BREACH BY JANSSEN OF ANY MATERIAL WARRANTY, REPRESENTATION OR
OBLIGATION OF JANSSEN UNDER THIS AGREEMENT; OR (III) ANY PRODUCT LIABILITY
CLAIMS RELATED TO THE PRODUCT AND ARISING FROM COMMERCIALIZATION IN THE
TERRITORY.


 


12.3.3     CLAIMS FOR INDEMNIFICATION. IF A PARTY (THE “INDEMNITEE”) INTENDS TO
CLAIM INDEMNIFICATION UNDER THIS SECTION, IT SHALL PROMPTLY NOTIFY THE OTHER
PARTY (THE “INDEMNITOR”) IN WRITING OF ANY THIRD PARTY CLAIM FOR WHICH THE
INDEMNITEE INTENDS TO CLAIM SUCH INDEMNIFICATION. THE FAILURE OF THE INDEMNITEE
TO DELIVER WRITTEN NOTICE TO THE INDEMNITOR WITHIN A REASONABLE TIME AFTER THE
COMMENCEMENT OF ANY SUCH ACTION SHALL RELIEVE THE INDEMNITOR OF ANY OBLIGATION
TO THE INDEMNITEE UNDER THIS SECTION WITH RESPECT TO ANY SUCH ACTION, TO THE
EXTENT THAT THE FAILURE PREJUDICES THE INDEMNITOR’S ABILITY TO DEFEND A THIRD
PARTY CLAIM. THE INDEMNITEE SHALL PERMIT THE INDEMNITOR TO CONTROL THE
LITIGATION AND/OR SETTLEMENT OF SUCH THIRD PARTY CLAIM, AND COOPERATE FULLY WITH
INDEMNITOR IN ALL MATTERS RELATED THERETO, PROVIDED THAT UNLESS AGREED BY
INDEMNITEE (I) COUNSEL APPOINTED BY INDEMNITOR TO DEFEND INDEMNITEE SHALL NOT
TAKE ANY POSITION WHICH, IF SUSTAINED, WOULD CAUSE INDEMNITEE NOT TO BE
INDEMNIFIED BY INDEMNITOR AND (II) NO SETTLEMENT WILL INVOLVE ANY TERMS BINDING
ON INDEMNITEE EXCEPT PAYMENT OF MONEY TO BE PAID BY INDEMNITOR.


 


12.3.4     DIRECT DAMAGE CLAIMS ONLY. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR INDIRECT, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES UNDER THIS AGREEMENT.


 


12.3.5     CLAIMS ARISING IN CONNECTION WITH DEVELOPMENT. EXCEPT TO THE EXTENT
DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT OF A PARTY,


 


(A)           [***]


 

(b)           Janssen will indemnify Vertex from and against any Third Party
Claims arising out of any Additional Development Activities conducted by or at
the direction of Janssen or its Affiliates, and

 

(c)           Vertex will indemnify Janssen from and against any Third Party
Claims arising out of any Additional Development Activities conducted by or at
the direction of Vertex.

 


ARTICLE 13 -TERM AND TERMINATION


 


13.1     TERM AND EXPIRATION. THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE
EFFECTIVE DATE AND UNLESS TERMINATED EARLIER PURSUANT TO SECTIONS 13.2, 13.3,
13.6 OR 13.7, THIS AGREEMENT SHALL CONTINUE IN EFFECT UNTIL EXPIRATION OF ALL
ROYALTY OBLIGATIONS UNDER ARTICLE 9.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

44

--------------------------------------------------------------------------------


 


13.2     TERMINATION BY JANSSEN WITHOUT CAUSE. NOTWITHSTANDING ANYTHING
CONTAINED HEREIN TO THE CONTRARY, JANSSEN SHALL HAVE THE RIGHT TO TERMINATE THIS
AGREEMENT AT ANY TIME IN ITS SOLE DISCRETION BY GIVING SIX MONTHS’ ADVANCE
WRITTEN NOTICE TO VERTEX; PROVIDED, HOWEVER, IF A PRODUCT HAS RECEIVED A
MARKETING AUTHORIZATION IN ANY MAJOR MARKET COUNTRY, THE NOTICE REQUIRED SHALL
BE [***] UNLESS SUCH TERMINATION IS FOR A REASON OTHER THAN A VALID SAFETY
ISSUE, IN WHICH CASE TERMINATION MAY BE WITH IMMEDIATE EFFECT. FOR THE PURPOSES
OF THIS AGREEMENT, A “VALID SAFETY ISSUE” [***]


 

Following any delivery by Janssen of notice of termination pursuant to this
Section 13.2, Janssen and Vertex will cooperate in good faith to agree and
implement a transition plan, in order to give effect to Section 13.5. Until the
earlier of (i) transfer of any central marketing authorization from Janssen to
Vertex or its designee or the effective date of any such termination, Janssen
will use all reasonable efforts to agree and implement a transition plan and
will continue to use Diligent Efforts to Develop, Manufacture and Commercialize
Product Candidates and Products in the Territory in accordance with the plans
then in effect and approved by the JDC and/or JCC, and will otherwise conduct
itself with the objective of avoiding a negative impact, either by its actions
or inaction, on the value of a Product Candidate or Product.

 


13.3     TERMINATION FOR CAUSE. THIS AGREEMENT MAY BE TERMINATED AT ANY TIME
DURING THE TERM OF THIS AGREEMENT:


 


13.3.1     UPON WRITTEN NOTICE BY EITHER PARTY IF THE OTHER PARTY IS IN BREACH
OF ITS MATERIAL OBLIGATIONS HEREUNDER AND HAS NOT CURED SUCH BREACH AFTER NOTICE
FROM THE TERMINATING PARTY REQUESTING CURE OF THE BREACH; PROVIDED, HOWEVER, IN
THE EVENT OF A GOOD FAITH DISPUTE WITH RESPECT TO THE EXISTENCE OF A MATERIAL
BREACH, THE CURE PERIOD SHALL BE TOLLED UNTIL SUCH TIME AS THE DISPUTE IS
RESOLVED PURSUANT TO SECTION 14.5; AND PROVIDED THAT THE TERMINATING PARTY HAS
GIVEN THE DEFAULTING PARTY THE FOLLOWING OPPORTUNITIES TO REMEDY ANY BREACH:


 

(i)       the written notice of breach referenced above shall detail the
specific obligation under this Agreement which is alleged to have been breached;
the manner of such alleged breach; and the steps which must be taken in order to
remedy such breach; and

 

(ii)     the terminating Party has provided the defaulting Party with a
reasonable amount of time (but no more than [***]) in which to complete any
steps which might be taken to remedy the breach, as stated in the notification
of breach;

 


13.3.2     BY EITHER PARTY UPON THE FILING OR INSTITUTION OF BANKRUPTCY,
REORGANIZATION, LIQUIDATION OR RECEIVERSHIP PROCEEDINGS, OR UPON AN ASSIGNMENT
OF A SUBSTANTIAL PORTION OF THE ASSETS FOR THE BENEFIT OF CREDITORS, BY THE
OTHER PARTY; PROVIDED, HOWEVER, IN THE CASE OF ANY INVOLUNTARY BANKRUPTCY
PROCEEDING SUCH RIGHT TO TERMINATE SHALL ONLY BECOME EFFECTIVE IF THE PARTY
CONSENTS TO THE INVOLUNTARY BANKRUPTCY OR SUCH PROCEEDING IS NOT DISMISSED
WITHIN [***] AFTER THE FILING THEREOF.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

45

--------------------------------------------------------------------------------


 


13.4     EFFECT ON LICENSE OF TERMINATION BY JANSSEN FOR CAUSE.


 


13.4.1     IF JANSSEN TERMINATES THIS AGREEMENT UNDER SECTION 13.3.1, THEN (I)
JANSSEN’S LICENSES PURSUANT TO ARTICLE 7 SHALL BECOME PERPETUAL, EXCLUSIVE
LICENSES SUBJECT TO THE FINANCIAL PROVISIONS OF ARTICLE 9; AND (II) JANSSEN
SHALL HAVE THE RIGHT TO OFFSET AGAINST ANY MONIES OWED TO VERTEX (PURSUANT TO
ARTICLE 9 OF THIS AGREEMENT) ALL OF ITS DIRECT COSTS, LOSSES AND EXPENSES
INCURRED AS A RESULT OF VERTEX’S BREACH, [***]  NOTWITHSTANDING THE FOREGOING,
NO OFFSETS MAY BE TAKEN BY JANSSEN IN ANY CALENDAR YEAR THAT WOULD REDUCE THE
AGGREGATE ROYALTIES PAYABLE TO VERTEX ON ACCOUNT OF NET SALES IN THAT CALENDAR
YEAR [***]


 


13.4.2     IF JANSSEN TERMINATES THIS AGREEMENT PURSUANT TO SUBSECTION 13.3.2,
ALL LICENSES AND RIGHTS TO LICENSES GRANTED UNDER OR PURSUANT TO THIS AGREEMENT
BY VERTEX TO JANSSEN ARE, AND SHALL OTHERWISE BE DEEMED TO BE, FOR PURPOSES OF
SECTION 365(N) OF THE UNITED STATES BANKRUPTCY CODE (THE “CODE”), LICENSES OF
RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER SECTION 101(35A) OF THE CODE.
THE PARTIES AGREE THAT JANSSEN, AS A LICENSEE OF SUCH RIGHTS UNDER THIS
AGREEMENT, SHALL RETAIN AND MAY FULLY EXERCISE ALL OF ITS RIGHTS AND ELECTIONS
UNDER THE CODE, AND THAT UPON COMMENCEMENT OF A BANKRUPTCY PROCEEDING BY VERTEX
UNDER THE CODE, OR AGAINST VERTEX IF SUCH PROCEEDING IS NOT DISMISSED WITHIN
[***] OF ITS INITIAL FILING, JANSSEN SHALL BE ENTITLED TO COMPLETE ACCESS TO ANY
SUCH INTELLECTUAL PROPERTY AND ALL EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY IN
THE TERRITORY.


 


13.5     EFFECT OF TERMINATION BY VERTEX FOR CAUSE OR BY JANSSEN WITHOUT CAUSE.

 

If Vertex terminates this Agreement under Section 13.3 or Janssen terminates
this Agreement under Section 13.2:

 


13.5.1     THE LICENSE GRANTED TO JANSSEN AND ITS AFFILIATES UNDER ARTICLE 7,
AND ANY SUBLICENSE GRANTED BY JANSSEN WITH RESPECT TO ANY [***] UNDER SECTION
7.7, SHALL TERMINATE AS OF THE EFFECTIVE DATE OF TERMINATION, EXCEPT TO THE
EXTENT NECESSARY TO ENABLE JANSSEN TO PERFORM ITS OBLIGATIONS UNDER THIS SECTION
13.5, AND JANSSEN SHALL, WITHIN [***] AFTER SUCH TERMINATION, RETURN OR CAUSE TO
BE RETURNED TO VERTEX AT VERTEX’S REQUEST ALL VERTEX INFORMATION IN TANGIBLE
FORM, AND ALL SUBSTANCES OR COMPOSITIONS DELIVERED OR PROVIDED BY VERTEX, AS
WELL AS ANY OTHER MATERIAL PROVIDED BY VERTEX IN ANY MEDIUM, EXCEPT THAT JANSSEN
MAY RETAIN ONE COPY IN ITS CONFIDENTIAL FILES FOR RECORDS PURPOSES.


 


13.5.2     THE LICENSE GRANTED TO VERTEX BY JANSSEN UNDER SECTION 7.4 HEREOF
SHALL CONTINUE IN EFFECT NOTWITHSTANDING TERMINATION OF THIS AGREEMENT AND SHALL
BE EXTENDED IN GEOGRAPHIC SCOPE TO COVER THE RIGHT TO DEVELOP, MANUFACTURE AND
COMMERCIALIZE PRODUCT CANDIDATES AND PRODUCTS IN THE TERRITORY. DURING THE
PERIOD COMMENCING WITH NOTICE OF TERMINATION AND ENDING [***] FOLLOWING THE
EFFECTIVE DATE OF TERMINATION, JANSSEN WILL PROVIDE VERTEX AND ITS SUBLICENSEES,
AT JANSSEN’S EXPENSE AND IN ACCORDANCE WITH PROCEDURES TO BE AGREED BY THE
PARTIES, WITH REASONABLE ACCESS TO INFORMATION AND KNOW-HOW NECESSARY FOR VERTEX
TO APPLY THE LICENSED TECHNOLOGY.


 


13.5.3     IF VERTEX TERMINATES THIS AGREEMENT PURSUANT TO SUBSECTION 13.3.2,
ALL LICENSES AND RIGHTS TO LICENSES GRANTED UNDER OR PURSUANT TO THIS AGREEMENT
BY JANSSEN TO VERTEX ARE, AND SHALL OTHERWISE BE DEEMED TO BE, FOR PURPOSES OF
SECTION 365(N) OF THE UNITED STATES BANKRUPTCY CODE (THE “CODE”), LICENSES OF
RIGHTS TO “INTELLECTUAL PROPERTY” AS

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

46

--------------------------------------------------------------------------------


 


DEFINED UNDER SECTION 101(35A) OF THE CODE. THE PARTIES AGREE THAT VERTEX, AS A
LICENSEE OF SUCH RIGHTS UNDER THIS AGREEMENT, SHALL RETAIN AND MAY FULLY
EXERCISE ALL OF ITS RIGHTS AND ELECTIONS UNDER THE CODE, AND THAT UPON
COMMENCEMENT OF A BANKRUPTCY PROCEEDING BY JANSSEN UNDER THE CODE, OR AGAINST
JANSSEN IF SUCH PROCEEDING IS NOT DISMISSED WITHIN [***] OF ITS INITIAL FILING,
VERTEX SHALL BE ENTITLED TO COMPLETE ACCESS TO ANY SUCH INTELLECTUAL PROPERTY
AND ALL EMBODIMENTS OF SUCH INTELLECTUAL PROPERTY IN THE TERRITORY.


 


13.5.4     UPON TERMINATION BY JANSSEN UNDER SECTION 13.2, (A) ALL FILINGS AND
APPROVALS WITH REGULATORY AUTHORITIES AND REGULATORY APPROVALS CONCERNING
PRODUCT CANDIDATES OR PRODUCTS AND MARKETING AUTHORIZATIONS RELATING TO ANY
PRODUCT WILL BE ASSIGNED OR OTHERWISE TRANSFERRED TO OR AT THE DIRECTION OF
VERTEX AS SOON AS PRACTICABLE AND AT JANSSEN’S EXPENSE, AND ANY REPORTS REQUIRED
TO BE MADE TO ANY REGULATORY AUTHORITY COVERING ANY PERIODS PRIOR TO THE
EFFECTIVE DATE OF TERMINATION OF THE AGREEMENT WILL BE PREPARED PROMPTLY AND
FILED AT VERTEX’S DIRECTION WITH THE APPROPRIATE REGULATORY AUTHORITY OR, AT
VERTEX’S DISCRETION, MADE AVAILABLE TO OR AT THE DIRECTION OF VERTEX FOR FILING
BY VERTEX. JANSSEN WILL ALSO PROMPTLY DELIVER TO OR AT THE DIRECTION OF VERTEX
(I) ALL GOVERNMENTAL AND REGULATORY CORRESPONDENCE AND CONVERSATION LOGS
RELATING TO THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF PRODUCT
CANDIDATES AND PRODUCTS IN THE TERRITORY, (II) COPIES OF ALL DATA, REPORTS,
RECORDS AND MATERIALS IN JANSSEN’S POSSESSION OR CONTROL RELATING TO THE
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF PRODUCT CANDIDATES AND PRODUCTS
IN THE TERRITORY, INCLUDING ALL NON-CLINICAL AND CLINICAL DATA RELATING TO
PRODUCT CANDIDATES AND PRODUCTS, AND (III) ALL RECORDS AND MATERIALS IN
JANSSEN’S POSSESSION OR CONTROL CONTAINING CONFIDENTIAL INFORMATION OF VERTEX.


 

(b)  Janssen will appoint Vertex as Janssen’s and/or its Affiliates’ agent for
all Product-related matters involving Regulatory Authorities in the Territory.

 

(c)  if Vertex so requests, Janssen and its Affiliates will assign to Vertex any
agreements with Third Parties relating solely to the Development, Manufacture or
Commercialization of the Product to which Janssen is a party to the extent
permitted by the applicable law and the terms of such agreements, and Janssen
will use best efforts not to enter into any agreement that restricts its ability
to comply with this provision.

 

(d)  Janssen will, upon request by Vertex, appoint Vertex or its designee as its
exclusive distributor of the Product in the Territory, and grant Vertex or its
designee the right to appoint sub-distributors.

 

(e)  Janssen will, at its cost, return to Vertex or its designee all inventory
of Intermediates and Product in its possession as of the date of termination
and, at Vertex’s election, make payment to Vertex for any Intermediates and
Product ordered by Janssen pursuant to the Supply Agreement but not yet paid
for.

 

(f)  Notwithstanding the provisions of Section 11.1, Vertex shall be able to
disclose any such data and information as is necessary to exercise its rights
with respect to a Compound, Product Candidate or Product.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

47

--------------------------------------------------------------------------------


 

(g)  Notwithstanding termination of this Agreement, this Section 13.5.4 shall
remain in effect until the completion by Janssen of all actions which are
required by it to enable a full transfer to Vertex of all filings for Regulatory
Approvals and all Marketing Authorizations relating to any Product.

 


13.5.5     IF JANSSEN OR ANY OF ITS AFFILIATES AT THE TIME OF TERMINATION IS
PERFORMING ANY MANUFACTURING ACTIVITIES WITH RESPECT TO A PRODUCT CANDIDATE OR
PRODUCT, THEN AT VERTEX’S REQUEST JANSSEN OR ITS AFFILIATES, AS APPLICABLE,
SHALL CONTINUE TO PERFORM THOSE MANUFACTURING ACTIVITIES WITH RESPECT TO A
PRODUCT ON THE SAME TERMS IN ACCORDANCE WITH FORECASTS UNDER THE MOST RECENT AND
MUTUALLY AGREED FORECAST FOR COMMERCIAL SUPPLY, AS APPLICABLE, UNTIL [***] 
DURING THAT PERIOD JANSSEN SHALL USE [***] AT JANSSEN COST TO COOPERATE WITH
VERTEX IN THE TRANSITION OF MANUFACTURING CAPACITY TO OTHER SOURCES AS EARLY AS
PRACTICABLE.


 


13.6     [***]


 

This section 13.6 is not a termination provision under section 13.7 of this
Agreement.

 


13.6.1     [***]


 


13.6.2     [***]


 


13.7     SURVIVAL.


 

Any expiration or termination of this Agreement shall be without prejudice to
the rights of either Party against the other accrued or accruing under this
Agreement prior to expiration or termination, including without limitation the
obligation to pay royalties for Product(s) sold prior to such expiration or
termination or make other payments under this Agreement. In addition to any
other provisions which by their terms specifically survive expiration or
termination of this Agreement, the following provisions shall indefinitely
survive any expiration or termination of this Agreement: Section 7.4, provided
that any and all licenses granted under Section 7.4 shall be non-exclusive,
Sections 9.6, 9.7, 9.9, and 9.11, Article 11, Section 12.3, Article 13, sections
14.1, 14.2, 14.3, and 14.5, sections 15.1, 15.3, 15.4, 15.5, 15.6, 15.7, 15.8,
15.9, 15.10, 15.11, 15.12, 15.13, 15.14, and 15.15, and the definitions of terms
from Article 1 that are part of the recitation of any of the sections listed in
this section 13.7.

 


13.8     NON-EXCLUSIVE REMEDIES. THE REMEDIES PROVIDED TO EITHER PARTY IN THIS
ARTICLE 13 SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES AVAILABLE TO THAT PARTY,
AND IN PARTICULAR SHALL NOT LIMIT ANY LEGAL OR EQUITABLE REMEDIES OTHERWISE
AVAILABLE TO THAT PARTY.


 


ARTICLE 14 -GOVERNING LAW AND DISPUTE RESOLUTION


 


14.1     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REFERENCE
TO ANY RULES OF CONFLICT OF LAWS. THE UNITED NATIONS CONVENTION ON THE SALE OF
GOODS SHALL NOT APPLY.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

48

--------------------------------------------------------------------------------


 


14.2     REFERRAL TO EXECUTIVE OFFICERS. IF FOR ANY REASON THE JSC CANNOT
RESOLVE ANY MATTER PROPERLY REFERRED TO IT FOR RESOLUTION, EITHER PARTY MAY
REFER THE MATTER TO THE EXECUTIVE OFFICERS FOR RESOLUTION. IF, AFTER DISCUSSING
THE MATTER IN GOOD FAITH AND ATTEMPTING TO FIND A MUTUALLY SATISFACTORY
RESOLUTION TO THE ISSUE, THE EXECUTIVE OFFICERS FAIL TO COME TO CONSENSUS WITHIN
[***] AFTER THE DATE ON WHICH THE MATTER IS REFERRED TO THE EXECUTIVE OFFICERS
(UNLESS A LONGER PERIOD IS AGREED TO IN WRITING BY THE PARTIES) THE PROVISIONS
OF SECTION 14.3 SHALL APPLY AND RESOLUTIONS REACHED THROUGH SUCH PROVISIONS
SHALL BE BINDING ON THE PARTIES; PROVIDED THAT [***]


 


14.3     FINAL DECISION-MAKING AUTHORITY. IF THE EXECUTIVE OFFICERS FAIL TO COME
TO CONSENSUS ON ANY MATTER PROPERLY REFERRED TO THE EXECUTIVE OFFICERS WITHIN
THE PERIOD FOR RESOLUTION SET FORTH IN SECTION 14.2 (AN “UNRESOLVED MATTER”)
THEN THE FOLLOWING PROVISIONS SHALL APPLY:


 


14.3.1     SUBJECT TO THE PROVISIONS OF SUBSECTIONS 14.3.2 THROUGH 14.3.3,
VERTEX SHALL HAVE FINAL DECISION-MAKING AUTHORITY OVER ALL UNRESOLVED MATTERS;


 


14.3.2     JANSSEN SHALL HAVE FINAL DECISION-MAKING AUTHORITY WITH RESPECT TO
THE FOLLOWING:


 

14.3.2.1       [***]

 

14.3.2.2       [***]

 

14.3.2.3       [***]

 

14.3.2.4       [***]

 


14.3.3     NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 14.3,
NEITHER PARTY SHALL HAVE FINAL DECISION-MAKING AUTHORITY PURSUANT TO THIS
SECTION 14.3 WITH RESPECT TO MATTERS OVER WHICH ONE OR THE OTHER OF THE PARTIES
IS EXPRESSLY ALLOCATED DECISION-MAKING AUTHORITY ELSEWHERE IN THIS AGREEMENT.


 


14.4     DECISION TO TERMINATE OR SUSPEND A STUDY BASED ON SAFETY CONCERNS. THE
PARTY SPONSORING OR CONTROLLING ANY CLINICAL STUDY OF A PRODUCT CANDIDATE MAY
TERMINATE OR SUSPEND SUCH CLINICAL STUDY IF (A) A REGULATORY AUTHORITY OR SAFETY
DATA REVIEW BOARD FOR SUCH CLINICAL STUDY HAS REQUIRED SUCH TERMINATION OR
SUSPENSION, OR (B) IF SUCH PARTY BELIEVES IN GOOD FAITH THAT SUCH TERMINATION OR
SUSPENSION IS WARRANTED BECAUSE OF SAFETY OR TOLERABILITY RISKS TO THE STUDY
SUBJECTS. IN EITHER CASE, SUCH PARTY SHALL PROMPTLY NOTIFY THE OTHER PARTY OF
SUCH TERMINATION OR SUSPENSION, AND SHALL USE ALL REASONABLE EFFORTS TO NOTIFY
AND CONSULT WITH THE OTHER PARTY PRIOR TO TAKING SUCH ACTION.


 


14.5     DISPUTE RESOLUTION.


 


14.5.1     THE PARTIES SHALL NEGOTIATE IN GOOD FAITH AND USE REASONABLE EFFORTS
TO SETTLE ANY DISPUTE, CONTROVERSY OR CLAIM ARISING FROM OR RELATED TO THIS
AGREEMENT OR THE BREACH THEREOF. IF THE PARTIES ARE UNABLE TO RESOLVE A DISPUTE
OTHER THAN A DISPUTE PROPERLY REFERRED TO THE EXECUTIVE OFFICERS UNDER SECTIONS
14.2 AND 14.3 ABOVE, DESPITE USING REASONABLE EFFORTS TO DO SO, EITHER PARTY
MAY, BY WRITTEN NOTICE TO THE OTHER, PURSUE ANY MATTER THROUGH BINDING
ARBITRATION IN ACCORDANCE WITH THE RULES FOR NON-ADMINISTERED

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

49

--------------------------------------------------------------------------------


 


ARBITRATION THEN PERTAINING OF THE INTERNATIONAL INSTITUTE FOR CONFLICT
PREVENTION AND RESOLUTION (AVAILABLE AT
HTTP://WWW.CPRADR.ORG/ARB-INTRO.ASP?M=9.3) OR ITS SUCCESSOR (“CPR”), EXCEPT
WHERE THOSE RULES CONFLICT WITH THESE PROVISIONS, IN WHICH CASE THESE PROVISIONS
CONTROL. THIS DISPUTE RESOLUTION PROVISION WILL BE BINDING ON ANY CORPORATE
PARENT, SUBSIDIARY, AFFILIATE UNDER COMMON CONTROL, DIRECTOR OR OFFICER OF THE
PARTIES HERETO. ALL PROCEEDINGS WILL BE CONDUCTED IN THE ENGLISH LANGUAGE.


 


14.5.2     THE ARBITRATION WILL BE HELD IN BOSTON, MA.


 


14.5.3     THE PANEL SHALL CONSIST OF [***] ARBITRATORS CHOSEN FROM THE CPR
PANELS OF DISTINGUISHED NEUTRALS (OR, BY AGREEMENT, FROM ANOTHER PROVIDER OF
ARBITRATORS) EACH OF WHOM IS EITHER A LAWYER [***]  IN THE EVENT THE AGGREGATE
DAMAGES SOUGHT BY THE CLAIMANT ARE STATED TO BE LESS THAN [***], AND THE
AGGREGATE DAMAGES SOUGHT BY THE COUNTERCLAIMANT ARE STATED TO BE LESS THAN [***]
THEN A [***] SHALL BE CHOSEN, HAVING THE SAME QUALIFICATIONS AND EXPERIENCE
SPECIFIED ABOVE. EACH ARBITRATOR SHALL BE IMPARTIAL AND INDEPENDENT OF THE
PARTIES AND SHALL ABIDE BY THE CODE OF ETHICS FOR ARBITRATORS IN COMMERCIAL
DISPUTES THEN PERTAINING (AVAILABLE AT HTTP://WWW.ADR.ORG/ETHICSANDSTANDARDS).


 


14.5.4     THE PARTIES AGREE TO COOPERATE (1) TO ATTEMPT TO SELECT THE
ARBITRATOR(S) BY AGREEMENT WITHIN [***] OF INITIATION OF THE ARBITRATION,
INCLUDING JOINTLY INTERVIEWING THE FINAL CANDIDATES, (2) TO MEET WITH THE
ARBITRATOR(S) WITHIN [***] OF SELECTION AND (3) TO AGREE AT THAT MEETING OR
BEFORE UPON PROCEDURES FOR DISCOVERY AND AS TO THE CONDUCT OF THE HEARING WHICH
WILL RESULT IN THE HEARING BEING CONCLUDED WITHIN NO MORE THAN [***] AFTER
SELECTION OF THE ARBITRATOR(S) AND IN THE AWARD BEING RENDERED WITHIN [***] OF
THE CONCLUSION OF THE HEARINGS, OR OF ANY POST-HEARING BRIEFING, WHICH BRIEFING
WILL BE COMPLETED BY BOTH SIDES WITHIN [***] AFTER THE CONCLUSION OF THE
HEARINGS.


 


14.5.5 IN THE EVENT THE PARTIES CANNOT AGREE UPON SELECTION OF THE
ARBITRATOR(S), THE CPR WILL SELECT ARBITRATOR(S) AS FOLLOWS:  CPR SHALL PROVIDE
THE PARTIES WITH A LIST OF NO LESS THAN [***] PROPOSED ARBITRATORS ([***] IF A
SINGLE ARBITRATOR IS TO BE SELECTED) HAVING THE CREDENTIALS REFERENCED ABOVE.
WITHIN [***] OF RECEIVING SUCH LIST, THE PARTIES SHALL RANK AT LEAST [***] OF
THE PROPOSED ARBITRATORS ON THE INITIAL CPR LIST, AFTER EXERCISING CAUSE
CHALLENGES. THE PARTIES MAY THEN INTERVIEW THE [***] CANDIDATES ([***] IF A
[***] ARBITRATOR IS TO BE SELECTED) WITH THE HIGHEST COMBINED RANKINGS FOR NO
MORE THAN [***] EACH AND, FOLLOWING THE INTERVIEWS, MAY EXERCISE [***] EACH. THE
PANEL WILL CONSIST OF THE REMAINING [***] CANDIDATES (OR [***], IF [***] IS TO
BE SELECTED) WITH THE HIGHEST COMBINED RANKINGS. IN THE EVENT THESE PROCEDURES
FAIL TO RESULT IN SELECTION OF THE REQUIRED NUMBER OF ARBITRATORS, CPR SHALL
SELECT THE APPROPRIATE NUMBER OF ARBITRATORS FROM AMONG THE MEMBERS OF THE
VARIOUS CPR PANELS OF DISTINGUISHED NEUTRALS, ALLOWING EACH SIDE [***] EACH.


 


14.5.6     IN THE EVENT THE PARTIES CANNOT AGREE UPON PROCEDURES FOR DISCOVERY
AND HEARING, THEN THE ARBITRATOR(S) SHALL SET DATES FOR A HEARING, ANY
POST-HEARING BRIEFING, AND THE ISSUANCE OF THE AWARD. THE ARBITRATOR(S) SHALL
PROVIDE FOR DISCOVERY, GIVING RECOGNITION TO THE UNDERSTANDING OF THE PARTIES
THAT THEY CONTEMPLATE REASONABLE DISCOVERY, INCLUDING

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

50

--------------------------------------------------------------------------------


 


DOCUMENT DEMANDS AND DEPOSITIONS. MULTIPLE HEARING DAYS WILL BE SCHEDULED
CONSECUTIVELY TO THE GREATEST EXTENT POSSIBLE.


 


14.5.7     THE ARBITRATOR(S) ARE EXPRESSLY EMPOWERED TO DECIDE DISPOSITIVE
MOTIONS, INCLUDING BUT NOT LIMITED TO PRE-HEARING MOTIONS TO DISMISS AND SUMMARY
JUDGMENT MOTIONS, AND SHALL ENDEAVOR TO DECIDE SUCH MOTIONS AS WOULD A U.S.
DISTRICT JUDGE OF THE DISTRICT WHERE THE HEARINGS ARE TO BE HELD.


 


14.5.8     THE ARBITRATOR(S) MUST RENDER THEIR AWARD BY APPLICATION OF THE
SUBSTANTIVE LAW OF THE COMMONWEALTH OF MASSACHUSETTS AND ARE NOT FREE TO APPLY
“AMIABLE COMPOSITEUR” OR “NATURAL JUSTICE AND EQUITY.”  THE ARBITRATOR(S) SHALL
RENDER A WRITTEN OPINION SETTING FORTH FINDINGS OF FACT AND CONCLUSIONS OF LAW
WITH THE REASONS THEREFOR STATED. A TRANSCRIPT OF THE EVIDENCE ADDUCED AT THE
HEARING SHALL BE MADE AND SHALL, UPON REQUEST, BE MADE AVAILABLE TO EITHER
PARTY. THE ARBITRATOR(S) SHALL HAVE POWER TO EXCLUDE EVIDENCE ON GROUNDS OF
HEARSAY, PREJUDICE BEYOND ITS PROBATIVE VALUE, REDUNDANCE, OR IRRELEVANCE AND NO
AWARD SHALL BE OVERTURNED BY REASON OF SUCH RULING ON EVIDENCE. TO THE EXTENT
POSSIBLE, THE ARBITRATION HEARINGS AND AWARD WILL BE MAINTAINED CONFIDENTIAL.


 


14.5.9     IN THE EVENT THE PANEL’S AWARD EXCEEDS [***] IN MONETARY DAMAGES OR
INCLUDES OR CONSISTS OF EQUITABLE RELIEF, OR REJECTS A CLAIM IN EXCESS OF THAT
AMOUNT OR FOR THAT RELIEF, THEN THE LOSING PARTY MAY OBTAIN REVIEW OF THE
ARBITRATORS’ AWARD OR DECISION PURSUANT TO THE CPR ARBITRATION APPEAL PROCEDURE
THEN PERTAINING BY A SINGLE APPELLATE ARBITRATOR (THE “APPEAL ARBITRATOR”)
SELECTED FROM THE CPR PANELS OF DISTINGUISHED NEUTRALS BY AGREEMENT OR, FAILING
AGREEMENT WITHIN [***] WORKING DAYS, PURSUANT TO THE SELECTION PROCEDURES
SPECIFIED IN SECTION 14.5.5. IF CPR CANNOT PROVIDE SUCH SERVICES, THE PARTIES
WILL TOGETHER SELECT ANOTHER PROVIDER OF ARBITRATION SERVICES THAT CAN DO SO. NO
APPEAL ARBITRATOR SHALL BE SELECTED UNLESS HE OR SHE CAN COMMIT TO RENDERING A
DECISION WITHIN [***] FOLLOWING ORAL ARGUMENT; ANY SUCH REVIEW MUST BE INITIATED
WITHIN [***] FOLLOWING THE RENDERING OF THE AWARD REFERENCED IN SECTION 14.5.8.


 


14.5.10 THE APPEAL ARBITRATOR WILL MAKE THE SAME REVIEW OF THE ARBITRATION
PANEL’S RULING AND ITS BASES THAT THE U.S. COURT OF APPEALS OF THE CIRCUIT WHERE
THE ARBITRATION HEARINGS ARE HELD WOULD MAKE OF FINDINGS OF FACT AND CONCLUSIONS
OF LAW RENDERED BY A DISTRICT COURT AFTER A BENCH TRIAL AND THEN REVERSE,
MODIFY, VACATE OR AFFIRM THE ARBITRATION PANEL’S AWARD OR DECISION ACCORDINGLY,
OR REMAND TO THE PANEL FOR FURTHER PROCEEDINGS. THE APPEAL ARBITRATOR WILL
CONSIDER ONLY THE ARBITRATION PANEL’S FINDINGS OF FACT AND CONCLUSIONS OF LAW,
PERTINENT PORTIONS OF THE HEARING TRANSCRIPT AND EVIDENTIARY RECORD AS SUBMITTED
BY THE PARTIES, OPENING AND REPLY BRIEFS OF THE PARTY PURSUING THE REVIEW, AND
THE ANSWERING BRIEF OF THE OPPOSING PARTY, PLUS A TOTAL OF NO MORE THAN [***] OR
ORAL ARGUMENT EVENLY DIVIDED BETWEEN THE PARTIES. THE PARTY SEEKING REVIEW MUST
SUBMIT ITS OPENING BRIEF AND ANY REPLY BRIEF WITHIN [***] RESPECTIVELY,
FOLLOWING THE DATE OF THE

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

51

--------------------------------------------------------------------------------


 


AWARD UNDER REVIEW, WHEREAS THE OPPOSING PARTY MUST SUBMIT ITS RESPONSIVE BRIEF
WITHIN [***] OF THAT DATE. ORAL ARGUMENT SHALL TAKE PLACE WITHIN [***] AFTER THE
DATE OF THE AWARD UNDER REVIEW, AND THE APPEAL ARBITRATOR SHALL RENDER A
DECISION WITHIN [***] FOLLOWING ORAL ARGUMENT. THAT DECISION WILL BE FINAL AND
NOT SUBJECT TO FURTHER REVIEW, EXCEPT PURSUANT TO THE FEDERAL ARBITRATION ACT.


 


14.5.11 THE PARTIES IRREVOCABLY CONSENT TO AND SUBMIT THEIR PERSON TO THE
JURISDICTION OF THE U. S. DISTRICT COURT FOR THE DISTRICT IN WHICH THE
ARBITRATION IS HELD FOR THE ENFORCEMENT OF THESE PROVISIONS AND THE ENTRY OF
JUDGMENT ON ANY AWARD RENDERED HEREUNDER (INCLUDING AFTER REVIEW BY THE APPEAL
ARBITRATOR WHERE SUCH AN APPEAL IS PURSUED). SHOULD SUCH COURT FOR ANY REASON
LACK JURISDICTION, ANY COURT WITH JURISDICTION SHALL ACT IN THE SAME FASHION.


 


14.5.12EACH PARTY HAS THE RIGHT BEFORE, OR IF THE ARBITRATOR(S) CANNOT HEAR THE
MATTER WITHIN AN ACCEPTABLE PERIOD, DURING THE ARBITRATION TO SEEK AND OBTAIN
FROM THE APPROPRIATE COURT PROVISIONAL REMEDIES SUCH AS ATTACHMENT, PRELIMINARY
INJUNCTION, REPELEVIN, ETC. TO AVOID IRREPARABLE HARM, MAINTAIN THE STATUS QUO,
OR PRESERVE THE SUBJECT MATTER OF THE ARBITRATION.


 


14.5.13 EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.


 


14.5.14 EACH PARTY HERETO WAIVES ANY CLAIM TO PUNITIVE, EXEMPLARY OR MULTIPLIED
DAMAGES FROM THE OTHER.


 


14.5.15 EACH PARTY HERETO WAIVES ANY CLAIM OF CONSEQUENTIAL DAMAGES FROM THE
OTHER.


 


14.5.16 EACH PARTY HERETO WAIVES ANY CLAIM FOR ATTORNEYS’ FEES AND COSTS AND
PREJUDGMENT INTEREST FROM THE OTHER, EXCEPT THAT THE COST OF THE ARBITRATORS AND
ANY FEES AND EXPENSES PAYABLE TO CPR SHALL BE BORNE BY THE PARTY AGAINST WHOM
THE MATTER AT ISSUE IS ULTIMATELY RESOLVED.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

52

--------------------------------------------------------------------------------


 


ARTICLE 15 -MISCELLANEOUS


 


15.1     FORCE MAJEURE. NEITHER PARTY SHALL BE HELD LIABLE TO THE OTHER PARTY
NOR BE DEEMED TO HAVE DEFAULTED UNDER OR BREACHED THIS AGREEMENT FOR FAILURE OR
DELAY IN PERFORMING ANY OBLIGATION UNDER THIS AGREEMENT WHEN SUCH FAILURE OR
DELAY IS CAUSED BY OR RESULTS FROM CAUSES BEYOND THE REASONABLE CONTROL OF THE
AFFECTED PARTY INCLUDING, BUT NOT LIMITED TO, EMBARGOES, WAR, ACTS OF WAR
(WHETHER WAR BE DECLARED OR NOT), INSURRECTIONS, RIOTS, CIVIL COMMOTIONS,
STRIKES, LOCKOUTS OR OTHER LABOR DISTURBANCES, FIRE, FLOODS, OR OTHER ACTS OF
GOD, OR ACTS, OMISSIONS OR DELAYS IN ACTING BY ANY GOVERNMENTAL AUTHORITY OR THE
OTHER PARTY. THE AFFECTED PARTY SHALL NOTIFY THE OTHER PARTY OF SUCH FORCE
MAJEURE CIRCUMSTANCES AS SOON AS REASONABLY PRACTICAL, AND SHALL PROMPTLY
UNDERTAKE ALL REASONABLE EFFORTS NECESSARY TO CURE SUCH FORCE MAJEURE
CIRCUMSTANCES.


 


15.2     ASSIGNMENT. EXCEPT AS PROVIDED IN THIS SECTION 15.2, THIS AGREEMENT MAY
NOT BE ASSIGNED OR OTHERWISE TRANSFERRED, NOR MAY ANY RIGHT OR OBLIGATION
HEREUNDER BE ASSIGNED OR TRANSFERRED, BY EITHER PARTY WITHOUT THE CONSENT OF THE
OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. EITHER PARTY MAY,
WITHOUT THE OTHER PARTY’S CONSENT, ASSIGN THIS AGREEMENT AND ITS RIGHTS AND
OBLIGATIONS HEREUNDER IN WHOLE OR IN PART TO AN AFFILIATE, IF THAT PARTY
GUARANTEES THE FULL PERFORMANCE OF ITS AFFILIATE’S OBLIGATIONS HEREUNDER. ANY
PERMITTED ASSIGNEE SHALL ASSUME ALL OBLIGATIONS OF ITS ASSIGNOR UNDER THIS
AGREEMENT AND SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS AGREEMENT. ANY
ATTEMPTED ASSIGNMENT NOT IN ACCORDANCE WITH THIS SECTION SHALL BE VOID.
NOTWITHSTANDING THE ABOVE, VERTEX OR JANSSEN MAY, WITHOUT THE OTHER’S CONSENT,
ASSIGN THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, IN THE EVENT IT
EXPERIENCES A CHANGE OF CONTROL, TO THE CHANGE OF CONTROL PARTY, SUBJECT TO THE
OTHER PROVISIONS OF THIS AGREEMENT.


 


15.3     SEVERABILITY. IF ANY ONE OR MORE OF THE PROVISIONS CONTAINED IN THIS
AGREEMENT IS HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT, THE
VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS CONTAINED
HEREIN SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY, UNLESS THE ABSENCE
OF THE INVALIDATED PROVISION(S) ADVERSELY AFFECTS THE SUBSTANTIVE RIGHTS OF THE
PARTIES. THE PARTIES SHALL IN SUCH AN INSTANCE USE THEIR BEST EFFORTS TO REPLACE
THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION(S) WITH VALID, LEGAL AND
ENFORCEABLE PROVISION(S) WHICH, INSOFAR AS PRACTICAL, IMPLEMENT THE PURPOSES OF
THIS AGREEMENT.


 


15.4     NOTICES. ALL NOTICES THAT ARE REQUIRED OR PERMITTED HEREUNDER SHALL BE
IN WRITING AND WILL BE SUFFICIENT IF DELIVERED PERSONALLY, SENT BY FACSIMILE
(AND PROMPTLY CONFIRMED BY PERSONAL DELIVERY, REGISTERED OR CERTIFIED MAIL OR
OVERNIGHT COURIER), SENT BY INTERNATIONALLY-RECOGNIZED COURIER OR SENT BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED,
ADDRESSED AS FOLLOWS:

 

if to Vertex, to:

 

Vertex Pharmaceuticals Incorporated
130 Waverly Street
Cambridge, MA 02139
Attn: Office of Business Development
Facsimile No.: (617) 444-6632

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

53

--------------------------------------------------------------------------------


 

and:

 

Attn: General Counsel
Facsimile No.: (617) 444-7117

 

 

 

if to Janssen, to:

 

Janssen Pharmaceutica, N.V.
30, Turnhoutsesteenweg
B-2340 Beerse, Belgium
Attn: President
Telephone: 32 14 60 2111
Facsimile No.: 32 14 60 2841

and:

 

Office of the General Counsel
Johnson & Johnson
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Attn: General Counsel
Telephone: 732-524-2448
Facsimile: 732-524-2788

 

or to such other address as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith. Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day; (b) on the next business day after
dispatch if sent by internationally-recognized overnight courier; and/or (c) on
the fifth (5th) business day following the date of mailing if sent by other
internationally-recognized courier or by mail. Notices hereunder will not be
deemed sufficient if provided only between or among each Party’s representatives
on any committee established in accordance with this Agreement.

 


15.5     ENTIRE AGREEMENT; AMENDMENTS. THIS AGREEMENT, TOGETHER WITH THE
EXHIBITS AND SCHEDULES HERETO, CONTAINS THE ENTIRE UNDERSTANDING OF THE PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERCEDES AND CANCELS ALL
PREVIOUS EXPRESS OR IMPLIED AGREEMENTS AND UNDERSTANDINGS, NEGOTIATIONS,
WRITINGS AND COMMITMENTS, EITHER ORAL OR WRITTEN, IN RESPECT TO THE SUBJECT
MATTER HEREOF. THE SCHEDULES TO THIS AGREEMENT ARE INCORPORATED HEREIN BY
REFERENCE AND SHALL BE DEEMED A PART OF THIS AGREEMENT. THIS AGREEMENT MAY BE
AMENDED, OR ANY TERM HEREOF MODIFIED, ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED
BY AUTHORIZED REPRESENTATIVES OF BOTH PARTIES.


 


15.6     HEADINGS. THE CAPTIONS TO THE SEVERAL ARTICLES, SECTIONS AND
SUBSECTIONS HEREOF ARE NOT A PART OF THIS AGREEMENT, AND SHALL NOT BE
INTERPRETED AS HAVING ANY SUBSTANTIVE MEANING, BUT ARE MERELY FOR CONVENIENCE TO
ASSIST IN LOCATING AND READING THE SEVERAL ARTICLES AND SECTIONS HEREOF.


 


15.7     INDEPENDENT CONTRACTORS. IT IS EXPRESSLY AGREED THAT VERTEX AND JANSSEN
SHALL BE INDEPENDENT CONTRACTORS AND THAT THE RELATIONSHIP BETWEEN THE TWO
PARTIES SHALL NOT CONSTITUTE A PARTNERSHIP, JOINT VENTURE OR AGENCY. NEITHER
VERTEX NOR JANSSEN SHALL HAVE THE AUTHORITY TO MAKE ANY STATEMENTS,
REPRESENTATIONS OR COMMITMENTS OF ANY KIND, OR TO TAKE ANY ACTION, WHICH SHALL
BE BINDING ON THE OTHER PARTY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY. NEITHER PARTY SHALL HAVE ANY RESPONSIBILITY FOR THE HIRING, FIRING OR
COMPENSATION OF THE OTHER PARTY’S EMPLOYEES OR FOR ANY EMPLOYEE BENEFITS. NO
EMPLOYEE OR REPRESENTATIVE OF A PARTY SHALL HAVE ANY AUTHORITY TO BIND OR
OBLIGATE THE OTHER PARTY TO

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

54

--------------------------------------------------------------------------------


 


THIS AGREEMENT FOR ANY SUM OR IN ANY MANNER WHATSOEVER, OR TO CREATE OR IMPOSE
ANY CONTRACTUAL OR OTHER LIABILITY ON THE OTHER PARTY WITHOUT SAID PARTY’S
WRITTEN APPROVAL.


 


15.8     WAIVER. THE WAIVER BY EITHER PARTY HERETO OF ANY RIGHT HEREUNDER, OR
THE FAILURE OF THE OTHER PARTY TO PERFORM, OR A BREACH BY THE OTHER PARTY, SHALL
NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR OF ANY OTHER BREACH OR
FAILURE BY SUCH OTHER PARTY WHETHER OF A SIMILAR NATURE OR OTHERWISE.


 


15.9     CUMULATIVE REMEDIES. NO REMEDY REFERRED TO IN THIS AGREEMENT IS
INTENDED TO BE EXCLUSIVE, BUT EACH SHALL BE CUMULATIVE AND IN ADDITION TO ANY
OTHER REMEDY REFERRED TO IN THIS AGREEMENT OR OTHERWISE AVAILABLE UNDER LAW.


 


15.10  WAIVER OF RULE OF CONSTRUCTION. EACH PARTY HAS HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL IN CONNECTION WITH THE REVIEW, DRAFTING AND NEGOTIATION OF
THIS AGREEMENT. ACCORDINGLY, THE RULE OF CONSTRUCTION THAT ANY AMBIGUITY IN THIS
AGREEMENT SHALL BE CONSTRUED AGAINST THE DRAFTING PARTY SHALL NOT APPLY.


 


15.11  CERTAIN CONVENTIONS. ANY REFERENCE IN THIS AGREEMENT TO AN ARTICLE,
SECTION, SUBSECTION, PARAGRAPH, CLAUSE, SCHEDULE OR EXHIBIT SHALL BE DEEMED TO
BE A REFERENCE TO AN ARTICLE, SECTION, SUBSECTION, PARAGRAPH, CLAUSE, SCHEDULE
OR EXHIBIT, OF OR TO, AS THE CASE MAY BE, THIS AGREEMENT, UNLESS OTHERWISE
INDICATED. UNLESS THE CONTEXT OF THIS AGREEMENT OTHERWISE REQUIRES, (A) WORDS OF
ANY GENDER INCLUDE EACH OTHER GENDER, (B) WORDS SUCH AS “HEREIN”, “HEREOF”, AND
“HEREUNDER” REFER TO THIS AGREEMENT AS A WHOLE AND NOT MERELY TO THE PARTICULAR
PROVISION IN WHICH SUCH WORDS APPEAR, AND (C) WORDS USING THE SINGULAR SHALL
INCLUDE THE PLURAL, AND VICE VERSA.


 


15.12  COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


15.13  PERFORMANCE BY AFFILIATES. TO THE EXTENT THAT THIS AGREEMENT IMPOSES
OBLIGATIONS ON AFFILIATES OF A PARTY, SUCH PARTY AGREES TO CAUSE ITS AFFILIATES
TO PERFORM SUCH OBLIGATIONS. EITHER PARTY MAY USE ONE OR MORE OF ITS AFFILIATES
TO PERFORM ITS OBLIGATIONS AND DUTIES HEREUNDER, PROVIDED THAT THE PARTIES SHALL
REMAIN LIABLE HEREUNDER FOR THE PROMPT PAYMENT AND PERFORMANCE OF ALL THEIR
RESPECTIVE OBLIGATIONS HEREUNDER. EACH OF VERTEX AND JANSSEN GUARANTEES
PERFORMANCE OF THIS AGREEMENT BY ANY OF ITS AFFILIATES. ANY AFFILIATE OF VERTEX
OR JANSSEN TO WHICH RIGHTS ARE EXTENDED OR WHICH PERFORMS ANY OF THE OBLIGATIONS
REQUIRED OF THE RESPECTIVE PARTY HEREUNDER SHALL BE DEEMED TO HAVE ACCEPTED AND
BE BOUND BY THE RELEVANT TERMS AND CONDITIONS OF THIS AGREEMENT INCLUDING,
WITHOUT LIMITATION, THE JURISDICTION AND BINDING EFFECT OF THE ARBITRATION
PROCEEDING CARRIED OUT PURSUANT TO SECTION 14.5.


 


15.14  STANDSTILL. JANSSEN AGREES THAT DURING THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON [***] NEITHER JANSSEN NOR ANY OF ITS AFFILIATES
WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF VERTEX (I) ACQUIRE, OR PARTICIPATE AS
PART OF A GROUP WHICH IN THE AGGREGATE ACQUIRES, SECURITIES REPRESENTING [***]
OF THE VOTING POWER OF THE OUTSTANDING VOTING SECURITIES OF VERTEX, OR (II)
MAKE, OR IN ANY WAY PARTICIPATE IN, DIRECTLY OR INDIRECTLY, ANY

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

55

--------------------------------------------------------------------------------


 


“SOLICITATION” OF “PROXIES” (AS SUCH TERMS ARE USED IN THE RULES OF THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION). THE FOREGOING PROVISIONS OF THIS
SECTION 15.14 SHALL NO LONGER APPLY (I) IF VERTEX ANNOUNCES PUBLICLY THAT (A) IT
IS SEEKING, OR CONSIDERING SEEKING, PURCHASERS FOR VERTEX OR (B) IT IS OTHERWISE
EXPLORING, OR CONSIDERING EXPLORING, STRATEGIC OPTIONS IN THIS REGARD; (II) UPON
THE COMMENCEMENT BY A THIRD PARTY OF A TENDER OR EXCHANGE OFFER FOR SHARES OF
VERTEX VOTING STOCK WHICH, WHEN ADDED TO SHARES THEN OWNED BY THE THIRD PARTY,
WOULD RESULT IN OWNERSHIP BY THE THIRD PARTY OF [***] OF THE VOTING POWER OF THE
OUTSTANDING VOTING SECURITIES OF VERTEX; (III) IF A THIRD PARTY ACQUIRES OR
SEEKS TO ACQUIRE BENEFICIAL OWNERSHIP OF [***] OF THE OUTSTANDING COMMON STOCK
OF VERTEX; (IV) IF VERTEX PUBLICLY ANNOUNCES A TRANSACTION, OR AN INTENTION TO
EFFECT ANY TRANSACTION WHICH WOULD RESULT IN (A) THE SALE BY VERTEX OR ONE OR
MORE OF ITS SUBSIDIARIES OF ASSETS REPRESENTING [***] OF THE CONSOLIDATED
EARNING POWER OR ASSETS OF VERTEX; (B) THE COMMON STOCKHOLDERS OF VERTEX (OTHER
THAN STOCKHOLDERS WHO ARE AFFILIATES OF THE ACQUIRING ENTITY) IMMEDIATELY PRIOR
TO SUCH TRANSACTION OWNING [***] OF THE OUTSTANDING COMMON STOCK OF THE
ACQUIRING ENTITY OR, IN THE CASE OF A MERGER TRANSACTION, THE SURVIVING
CORPORATION (OR, IF THE SURVIVING CORPORATION IS A SUBSIDIARY OF A PARENT
COMPANY, THE PARENT COMPANY); OR (C) A THIRD PARTY ACQUIRING BENEFICIAL
OWNERSHIP OF [***] OR MORE OF THE OUTSTANDING COMMON STOCK OF VERTEX.


 


15.15  EXPORT CONTROL. THIS AGREEMENT IS MADE SUBJECT TO ANY RESTRICTIONS
CONCERNING THE EXPORT OF PRODUCTS OR TECHNICAL INFORMATION FROM THE UNITED
STATES OF AMERICA OR OTHER COUNTRIES THAT MAY BE APPLICABLE TO JANSSEN OR VERTEX
FROM TIME TO TIME. NEITHER PARTY WILL EXPORT, DIRECTLY OR INDIRECTLY, ANY
TECHNICAL INFORMATION ACQUIRED FROM THE OTHER PARTY UNDER THIS AGREEMENT, OR ANY
PRODUCTS USING THAT TECHNICAL INFORMATION, TO A LOCATION OR IN A MANNER THAT AT
THE TIME OF EXPORT REQUIRES AN EXPORT LICENSE OR OTHER GOVERNMENTAL APPROVAL,
WITHOUT FIRST OBTAINING NECESSARY AND SUFFICIENT CONSENTS TO DO SO FROM THE
APPROPRIATE AGENCY OR OTHER GOVERNMENTAL AUTHORITY.


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above.

 

JANSSEN PHARMACEUTICA, N.V.

VERTEX PHARMACEUTICALS
INCORPORATED

 

 

By:

  /s/Dirk Collier

 

By:

  /s/Kenneth S. Boger

 

Name: Dirk Collier

Name: Kenneth S. Boger

Title: Board Member

Title: Senior Vice President and General Counsel

 

 

 

 

Date: 30/6/06

Date: June 30, 2006

 

 

By:

 /s/Didier de Chaffoy de Courcelles

 

 

Name: Didier de Chaffoy de Courcelles

 

Title: Senior Vice President, Research and

 

 

 Early Development Europe

 

 

 

 

Date: 30/6/06

 

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

56

--------------------------------------------------------------------------------


 

Schedule 1.7

 

Janssen 2006 Universal Calendar

 

 

 

M

 

T

 

W

 

T

 

F

 

S

 

S

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JAN

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

(4 Weeks)

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

 

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

 

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

 

 

30

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FEB

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

(4 Weeks)

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

 

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

 

 

27

 

28

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAR

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

(5 Weeks)

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

 

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

 

 

27

 

28

 

29

 

30

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

APR

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

(4 Weeks)

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

 

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

 

 

24

 

25

 

26

 

27

 

28

 

29

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MAY

 

1

 

2

 

3

 

4

 

5

 

6

 

7

 

(4 Weeks)

 

8

 

9

 

10

 

11

 

12

 

13

 

14

 

 

 

15

 

16

 

17

 

18

 

19

 

20

 

21

 

 

 

22

 

23

 

24

 

25

 

26

 

27

 

28

 

 

 

29

 

30

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUN

 

 

 

 

 

 

 

1

 

2

 

3

 

4

 

(5 Weeks)

 

5

 

6

 

7

 

8

 

9

 

10

 

11

 

 

 

12

 

13

 

14

 

15

 

16

 

17

 

18

 

 

 

19

 

20

 

21

 

22

 

23

 

24

 

25

 

 

 

26

 

27

 

28

 

29

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUL

 

 

 

 

 

 

 

 

 

 

 

1

 

2

 

(4 Weeks)

 

3

 

4

 

5

 

6

 

7

 

8

 

9

 

 

 

10

 

11

 

12

 

13

 

14

 

15

 

16

 

 

 

17

 

18

 

19

 

20

 

21

 

22

 

23

 

 

 

24

 

25

 

26

 

27

 

28

 

29

 

30

 

 

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AUG

 

 

 

1

 

2

 

3

 

4

 

5

 

6

 

(4 Weeks)

 

7

 

8

 

9

 

10

 

11

 

12

 

13

 

 

 

14

 

15

 

16

 

17

 

18

 

19

 

20

 

 

 

21

 

22

 

23

 

24

 

25

 

26

 

27

 

 

 

28

 

29

 

30

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEP

 

 

 

 

 

 

 

 

 

1

 

2

 

3

 

(5 Weeks)

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

 

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

 

 

18

 

19

 

20

 

21

 

22

 

23

 

24

 

 

 

25

 

26

 

27

 

28

 

29

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OCT

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

(4 Weeks)

 

2

 

3

 

4

 

5

 

6

 

7

 

8

 

 

 

9

 

10

 

11

 

12

 

13

 

14

 

15

 

 

 

16

 

17

 

18

 

19

 

20

 

21

 

22

 

 

 

23

 

24

 

25

 

26

 

27

 

28

 

29

 

 

 

30

 

31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOV

 

 

 

 

 

1

 

2

 

3

 

4

 

5

 

(4 Weeks)

 

6

 

7

 

8

 

9

 

10

 

11

 

12

 

 

 

13

 

14

 

15

 

16

 

17

 

18

 

19

 

 

 

20

 

21

 

22

 

23

 

24

 

25

 

26

 

 

 

27

 

28

 

29

 

30

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DEC

 

 

 

 

 

 

 

 

 

1

 

2

 

3

 

(5 Weeks)

 

4

 

5

 

6

 

7

 

8

 

9

 

10

 

 

 

11

 

12

 

13

 

14

 

15

 

16

 

17

 

 

 

18

 

19

 

20

 

21

 

22

 

23

 

24

 

 

 

25

 

26

 

27

 

28

 

29

 

30

 

31

 

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.19

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.31

Existing Third Party Agreements

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.32

Far East

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.55

Janssen Patent Rights

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Schedule 1.116

Vertex Patent Rights

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/00-131 BR

 

0113666-6

 

 

 

 

 

PUBLISHED

 

08/31/2001

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/00-131 CN

 

01815055

 

 

 

 

 

PUBLISHED

 

08/31/2001

VPI/00-131 CO

 

03016961

 

 

 

 

 

PUBLISHED

 

08/31/2001

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/00-131 EA

 

200300318

 

 

 

 

 

PUBLISHED

 

08/31/2001

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/00-131 EP

 

01968040.4

 

 

 

1320540

 

PUBLISHED

 

08/31/2001

VPI/00-131 HK

 

03108422.8

 

 

 

 

 

PUBLISHED

 

01/20/2003

VPI/00-131 HR

 

20030139

 

 

 

02/2005

 

PUBLISHED

 

08/31/2001

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

 

 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

2

--------------------------------------------------------------------------------


 


[***]


 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

3

--------------------------------------------------------------------------------


 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/04-139 US

 

11/264,746

 

 

 

US 2006/0105978

 

PUBLISHED

 

10/31/2005

VPI/04-139 WO

 

PCT/US2005/039240

 

 

 

WO 2006/050250

 

PUBLISHED

 

10/31/2005

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

4

--------------------------------------------------------------------------------


 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/04-136 WO

 

PCT/US2005/035191

 

 

 

WO 2006/039488

 

PUBLISHED

 

09/30/2005

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/04-114 US

 

11/147,524

 

 

 

US 2006/0089385

 

PUBLISHED

 

06/08/2005

VPI/04-114 WO

 

PCT/US2005/019929

 

 

 

WO 2005/123076

 

PUBLISHED

 

06/08/2005

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

5

--------------------------------------------------------------------------------


 

VPI/03-172 US

 

10/974,558

 

 

 

US 2005/0136400

 

PUBLISHED

 

10/27/2004

VPI/03-172 WO

 

PCT/US2004/035839

 

 

 

WO 2005/042570

 

PUBLISHED

 

10/27/2004

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

6

--------------------------------------------------------------------------------


 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/03-171 US

 

10/974,538

 

 

 

US 2006/0003942

 

PUBLISHED

 

10/27/2004

VPI/03-171 WO

 

PCT/US2004/035549

 

 

 

WO 2005/042020

 

PUBLISHED

 

10/27/2004

 

Docket No.

 

Serial No.

 

Patent No.

 

Publication No.

 

Status

 

Filed

VPI/03-149 TW

 

093127683

 

 

 

200518669

 

PUBLISHED

 

09/13/2004

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

[***]

 

[***]

 

 

 

 

 

[***]

 

[***]

VPI/03-149 US

 

10/939,958

 

 

 

US 2005/0120398

 

PUBLISHED

 

09/13/2004

VPI/03-149 WO

 

PCT/US2004/29961

 

 

 

WO 2005/025517

 

PUBLISHED

 

09/13/2004

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

7

--------------------------------------------------------------------------------


 

Schedule 1.117

 

VX-950

 

[g155802kqi001.gif]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

[***]

 

[***]

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

Exhibit 4.5(a)

Supply Agreement Key Elements

 

The Parties agree to negotiate the terms of a supply agreement in good faith,
subject to the terms of this Agreement, which will include the following:

 

1.             Vertex will supply Product that meets the Specifications (unless
otherwise agreed by Vertex) to Janssen [***] the Effective Date of the
Agreement.

 

2.             Janssen will forecast and place orders with Vertex for its
Product requirements and its requirement of Intermediates for Commercialization
in the Territory, commencing [***] of the first requested delivery of Tablets.
Based on the current Development Program, the first forecast to be provided
under the Supply Agreement will be due [***]  Based on the forecast, Vertex will
make commitments to Third Party Manufacturers for Territory supplies, in
accordance with lead-time or contractual obligations with Third Party
Manufacturers, that will be binding on Janssen.

 

3.             Vertex will supply Janssen through its Third Party Manufacturers
in accordance with the terms of the Third Party Manufacturer agreements.

 

4.             Vertex will supply the Product to Janssen at [***]. All [***]
directly related to supply of Product to the Territory will be borne by Janssen.
Vertex will provide financial transparency for all [***] associated with supply
of Product for the Territory.

 

5.             Delivery will be FCA facility (see INCOTERMS 2000).

 

6.             Janssen will be responsible for shipping and handling charges
arising in connection with Product delivered to Janssen, and for defining the
method of shipment and for undertaking, at its expense, any validation that may
be required.

 

7              Rights with respect to non-conforming product, shortage of supply
and late delivery will be consistent with comparable rights that Vertex has with
the relevant Third Party Manufacturers. [***]

 

8.             [***]

 

9.             Representations, warranties, insurance and indemnification will
be no more extensive than those which Vertex has in the relevant Third Party
Agreements.

 

10.           Vertex’s liability will be limited to its own negligence. [***] 
In the event product delivered to Janssen is non-conforming, Janssen’s remedy
will be that Vertex will [***] to seek remedies available pursuant to the
relevant Third Party Manufacturing Agreements and pass those remedies on to
Janssen.

 

11.           The agreement will include provisions that address continuity of
supply concerns for Janssen.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------


 

12.           The Parties will execute a Quality Agreement.

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been filed separately with the
Commission.

 

--------------------------------------------------------------------------------